Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.90 Page 1 of 124




                             EXHIBIT B
      Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.91 Page 2 of 124




          COVID-19
          School Manual
          K-12 public, private, and charter schools
          This manual is not intended for use by higher education institutions
          or child care settings.




Updated 3/01/2021
         Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.92 Page 3 of 124




Responding
to COVID-19 in
your school
There are many things to think about as schools reopen during the pandemic. Schools are not only a place of learning for
students, but workplaces for teachers and employees. Decisions about how to respond to COVID-19 in schools should be made
to protect both the immediate and long-term health and safety of students, teachers, and employees.




The goal of the Utah Department of Health (UDOH) and Utah’s 13 local
health departments is to provide a safe learning environment for students
and a safe workplace for teachers and employees.
COVID-19 spreads very easily and quickly. Even if you are doing everything right, your school may see cases of COVID-19.
The types of prevention measures in schools and how much COVID-19 is in your community will also impact your school.
Schools cannot stop the spread of COVID-19 alone. It is critical for communities, families, and individuals to take all of the
necessary measures they can to lower the spread of COVID-19.




The two most important things you need to know are:
1. What to do if a student, teacher, or employee is exposed to COVID-19 or tests positive for the virus.
2. How to make a healthy learning environment and protect your school.



COVID-19 is a new disease. We learn more every day about COVID-19 and the best ways to stop it from spreading.
We know this can make it very hard for school administrators, teachers, employees, and families to know what to do. This
manual provides public health recommendations to help you make informed decisions about how to protect your school
and prevent the spread of COVID-19.

Recommendations may change as we learn more about COVID-19. Schools and public health need to be willing to adapt to
these changes as we learn more about the best ways to keep students, teachers, and employees safe and schools open for
in-person learning.




                                                                                                                                 1
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.93 Page 4 of 124

                                                                                    Table of Contents


COVID-19 School Manual
This manual provides public health recommendations for K-12 public, private, and charter schools. It is not intended to be
used by institutions of higher education or child care settings.



Table of contents
Why is it important to open schools for in-person learning?
• Everyone must help to prevent the spread of COVID-19 in our schools
• What do we know about how COVID-19 is spread?
• What do we know about COVID-19 and children?
• Students, teachers, and employees who are at higher risk


Keeping your school open if a student, teacher, or employee is exposed to or tests positive
for COVID-19
• What is the difference between quarantine and isolation?
• Safety precautions for people who have been exposed to someone with COVID-19
• Students, teachers, and employees who test positive for COVID-19 should isolate
• Quarantine guidance changes as we learn more about COVID-19
• When can students, teachers, and employees who are exposed to COVID-19 end quarantine?
• What happens if students, teachers, or employees are exposed to COVID-19 more than once?


Case investigations and contact tracing
• Privacy laws and how student, teacher, and employee information will be protected
• What does a close contact mean?
• Understanding the date of exposure


Testing
• Students, teachers, and employees with symptoms of COVID-19 should get tested
• Is COVID-19 testing free?
• What are the types of COVID-19 tests?
• Testing for COVID-19 is most accurate when someone has symptoms


Extracurricular activities and COVID-19
• What precautions can we take to make sure students are able to participate in school activities, sports, and clubs?
• Test to Play (testing for high school extracurricular activities)

COVID-19 outbreaks in schools
• School outbreak thresholds
• Test to Stay (testing for school outbreaks)




                                                                                                                             2
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.94 Page 5 of 124

                                                                                   Table of Contents

COVID-19 vaccines
How do COVID-19 vaccinations affect quarantine and isolation guidelines?
Do I have to get tested for the Test to Play or Test to Stay school testing protocols if I’ve been vaccinated?
Do students, teachers, or school staff still need to quarantine if they are exposed to COVID-19 after being vaccinated?
Do students, teachers, or school staff still need to get tested if they develop symptoms of COVID-19 after being vaccinated?
Do students, teachers, or school staff still need to isolate if they test positive for COVID-19 after being vaccinated?

Scenarios

Cleaning
• What is the difference between cleaning and disinfecting?
• Cleaning tips for teachers
• Cleaning products
• How to clean different surfaces
• Personal protective equipment (PPE) for cleaning staff
• Cleaning after a positive case of COVID-19

Create a healthy learning environment
• Engineering and ventilation controls
• Find risks in your school
• What is a COVID-19 hazard?
• Sample hazard assessment


Ideas to prevent close contact exposures, reduce hazards in the school or workplace,
and make your learning environment healthier
• Attendance policies for students
• Cafeterias
• Classrooms
• Driver education
• Drop off and pick up
• Face masks
• Hygiene practices and symptom checking
• Large group gatherings (such as assemblies and performances)
• Recess and playground
• Restrooms
• School courses that may increase the risk of exposure
• Special education, related services, or school counseling (school psychologist, speech languagepathologist, etc.)
• Transitions
• Transportation
• Visitors, volunteers, and non-regular employees
• Considerations for schools as employers

Resources



                                                                                                                               3
             Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.95 Page 6 of 124




Why is it important to open schools
for in-person instruction?1,2,3,4
Schools play an essential role in the infrastructure and well-being of our state and our communities.



                                                                     Schools provide safe and supportive
                                                                     environments.
                                                                        • When they are in school, children benefit from important routines,
                                                                           structure, and support services.
                                                                        • Schools are essential for the economic health of communities.
                                                                           Schools give jobs to teachers and other employees and allow
                                                                           parents, guardians, and caregivers to be able to work.
                                                                        • Schools provide critical psychological, mental, and behavioral
                                                                           health services to children who may not have access to these
                                                                           services outside of school (such as psychological counseling,
                                                                           and other mental health and behavioral assessments).




                                                                     Schools provide critical instruction and
                                                                     academic support that benefit students and
                                                                     communities in both the short- and long-term.
                                                                           • Schools provide age-appropriate instruction and support
                                                                              students’ academic development.
                                                                           • In-person instruction allows teachers and students to
                                                                              communicate better. It also provides students with critical
                                                                              academic services which are not always available or accessible if
                                                                              students are not in school. Some examples of these services are:
                                                                              school-based tutoring, special education, and other specialized
                                                                              learning supports.




1 https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/prepare-safe-return.html
2 https://www.nationalacademies.org/news/2020/07/schools-should-prioritize-reopening-in-fall-2020-especially-for-grades-k-5-while-weighing-risks-and-benefits
3 https://services.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-guidance/covid-19-planning-considerations-return-to-in-person-education-in-schools/
4 https://pws.byu.edu/making-sense-of-the-research-on-covid-19-and-school-reopenings




                                                                                                                                                                              4
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.96 Page 7 of 124




                          Students benefit from the interpersonal
                          interactions they get in school.
                             • Social interaction for children in grades K-12 is important not
                                only for emotional wellbeing, but also for children’s language,
                                communication, social, and interpersonal skills.
                             • Schools provide part of children’s foundation for socialization. When
                                children are out of school, they may be separated from their social
                                network and peer-to-peer social support.
                             • Teachers are able to more actively participate in student learning and
                                provide feedback.
                             • In-person instruction may be even more important for students with
                                more learning needs. Children with disabilities may not have virtual
                                access to the support they need, such as specialized instruction,
                                related services, or any additional support required by their
                                Individualized Education Programs (IEPs) or 504 Plans.
                             • Students may also not have access virtually to quality English
                                Language Learning (ELL).




                          When schools are closed to in-person instruction,
                          disparities in educational outcomes could
                          become wider.
                             • Some families may not be able to fully participate in distance learning
                                because of computer and internet access issues or lack of support due
                                to parent, guardian, or caregivers’ work schedules. Families may rely
                                on school-based services that support their child’s academic success.
                             • The achievement gaps which existed before COVID-19 closures, such
                                as disparities across income levels and racial and ethnic groups, could
                                get worse and cause long-term effects on children’s educational
                                outcomes, health, and the economic wellbeing of families and
                                communities.
                             • Students who rely on key services, such as school food programs,
                                special education and related services (speech and social work
                                services, occupational therapy), and after school programs can’t
                                access these programs and services when school buildings are closed.
                                Students are put at greater risk for poor health and educational
                                outcomes.

                          For more information about reopening schools around the world, visit
                          https://www.cdc.gov/coronavirus/2019-ncov/community/schools-
                          childcare/prepare-safe-return.html.




                                                                                                          5
  Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.97 Page 8 of 124


Everyone must help to prevent the
spread of COVID-19 in our schools.
            Who is considered part of the education sector?
             • Students and parents
             • Teachers
             • Employees
             • Paraprofessionals
             • School nurses
             • Volunteers




            Students should:
             • Tell their parents or teacher if they feel sick or have symptoms of COVID-19.
             • Stay home from school and other activities if they feel sick or have symptoms of COVID-19.
             • Stay home from school and other activities if they are waiting for test results or test positive
                for COVID-19.
             • Follow the quarantine guidance if they are exposed to someone with COVID-19.
             • Wear a face mask at school and when they are around people they don’t live with.
             • Practice physical distancing as much as possible.
             • Wash their hands with soap and water often.



            Parents should:
             • Check their child for symptoms of COVID-19 every day before school.
             • Take their child’s temperature every day before school. If their child has a temperature of 100.4
                degrees F (38 degrees C) or higher, the child has a fever. If parents do not have a thermometer, they
                should check their child’s skin to see if it feels warm or is red, or ask if he or she has chills or is sweaty.
             • Keep their child home from school if he or she feels sick, has a fever or other symptoms of COVID-19,
                or is waiting for test results.
             • Get their child tested if he or she has symptoms of COVID-19.
             • Follow the isolation guidance from the health department if their child or anyone who lives in their
                home tests positive for COVID-19.
             • Follow the quarantine guidance if their child or anyone who lives in their home is exposed to someone
                with COVID-19.
             • Before the school year starts, tell the school if their child has a health condition that puts him or her at
                a higher risk for severe illness from COVID-19. The health department will call parents of students who
                are at higher risk for severe illness from COVID-19 if they are exposed at the school.
             • Review and update their child’s plans (Individual Healthcare Plan, Individualized Education Plan, 504
                plan) with the school.
             • Help their child clean his or her face mask.
             • Make sure their child, and everyone in their family, wears a face mask when they are around people
                they don’t live with.




                                                                                                                              6
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.98 Page 9 of 124

          Teachers, employees, paraprofessionals, and volunteers should:
           • Stay home from school or work if they feel sick, have symptoms of COVID-19, or are waiting for test results.
           • Get tested if he or she has symptoms of COVID-19.
           • Follow the isolation guidance from the health department if they test positive for COVID-19.
           • Follow the quarantine guidance if they are exposed to someone with COVID-19.
           • Understand privacy laws and how these laws relate to any information the school is given by the health
              department.
           • Know if they have a medical condition that puts them at higher risk for severe disease due to COVID-19.
           • Provide a safe learning environment for students by following their school plan for reopening.
           • Prepare curriculum plans in case they have to isolate or quarantine.
           • Encourage students to wash their hands with soap and water often.
           • Wear a face mask at school and when they are around people they don’t live with.
           • Practice physical distancing as much as possible.




           School administrators should:
             •D  ecide who the COVID-19 point of contact (POC) will be at the school. The POC will work with
                the local health department on contact tracing in the school. It is a good idea for schools to
                have several employees who are trained as backups for this role. Provide any needed support or
                equipment to the POC so he or she can work with the health department on contact tracing.
             •U  nderstand the privacy laws that protect student, teacher, and employee personally identifiable
                information (PII).
             •M  ake sure all teachers, employees, and the school POC understand privacy laws and how these
                laws relate to any information the school is given by the health department. This includes privacy
                laws that protect students, teachers, and employees.
             • Write and implement a plan for how to reopen the school and prevent the spread of COVID-19.
             •P  rovide a safe learning environment for students, teachers, and employees. This includes
                considering their emotional and social needs.
             • Write a plan that addresses the needs of students, teachers, and employees at higher risk for
                severe illness from COVID-19. This plan may include how the school will handle parent requests for
                alternative learning arrangements, remote learning, and work re-assignments.
             •R  eview plans (Individual Healthcare Plan, Individualized Education Plan, 504 plan) for students with
                special healthcare needs with the student’s parents and update care plans to help lower the risk of
                exposure to COVID-19 in the school.
             •P  rovide resources to parents and students who choose or need to continue remote learning.
             • Wear a face mask at school and work, and when they are around people they don’t live with.




                                                                                                                        7
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.99 Page 10 of 124

             Point of contact (POC) at each school should:
              • Work with the local health department and school administrators to identify students, teachers, and
                employees who may have been exposed to someone with COVID-19 in the school.
              • Provide
                        a list of students, teachers, and employees who are at higher risk for severe illness from
                COVID-19 to the health department when there is an exposure at the school. The health department
                will call parents of students, teachers, and employees who are at higher risk of severe illness from
                COVID-19 if they are exposed at the school and to tell them what to do.
              • Understand
                              privacy laws and how these laws relate to any information the school is given by the
                health department. This includes privacy laws that protect students, teachers, and employees.
              • Protect the privacy of the student, teacher, or employee who tests positive or is exposed to someone
                with COVID-19 as much as possible.
              • Notify
                      the parents of students, eligible students, teachers, and employees if they have been exposed
                to someone with COVID-19 in the school.
              • Provide
                        guidance on when and how to quarantine, check for symptoms, and when to get tested.
              • Work with school administrators to prevent the spread of COVID-19 in the school.
              • Wear a face mask at school and work, and when they are around people they don’t live with.


             Health departments should:
  Health
Department    • Call
                      students, teachers, and employees who test positive for COVID-19.
              • Protect the privacy of the student, teacher, or employee who tests positive or is exposed to someone
                with COVID-19 as much as possible.
              • Conduct
                            a case investigation to find out if a person who tests positive was at school up to 2 days
                before he or she got sick or tested positive.
              • Provide
                           isolation guidance to students, teachers, and employees who test positive for COVID-19.
                Work closely with the POC and school administrators on contact tracing in the school.
              • Get
                 a list of students, teachers, and employees who are at higher risk for severe illness from
                COVID-19 from the POC.
              • Call
                      students, teachers, and employees who are at higher risk for severe illness from COVID-19 who
                were exposed.
              • Provide
                           quarantine guidance to students, teachers, and employees who are at higher risk for severe
                illness from COVID-19, as well as anyone living with a person who tests positive for COVID-19.
              • Tell the POC at the school the names of students, teachers, or employees who have tested positive
                for COVID-19.
              • Notify
                         the POC when the student, teacher, or employee is no longer under isolation and can return
                to school.
              • Provide
                           guidance to the POC and school administrators on how to prevent the spread of COVID-19
                in the school.


             Community members should:
              • Wear a face mask when they are around people they don’t live with.
              • Stay home if they are sick, have symptoms of COVID-19, or are waiting for test results.
              • Get tested if they have symptoms of COVID-19.
              • F ollow quarantine and isolation guidelines if they test positive for or are exposed to COVID-19.
              •C  onsider volunteering with community organizations to help families in their community without
                 the resources necessary to quarantine or isolate.
              • I f they are an employer, follow the recommendations in the COVID-19 Business Manual to protect
                 their employees and reduce the risk of exposure in their business.




                                                                                                                       8
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.100 Page 11 of 124


What do we know about how
COVID-19 is spread?
We still have much to learn about COVID-19. From what we know right now about the virus and about similar coronaviruses,
COVID-19 is most easily spread through large respiratory droplets when in close contact with someone who has the virus
(within about 6 feet).

Sometimes it can be spread through airborne transmission.5 Airborne transmission means that an infection can be spread
by small droplets and particles that have stayed in the air for a long time or over long distances (more than 6 feet). Some
viruses and bacteria, like tuberculosis, seem to be more easily spread through airborne transmission. The reason scientists and
researchers believe that COVID-19 is not mainly spread by airborne transmission is based upon the infection rates of COVID-19
as it quickly spread around the world. We know a significant amount of COVID-19 cases are found in asymptomatic individuals
(people who don’t have any symptoms), so if the virus was spread easily through airborne transmission, scientists believe
there would have been many more cases of COVID-19 early on in 2020. This data tells us that COVID-19 is spread mainly by
close contact in shorter distances.

                                                          However, airborne transmission can happen under special circumstances:


                                                               • In enclosed spaces. People have gotten the virus if they were exposed in
                                                                  an enclosed space to someone who had the virus or were in the enclosed
                                                                  space shortly after the infected person left.


                                                               • Exposed to respiratory particles for long periods of time. Certain
                                                                  activities put more respiratory droplets into the air, such as singing,
                                                                  shouting, and exercising. When you do these activities with other people,
                                                                  it means that everyone is putting more of their respiratory droplets in the
                                                                  air than you would normally have. Especially if people aren’t wearing face
                                                                  coverings in enclosed spaces during these activities. People have gotten
                                                                  the virus if they were in environments such as these that increased the
                                                                  amount of respiratory droplets in the air.


                                                               • Inadequate ventilation or air handling. People have gotten the virus if
                                                                  they were exposed in environments that had poor ventilation.


                                                          Recommended interventions (such as wearing face coverings, physical
                                                          distancing, cleaning and disinfection, hand hygiene, etc.) seem to be sufficient
                                                          to prevent airborne transmission of COVID-19.



It may be possible that a person can get COVID-19 by touching a surface or object that has the virus on it and then touching
his or her own mouth, nose, or their eyes. This is not thought to be the main way the virus spreads. From what we know,
COVID-19 can live on surfaces for hours to days. Warmer temperatures and exposure to sunlight may reduce the amount of
time the virus lives on objects. We are still learning many things about COVID-19 and how it spreads.

5 https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-brief-sars-cov-2.html




                                                                                                                                                9
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.101 Page 12 of 124




What do we know about COVID-19
and children?6,7

   The amount of available data and research on COVID-19 and
   children is growing. This not only helps us understand the risk
   of the virus to children, but also gives us more information
   about the best ways to prevent the spread of COVID-19 in
   schools. The science available right now suggests:




                                                                                                   • Fewer children have been sick with COVID-19
                                                                                                      than adults. However, children of any age
                                                                                                      can get the virus that causes COVID-19 and
                                                                                                      spread the virus to other people.
                                                                                                   • When children do get COVID-19, they usually
                                                                                                      have mild symptoms or even no symptoms
                                                                                                      at all.8 However, some children can get very
                                                                                                      sick from COVID-19.
                                                                                                   • Children can spread the virus that causes
                                                                                                      COVID-19 even when they do not have any
                                                                                                      symptoms (asymptomatic).
                                                                                                   • Children younger than age 10 may be less
                                                                                                      likely to get COVID-19 and less likely to
                                                                                                      spread the virus to others. Children and
                                                                                                      adolescents older than age 10 may spread the
                                                                                                      virus as much as adults.
                                                                                                   • Studies from other countries show that most
                                                                                                      children get COVID-19 from a family member.
                                                                                                   • Since March 2020, there have been 2 times as
                                                                                                      many cases of adolescents aged 12-17 years
                                                                                                      old who have gotten COVID-19 than children
                                                                                                      aged 5-11 years old.




6 https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/prepare-safe-return.html
7 https://pws.byu.edu/making-sense-of-the-research-on-covid-19-and-school-reopenings
8 https://jamanetwork.com/journals/jamapediatrics/fullarticle/2770150




                                                                                                                                                     10
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.102 Page 13 of 124



                              • Children are significantly less likely than adults to be
                                 hospitalized or die from COVID-19 related illnesses.
                                 However, it is still very important to help children take
                                 precautions to stay safe. Even though the risk is lower, 1 in 3
                                 children who are hospitalized with a COVID-19 related illness
                                 end up in intensive care.
                              • Most children who had severe illness from COVID-19 had
                                 underlying medical conditions. Severe illness means they
                                 may need to be in the hospital, in intensive care, need a
                                 ventilator to help them breathe, or may even die.
                              • Children with intellectual and developmental disabilities
                                 are more likely to have additional health conditions that put
                                 them at increased risk for severe illness from COVID-19.
                              • Although rare, some children have developed multisystem
                                 inflammatory syndrome (MIS-C) after exposure to COVID-19.
                                 According to the Centers for Disease Control and Prevention
                                 (CDC), as of May 20, 2020, most of the children hospitalized
                                 with MIS-C had recovered.
                              • We do not know the long-term health effects of COVID-19
                                 on children. Some research indicates youth and young
                                 adults may be at risk for heart damage even if they had mild
                                 symptoms of COVID-19.




                                                                                                   11
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.103 Page 14 of 124

Some students, teachers, and
employees may be at higher risk for
severe illness from COVID-19
We are learning more about COVID-19 every day. There may be other medical conditions that increase your risk of severe
illness from COVID-19, which are not included here. This list will likely change as doctors and scientists learn more about
COVID-19. Talk to your doctor about any extra precautions you should take if you have a condition you feel may put you at
higher-risk for severe illness from COVID-19. For more information, visit https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html.

Adults of any age with the following conditions are at increased risk of severe illness from COVID-19:
• Cancer
• Chronic kidney disease
• COPD (chronic obstructive pulmonary disease)
• Down syndrome
• Heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies
• Immunocompromised (weakened immune system) from solid organ transplant
• Obesity (body mass index, or BMI, of 30 or higher)
• Pregnancy
• Sickle cell disease
• Smoking
• Type 2 diabetes

Based on what we know now, adults with the following
health conditions might be at increased risk for severe
illness from COVID-19:
• Asthma (moderate to severe)
• Cerebrovascular disease (a disease which affects blood
   vessels and blood supply to the brain)
• Cystic fibrosis
• High blood pressure or hypertension
• Immunocompromised state (a weakened immune
   system) from blood or bone marrow transplant,
   immune deficiencies, HIV/AIDS, use of corticosteroids,
   or use of other immune weakening medicines
• Liver disease
• Neurologic conditions such as dementia
• Overweight (body mass index, or BMI greater than 25,
   but less than 30)
• Pulmonary fibrosis (having damaged or scarred
   lung tissue)
• Thalassemia (a type of blood disorder)
• Type 1 diabetes




                                                                                                                              12
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.104 Page 15 of 124



Even though children have been affected less by COVID-19 than adults, they can still get the virus that causes COVID-19
and suffer severe illness. Some children have had a rare, but serious complication from COVID-19, called Multisystem
Inflammatory Syndrome in Children, or MIS-C. This complication is not the same thing as the severe illnesses experienced by
children who are at higher-risk from underlying medical conditions. We don’t know yet which children are at risk for MIS-C,
but it’s not just children with underlying health conditions. Although most children who get COVID-19 don’t get very sick,
and MIS-C is rare, this is one of the reasons it’s so important to take precautions and reduce the chance children are exposed
to the virus. We just don’t know yet which children are at risk. However, based on what we know right now, children who
have one of the following medical conditions are at a higher risk of severe illness, compared to children who do not have one
of these conditions:
• Asthma and other chronic lung diseases
• Chronic kidney disease
• Congenital heart disease (heart disease he or she has had since birth)
• Diabetes
• Immunosuppression due to cancer or from taking medicine that weakens your immune system, like corticosteroids, etc.
• Inherited metabolic disorders
• Medical complexity
• Obesity
• Severe genetic disorders
• Severe neurologic disorders
• Sickle cell disease




                                                                                                                                 13
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.105 Page 16 of 124



Keeping your school open if students,
teachers, or employees are exposed to
or test positive for COVID-19
COVID-19 is spreading in many Utah communities. This means students, teachers, and employees are at risk for being exposed to
COVID-19 in their homes, community, or at school. It is important everyone do their part to help slow the spread of COVID-19.

Following public health recommendations will help keep schools open for in-person learning. If one of your students, teachers,
or employees tests positive for COVID-19, it does not mean he or she did anything wrong. It also does not mean your school
necessarily did anything wrong.




                             If you have questions about what to do after a student, teacher, or
          i                  employee is exposed to COVID-19 or tests positive, call your local
                             health department. You can find your local health department at
                             https://ualhd.org/.




                                                                                                                                 14
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.106 Page 17 of 124



What is the difference between
quarantine and isolation?
Quarantine is for people who may have been exposed to COVID-19, but aren’t sick yet. Isolation is for people who have
tested positive or who have symptoms of COVID-19.


Quarantine

You should quarantine if you were exposed to COVID-19. This means you were in close contact with someone who has COVID-19
while that person was infectious. Close contact means:9

  • You were closer than 6 feet from someone who has the virus for a cumulative total of 15 minutes
     or longer in a 24 hour period.10
  • You cared for someone at home who is sick with COVID-19.
  • You had direct physical contact with the person who has COVID-19 (hugged or kissed them).
  • You shared eating or drinking utensils with the person who has COVID-19.
  • The person who has COVID-19 sneezed, coughed, or somehow got respiratory droplets on you.

If you were in close contact with someone who has COVID-19, up to 2 days before he or she had symptoms, you were exposed
to the virus and should quarantine. Even if the person who has COVID-19 didn’t have any symptoms, he or she is infectious up to
2 days before they were tested.

Quarantine keeps you away from others so you don’t infect someone else without knowing it. Symptoms of COVID-19 may
appear 2-14 days after exposure. This is why you should quarantine for 14 days from the last date of exposure, because it can
take 14 days for you to get sick. This means you can spread the virus for 14 days after you were exposed. That’s why a 14-day
quarantine is still the best and most effective way to protect other people from being exposed to the virus.

As we learn more about COVID-19, public health officials can now provide alternatives for those who may not be able to
quarantine for 14 days.11,12,13,14,15,16,17,18 While these alternatives are not the very best way to protect people from the virus, they
balance reducing the burden on families and schools against a small possibility of spreading the virus.

You may end quarantine:
 • On day 10 without testing. If you don’t have symptoms of COVID-19, you can end quarantine
    10 days after the last time you had close contact with the person who tested positive.

  • On day 7 with a negative test result. You can get tested on day 7 of your quarantine. You can
     end quarantine if your test is negative and you do not have any symptoms of COVID-19. You
     must wait at least 7 days after the exposure to be tested. The test can be a PCR or rapid antigen
     test. You must continue to quarantine until you get your test results back.


9 https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html               14 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7217033/
10 https://www.cdc.gov/coronavirus/2019-ncov/php/contact-tracing/contact-tracing-plan/   15 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7014672/
   appendix.html#contact                                                                  16 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7081172/
11 https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html              17 https://www.cdc.gov/mmwr/volumes/69/wr/mm6944e1.htm
12 https://www.medrxiv.org/content/10.1101/2020.08.21.20177808v3                          18 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7217033/
13 https://bmjopen.bmj.com/content/10/8/e039652




                                                                                                                                                     15
                   Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.107 Page 18 of 124
These recommendations DO NOT apply to people who are living with someone who has COVID-19 or congregate living settings.
 • You must quarantine for 10 days if you live with someone who has tested positive for COVID-19, even if you do not have
    symptoms or test negative.
 • You must quarantine for 10 days if you live or work in a congregate living setting (like a group home or dormitory) and were
    exposed to COVID-19, even if you do not have symptoms or test negative.
 • Employees and residents of long-term care facilities will continue to follow a 14-day quarantine because the chance for spread
    and severe illness is very high.

Schools may allow some students, teachers, and employees to return to school or work immediately after an exposure if
they meet the criteria on page 21.

If you end quarantine early using one of these alternatives:
  • Watch for symptoms until it has been 14 days after your exposure. If you end quarantine sooner than 14 days, it is important
     you keep checking for symptoms. There is a small chance you can still get COVID-19.
  • Isolate right away if you get symptoms of COVID-19. Call a healthcare provider and get tested, even if you tested negative for
     COVID-19 earlier in your quarantine period.
  • Wear a mask, stay at least 6 feet away from others, wash your hands often, avoid crowds, and take other steps to prevent the
     spread of COVID-19.
                                                                                                                 Fever                            Cough        Shortness of breath
Symptoms of COVID-19                                                                             (temperature of 100.4°F or 38°C or higher
                                                                                                           or feeling feverish)




                    Fever                          Cough             Shortness of breath     Decrease in sense of smell or taste                Sore throat   Muscle aches and pains
                 Fever
    (temperature of 100.4°F or 38°C or higher
              or feeling feverish)              Cough              Shortness of              Decrease in sense                               Sore throat       Muscle aches
 (temperature of 100.4°F or 38°C                                     breath                   of smell or taste                                                 and pains
   or higher or feeling feverish)



During quarantine, you should stay home and away from other people as much as possible. You should not go to work, school,
extracurricular activities, religious services, family gatherings, or other activities. If you must leave your home for essential medical
care, it is very important you take extra safety precautions so you don’t spread the virus to other people.
Decrease in sense of smell or taste              Sore throat        Muscle aches and pains


                                                Wait 7 days after you were exposed to get tested for COVID-19. This lets enough of the virus build
                                                up in your body to be detected by the tests. Isolate and call a healthcare provider right away if you

                      7
                    Days
                                                get sick or have symptoms of COVID-19 while on quarantine. You should be tested for COVID-19. If
                                                you choose not to get tested, you can end quarantine 10 days after the last time you were around the
                                                person who has COVID-19.


You must quarantine for at least 10 days if you live with someone who tests positive for COVID-19. You are at a much
higher risk of getting infected with the virus. You must finish the entire 10-day quarantine, even if you don’t have symptoms or
test negative. It can be very hard to stay isolated from people who live in your home. If you live with a person who tests positive
for COVID-19, you may keep having exposures and may need to quarantine longer than 10 days. Every time you come into close
contact with the person who tested positive while they are infectious, your quarantine starts over because you were exposed to
the virus again.

A public health worker may also try to contact you if you were exposed to COVID-19. This is called contact tracing. A public health
worker may call you or send you a text or email.



                                                                                                                                                                                     16
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.108 Page 19 of 124



Isolation

Isolate if you have symptoms of COVID-19 or test positive.

                                                                       24
                                                                        Fever Free for




                                                                                                         10
                                                                                                            At least
This means you stay at home except to get medical care. If you                            AND
have tested positive, you should isolate until you have been:
                                                                         Hours
  • Fever-free for 24 hours (this means you did not use                                                   Days
     medicine to lower your fever), and
  • Your respiratory symptoms have improved for 24 hours, and      Without Medicine
  • It has been at least 10 days since you first got sick.
  • If you did not have symptoms, isolate for 10 days from the
     day you were tested.




                                                                         If you test positive for COVID-19, try to stay in a
                                                                         different room in your home from other people.
                                                                         You should also try to use a different bathroom
                                                                         than other people. If you can’t stay in a different
                                                                         room or use a different bathroom, stay as far away
                                                                         from other people in your home as possible. Wear
                                                                         a mask if you need to be around other people.
                                                                         Don’t share personal items like cups, plates, or
                                                                         towels. Clean surfaces that are touched often (like
                                                                         phones, doorknobs, light switches, toilet handles,
                                                                         sink handles, countertops, and anything metal).




You are infectious and can spread the virus to others
starting up to 2 days before you first had symptoms until
your isolation period is over. If you never had symptoms, you
are infectious starting 2 days before the day you were tested
for COVID-19. Anyone who came into close contact with you




                                                                                     10
during this time should quarantine.

If you test positive for COVID-19, anyone who lives in your
home should quarantine for 10 days from the last time they

                                                                                         Days
were in close contact with you during isolation.

A public health worker will also try to contact you if you test
positive to conduct a case investigation. Sometimes people
call this contact tracing. A public health worker may call you or
send you a text or email.




                                                                                                                               17
      Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.109 Page 20 of 124




Safety precautions for people who
have been exposed to someone with
COVID-19
•   Check for symptoms of COVID-19 every day, including taking your temperature if possible. If you do not have a
    thermometer, check your skin to see if it feels warm or looks red. A helpful booklet called, “What to do if you are on
    quarantine or isolation,” can be downloaded at https://coronavirus.utah.gov/protect-yourself/.
•   Stay home and away from other people as much as possible. Don’t go to school, work, extracurricular activities, religious
    services, family gatherings, or other activities until your quarantine is over or you have met the testing requirements to
    end quarantine early.
•   Wear a face mask if you need to leave your home for essential errands like getting groceries or to get medical care.
    Only leave your home if you have to.
•   Limit the number of visitors to your home. This is especially important if you or someone you live with is at higher risk
    for severe illness from COVID-19.
•   Clean surfaces that you touch often with your hands (phones, doorknobs, light switches, toilet handles, sink handles,
    countertops, and anything metal).
•   Wash your hands with soap and water often. If soap and water are not available, use an alcohol-based hand sanitizer
    that is at least 60% alcohol.
•   Open the windows as much as you can to improve the ventilation and increase air exchanges in rooms.
•   Do not share food or utensils with other people.
•   Do not share personal items like a toothbrush with other people.




                                                                                                                                 18
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.110 Page 21 of 124


Students, teachers, and employees who
test positive for COVID-19 should isolate.
Students, teachers, or employees should isolate right away if they test positive for COVID-19. This means to stay home except to
get medical care. You should not go to school or work.

If you’ve tested positive, you should isolate until you have been:
  • Fever-free for 24 hours, and
  • Your respiratory symptoms have improved for 24 hours, and
  • It has been at least 10 days since you first got sick.
  • If you did not have symptoms, you should isolate for 10 days from the day you were tested.

Anyone who was in close contact with a person who has COVID-19 up to 2 days before he or she had symptoms is considered
exposed and should quarantine. Even if the person who has COVID-19 did not have any symptoms, he or she is infectious up to 2
days before they were tested. Close contact means someone was closer than 6 feet or 2 meters (about 2 arm lengths) to a person
who has COVID-19 for a total of 15 minutes or longer in a 24-hour period.

The health department will call, text, or email the person who tested positive to conduct a case investigation and contact tracing.
A case investigation helps public health workers figure out how a person may have been exposed to the virus. It can also help
public health workers find out who else may be at risk of COVID-19. The health department will ask the employee who they may
have been in close contact with while they were infectious. The health department may ask the person to tell their close contacts
to quarantine or the health department may contact these individuals directly.


                                      Your school needs to be prepared for times when students or
           SUBSTITUTE
                                      teachers need to isolate or quarantine at home.
            TEACHER                   Being prepared to respond to COVID-19 in your school may require lesson planning in advance.
                                      You should also have a plan to provide another learning option for students who need to isolate or
                                      quarantine at home. School policies should allow students to make up any missed classwork without
                                      penalty if they are sick or need to quarantine.19 This will be a critical aspect of schools being able to
                                      stay open for in-person learning. With an increase in the spread of COVID-19 in Utah, it is likely some
                                      students and teachers will need to stay at home.

The time period for isolation is the amount of time someone is infectious and can pass the virus to other people. A student or
teacher who tests positive for COVID-19 will be required to isolate at home for at least 10 days. This does not mean someone will
only be sick for that amount of time. Some people who get COVID-19 are sick for a long time. The time period for quarantine may
also be longer than 10 days if the person has ongoing exposures to COVID-19. You need to be prepared in advance to continue
student instruction without disruption. This can only happen if schools are well prepared.



             Health
           Department                   Will the health department notify the school if a student, teacher,
                                        or employee tests positive?
                                        Yes. The health department will notify the point of contact (POC) at the school if a student, teacher,
                                        or employee at the school tested positive for COVID-19. A school may learn about a student,
                                        teacher, or employee testing positive before the health department. In these cases, the school
                                        POC should contact the health department. The POC will work closely with the health department
                                        on contact tracing.


19 https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/symptom-screening.html




                                                                                                                                              19
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.111 Page 22 of 124


School quarantine guidance changes
as we learn more about COVID-19.
The school quarantine guidance has changed, effective January 4, 2021. While a 14-day quarantine is still the best and most
effective way to protect other people from being exposed to the virus, this change is based on the evidence that face masks
greatly reduce the risk of COVID-19 transmission. This change will also further incentivize mask wearing. The updated guidance
will also provide more opportunities for students and staff to participate in in-person learning. It is contingent on compliance
with the state mask requirements in schools.20

The guidance is ONLY for K-12 public, private, and charter schools. It is not intended for use by institutions of higher
education or child care settings. Worksites and private businesses should follow the quarantine protocols in the COVID-19
Business Manual.




                                                            Wearing face masks will reduce
                                                            the spread of COVID-19 in schools
                                                            and the number of students and
                                                            teachers on quarantine.
                                          There is clear scientific evidence that wearing a face mask prevents the spread of
                                          COVID-19. One of the simplest ways to protect lives and livelihoods is by wearing
                                          a face mask.21 Nearly all reputable medical and scientific organizations agree that
                                          masks are an effective way to stop the spread of COVID-19.22,23,24,25,26,27 A study by
the Centers for Disease Control and Prevention showed not only do masks protect other people from getting infected with the
virus that causes COVID-19, but that masks can also be protective for the person wearing a mask.28

A recent study found children who tested positive for COVID-19 were NOT more likely to have attended school in the 2 weeks
before their positive test as compared to children who tested negative.29 Children who tested positive were more likely to have
attended a family gathering (wedding, funeral, parties, or playdates) in the 2 weeks before their positive test result. Children
who tested positive were also less likely to report consistent wearing of face masks in the school by both students and staff.

The convincing evidence that masks are effective gives Utah schools and public health officials the opportunity to change
quarantine protocols to balance the need for in-person learning with reducing the risk of spreading the virus.




20 https://coronavirus.utah.gov/utah-health-guidance-levels/ https://coronavirus-download.utah.gov/Governor/State-Public-Health-Order-UPHO-2020-11-v.2.pdf
21 https://s3-us-west-2.amazonaws.com/marriner-wpmedia/wp-content/uploads/2020/11/SeegertGaulinYangNavarroSanchez2020-web.pdf
22 https://pws.byu.edu/covid-19-and-masks
23 https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31142-9/fulltext
24 https://msphere.asm.org/content/5/5/e00637-20/article-info
25 https://msphere.asm.org/content/5/5/e00637-20/article-info
26 https://www.cdc.gov/mmwr/volumes/69/wr/mm6928e2.htm?s_cid=mm6928e2_w
27 https://jamanetwork.com/journals/jama/fullarticle/2768532
28 https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html
29 https://www.cdc.gov/mmwr/volumes/69/wr/mm6950e3.htm?s_cid=mm6950e3_w




                                                                                                                                                             20
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.112 Page 23 of 124

When can students, teachers, or employees who are
exposed to COVID-19 end quarantine?
                                      If both people wore masks at the time of exposure

                                      Students, teachers, or employees who were exposed to someone with COVID-19 at
                                      school do not have to quarantine if:
                                      •   The school can verify that both people were wearing face masks (the person
                                          who was exposed and the person who tested positive) as defined by state public
                                          health order, and
                                      •   The person who was exposed does not have any symptoms of COVID-19.

                                      If at any time during the 14 days after their exposure a student, teacher, or employee
                                      develops symptoms of COVID-19, he or she should isolate and get tested right away.
                                      If the person does not have symptoms, he or she should wait 7 days after they were
                                      exposed to get tested.


If either person was not wearing a mask at the time of exposure

Students, teachers, or employees who were not wearing a mask at the time of exposure
or who were exposed to someone who was not wearing a mask may end quarantine:
• On day 10 without testing. If you don’t have symptoms of COVID-19, you can end
    quarantine 10 days after the last time you had close contact with the person who
    tested positive.
• On day 7 with a negative test result. You can get tested on day 7 of your
    quarantine. You can end quarantine if your test is negative and you do not have any
    symptoms of COVID-19. You must wait at least 7 days after the exposure to be tested.
    The test can be a PCR or rapid antigen test. You must continue to quarantine until
    you get your test results back.




         10
                                    Students, teachers, or employees who live with someone who tests positive for
                                    COVID-19 must quarantine for 10 days from the last day of exposure to the person who
                                    tested positive. You must finish the entire 10-day quarantine, even if you don’t have
                                    symptoms or test negative.
           Days




                                                                                                                               21
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.113 Page 24 of 124


Anyone who was exposed to the virus needs to
watch for symptoms until it has been 14 days since
they were last exposed, even if they have returned



                                                                                    14
to in-person learning or work.

It is important they keep checking for symptoms and take extra safety
precautions found on page 18. There is a small chance you can still get
COVID-19. If you have symptoms of COVID-19, you need to isolate at home,
call your healthcare provider, and may need to get tested again.                    Days
Schools are expected to notify all close contacts, even if they meet the criteria
to not quarantine, and provide instructions on what they should do. Close
contacts should be told to watch for symptoms of COVID-19 until it has been
14 days after their exposure and what safety precautions should be taken.




What does wearing a face mask correctly mean?

The school is responsible for verifying that face masks were worn correctly
at the time of the exposure. This means the person who tests positive and
the person who came into close contact with them were both wearing a face
mask as outlined in the state public health order.

A face mask that is worn correctly must:
•   Cover the nose and mouth without openings that can be seen through.
•   Be made of synthetic or natural fabrics.
•   Secure under the chin.
•   Fit snugly against the nose and sides of the face.
•   Not have exhalation valves or vents.




                                                                                           22
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.114 Page 25 of 124

How long do students, teachers, or employees have to quarantine if they have a mask
exemption or were only wearing a face shield?

Students, teachers, or employees who were not wearing a mask at the time of exposure or who were exposed to someone who
was not wearing a mask may end quarantine:
• On day 10 without testing. If you don’t have symptoms of COVID-19, you can end quarantine
    10 days after the last time you had close contact with the person who tested positive.
• On day 7 with a negative test result. You can get tested on day 7 of your quarantine. You
    can end quarantine if your test is negative and you don’t have any symptoms of COVID-19.
    You must wait at least 7 days after the exposure to be tested. The test can be a PCR or rapid
    antigen test. You must continue to quarantine until you get your test results back.

Anyone who is exposed should watch for symptoms until it has been 14 days after their
exposure. There is a small chance he or she can still get COVID-19. If the person has symptoms of
COVID-19, he or she should isolate at home, call their healthcare provider, and may need to get
tested again.

The point of contact (POC) at the school will work with the local health department to determine whether the students, teachers,
or employees who were exposed were wearing masks as defined in state public health order.

For information on exemptions allowed under the state public health order, visit https://coronavirus-download.utah.gov/Health/
Mask_Order_FAQ.pdf.



If students, teachers, or employees live with someone who has COVID-19, how long do
they have to quarantine?

A household contact is a person who lives with someone who has tested positive for COVID-19. Household contacts are at a much
higher risk of getting infected with the virus.

Students, teachers, or employees who are a household contact should quarantine for 10 days from the last day of exposure to the
person who tested positive. You must finish the entire 10-day quarantine, even if you don’t have symptoms or test negative.
You may not end quarantine before 10 days.

It can be very hard to stay isolated from people
who live in your home. If you live with a person who
tests positive for COVID-19, you may keep having
exposures and may need to quarantine longer than
10 days. Every time you come into close contact
with the person who tested positive while they are
infectious, your quarantine starts over because you
were exposed to the virus again.




                                                                                                                                 23
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.115 Page 26 of 124

If a student, teacher, or employee is exposed to COVID-19
at home or outside of school, how long does he or she
have to quarantine?

These guidelines only apply to exposures that occur at school. The point of contact
(POC) will work with the local health department to determine if the exposure
happened at school.

Students, teachers, and employees who are exposed to COVID-19 outside of the school
setting may end quarantine:
• On day 10 without testing. If you don’t have symptoms of COVID-19, you can end
     quarantine 10 days after the last time you had close contact with the person who
     tested positive.
• On day 7 with a negative test result. You can get tested on day 7 of your quarantine. You can end quarantine if your test is
     negative and you don’t have any symptoms of COVID-19. You must wait at least 7 days after the exposure to be tested. You
     must continue to quarantine until you get your test results back.

People who live with someone who tests positive (called a household contact) must quarantine for 10 days from the last day
of exposure to the person who tested positive. They may not end quarantine sooner than 10 days, even if they don’t have any
symptoms or test negative.




If students, teachers, or employees are exposed to COVID-19 at a school extracurricular
activity, how long do they have to quarantine?

                                         How long someone has to quarantine if they are exposed during school extracurricular
                                         activities, including sports, depends on whether face masks were worn correctly at the
                                         time of the exposure.

                                         If both people wore masks at the time of exposure

                                         Students, teachers, or employees who were exposed to someone with COVID-19 during
                                         extracurricular activities do not have to quarantine if:
                                         • The school can verify that both people were wearing face masks (the person who
                                            was exposed and the person who tested positive) as defined by state public health
                                            order, and
                                         • The person who was exposed does not have any symptoms of COVID-19.

If either person was not wearing a mask at the time of exposure
Students, teachers, or employees who were not wearing a mask at the time of exposure or who were exposed to someone who
was not wearing a mask may end quarantine:
• On day 10 without testing. If you don’t have symptoms of COVID-19, you can end quarantine 10 days after the last time you
     had close contact with the person who tested positive.
• On day 7 with a negative test result. You can get tested on day 7 of your quarantine. You can end quarantine if your test is
     negative and you do not have any symptoms of COVID-19. You must wait at least 7 days after the exposure to be tested. The
     test can be a PCR or rapid antigen test. You must continue to quarantine until you get your test results back.




                                                                                                                                  24
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.116 Page 27 of 124




What happens if students, teachers,
or employees are exposed to
COVID-19 after testing positive?30
If you are exposed to COVID-19 again (a new exposure) within 90 days of testing positive for COVID-19 and do not have
symptoms of COVID-19, you don’t need to quarantine or be tested again during this 90-day timeframe.

You should follow these guidelines for 14 days from the date of your last exposure:

  • Take your temperature before school or work.
  • Check for symptoms of COVID-19 every day.
  • Wear a face mask when you are at school, work, or around people you don’t live with.
  • If you get sick or have symptoms of COVID-19, isolate for at least 10 days after your symptoms start and call a doctor or
     healthcare provider to find out if you should get tested for COVID-19 again.

If you are exposed to COVID-19 again (a new exposure) and it has been more than 90 days since you tested positive for
COVID-19, you should quarantine and get tested again. If you get sick or have symptoms while on quarantine, isolate and call
a doctor or healthcare provider. However, you may meet the criteria to end quarantine found on page 21.




                                                                                      x2
30 https://www.cdc.gov/coronavirus/2019-ncov/php/contact-tracing/contact-tracing-plan/contact-tracing.html




                                                                                                                                 25
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.117 Page 28 of 124




Case investigations and contact tracing
Contact tracing is an important part of how public health responds and stops disease outbreaks. People who have been in close
contact with someone who has COVID-19 are more at risk of getting infected and making others sick. Contact tracing is how
public health workers find the close contacts of someone who has COVID-19.

When a person tests positive for COVID-19, the health department tries to contact the individual to conduct a case investigation.
A case investigation is when a public health worker identifies and interviews a person who tested positive about possible
exposures to COVID-19. The public health worker will ask where the person has been while they were infectious, when their
symptoms started, and who else may have been exposed.

Contact tracing happens after a case investigation is done. Contact tracing is how public health finds who else may have been
exposed to a virus or disease and then contacts these people to let them know how long they should quarantine. Contact tracing
also provides support to individuals who were exposed and who may need other services so they can quarantine.31



 Contact tracing process

                                         1     Jane and Dan                                            2   A few days later, Dan gets
                                               were at the same                                            symptoms of COVID-19.
                                               birthday party.                                             He gets tested. Dan tests
                                                                                                           positive for COVID-19.




                                                                                                       4   The health department
                                                                                                           calls Jane to tell her she
                                                                                                           may have been exposed
                                                                                                           to COVID-19. They tell
                                                                                                           her what she needs to do
         The health department works with Dan                                                              next.
   3
         to find out the places he has been and
         who he has spent time with.




31 https://www.cdc.gov/coronavirus/2019-ncov/community/contact-tracing-nonhealthcare-workplaces.html




                                                                                                                                        26
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.118 Page 29 of 124



                                        Schools will do their own
                                        contact tracing with help
                                        from the local health
                                        department.
Each school should have a COVID-19 point of contact (POC).
The POC will work with the health department on contact tracing. The POC will notify eligible students, parents, teachers, and
employees if they were exposed to COVID-19 at school. The POC may also conduct a hazard assessment or help implement
prevention and mitigation strategies. The POC will work closely with your school district’s human resources and legal teams,
school nurse, and your local health department.

The POC should also be familiar with:
 • School or district policies that may be applicable to contact tracing.
 • Laws regarding student and employee privacy.
 • Patient confidentiality and how to conduct interviews with someone who has been exposed or tested positive without
    violating confidentiality.
 • Medical terms and principles such as exposure, infection, infectious period, symptoms of COVID-19, testing options,
    quarantine, and isolation.
 • Crisis counseling and knowing when to refer students or employees to wrap-around services.
 • Cultural or language barriers that might make individuals reluctant to provide information or which may make it hard for them
    to know what they should do if they are exposed to or test positive for COVID-19.
 • Interpersonal communication and interviewing skills so trust can be built.

There are many helpful trainings and resources from the CDC on contact tracing:
 • CDC contact training
 • Case investigation and contact tracing in non-healthcare workplaces: Information for employers
 • Contact tracing and case investigation general training modules


The POC will notify students, teachers, and employees if they were exposed to COVID-19 at school.

    1    P
          eople who are tested for COVID-19 will get their test results from the healthcare provider or testing location where
         their sample was collected.

    2    T he health department will call anyone who tests positive for COVID-19. It may take a few days for the health
          department to call the person who tested positive. They will ask the person who he or she may have been in close
          contact with up to 2 days before he or she got sick or tested positive.

    3    T he health department will notify the POC at the school if a student, teacher, or employee tests positive for COVID-19.
          The health department gives the name of the person who tested positive and the date of last exposure to the POC.




                                                                                                                                     27
      Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.119 Page 30 of 124

4   T he POC collects and provides a list to the health department of students, teachers, or employees who are a higher
     risk for severe illness from COVID-19 and anyone at higher risk known to have come into close contact with the person
     who tested positive.

    T he health department will notify the parents of students, teachers, or employees who are at higher risk and provide
     guidance on how long they should quarantine, how to check for symptoms, and when to consider testing. This
     notification may also be done by the schools in some cases.

5   T he POC will notify any other eligible students or students’ parents, teachers, or employees who may have been
     exposed to the person who tested positive. The POC will provide guidance on how long they should quarantine,
     how to check for symptoms, and when to consider testing. The POC will only notify people who were exposed to the
     person who tested positive while at school. Schools are expected to notify all close contacts, even if they meet the
     criteria to not quarantine, and provide instructions on what they should do. The POC is not responsible for contacting
     anyone who was exposed to COVID-19 outside of the school setting.

5   In most cases, the school may only notify the parents of an eligible student (a student who is 18 years old or a student
     of any age who has taken postsecondary courses) if the eligible student has signed a written consent. There are some
     situations where parents of eligible students will be notified without a written consent.

6   Only students, teachers, or employees who came into close contact with the person who tested positive will be
     notified of a possible exposure.


                         Case investigation and contact tracing in schools (K-12) 2020-2021

                                                Local Health Department (LHD)                    Tasks prior to school opening
                                                conducts disease investigation
       LHD monitors isolated individual                                                          • Identify a POC for each school
       and notifies school POC when             • LHD issues isolation notice for the            • Provide contact information
       individual testing positive has            individual testing positive                      for each POC to the LHD
       been cleared to return to school         • Quarantine notices may also be                 • Compile a list of high-risk
                                                  issued to other individuals in the               individuals within each school
                                                  same household


                                                School POC notified about positive
                                                case and other related household
                                                contacts
       School ensures/increases                                                                  School POC compiles list of
       preventative measures to slow the                                                         others potentially exposed at
       spread of COVID-19 following                                                              school
                                                School POC compiles list of
       individual school’s plan, as
                                                high-risk contacts and provides list
       outlined in USBOE handbook
                                                to LHD
                                                                                                 School POC sends informational
                                                                                                 letter education packet to all
                                                LHD contacts high-risk individuals               individuals identified as being
        Key:                                    & their parent/guardian(s) to                    potentially exposed, including
                                                provide education & assist families              information on self-monitoring &
          Local Health Department (LHD)         in making informed decisions to                  when to get tested for COVID-19
          Release of positive individual        protect their student

          Action for exposed individual
                                                High-risk individuals self-monitor               Individuals self-monitor for
          School Point of Contact (POC)         for symptoms & get tested for                    symptoms & get tested for
                                                COVID-19 if needed                               COVID-19 if needed


                                                                              LHD conducts additional
                                                                              investigation(s) if needed




                                                                                                                                    28
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.120 Page 31 of 124




Privacy laws and how student,
teacher, and employee information
will be protected
It is important to make sure administrators, employees, and parents understand privacy laws and how they apply during the
COVID-19 pandemic.



What laws protect student,
teacher, and employee privacy?
Public health laws
COVID-19 is reportable by law, under Utah Code Annotated § 26-6-1 et seq., the
Utah Communicable Disease Control Act, and Utah Administrative Code R386-702
Communicable Disease Rule, to the Utah Department of Health or the local health
department in the health district where the individual lives. This means a person’s
COVID-19 test results must be reported to public health by the provider or testing
location where the person was tested.


A person’s test result is considered private health information and is kept confidential by public health. Public health agencies
are allowed, by law, to disclose the name of a person who tested positive to a school if it is necessary to protect the health and
safety of students, teachers, and employees. The information that is disclosed by the health department to the school is strictly
confidential and protected under Utah Code § 26-6-27.


                                                  If the information is about an employee, Utah Code § 26-6-27 continues to
                                                  protect the privacy of the information even after it is shared with the school’s
                                                  point of contact (POC). The POC must maintain the confidentiality of the
                                                  employee while acquiring information necessary to assist the health department
                              EDUCAT
                              RECORD IONAL



                                                  to contact others who may have been exposed. The POC must emphasize the
                                                  importance of not re-disclosing the information to anyone else and that all
                                                  notifications will be made by the POC or the health department.

                                                  If the information is about a student, the information, once shared with the
                                                  POC becomes protected by FERPA. The POC must ensure that this information
                                                  remains confidential and is shared only with those who have a need to know to
                                                  assist the POC in carrying out the responsibility to notify others who may have
                                                  been exposed. The POC must emphasize the importance of not re-disclosing the
                                                  information to anyone else and that all notifications will be made by the POC or
                                                  the health department.




                                                                                                                                     29
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.121 Page 32 of 124


                                                    The POC and the school officials cannot release the private health information disclosed
                                                    by public health under any circumstances. This includes the name of the person who
                                                    tested positive for COVID-19.

                                                    The POC may need to share the identity of the person who has tested positive for
                                                    COVID-19 with other school officials to determine the identity of individuals who have
                                                    been in close contact with the person who has tested positive for COVID-19 and the risk
                                                    level of those individuals. This must be limited to the least number of school officials
                                                    possible and each must be notified that the information is confidential and cannot be
                                                    redisclosed or shared with anyone else.



Other laws schools need to consider
There are other laws that protect the privacy of students, teachers, and employees.
Schools are responsible to work with their legal counsel to understand these laws and
how they apply during the COVID-19 pandemic. Schools must follow all regulatory
requirements and governing structures that apply to an educational setting.

Some of these laws may include:
 • Family Educational Rights and Privacy Act (FERPA32)
 • Utah Code Annotated § 53E-9-101 et seq., Student Privacy and Data Protection                                                CONFIDENTIAL
 • State and federal labor laws


There are very few circumstances when the name of an individual who tested positive
for COVID-19 may be released. If this situation were to occur, the determination to
release this information and to whom it may be released will be made on a case-by-
case basis by the local health officer.

The Family Educational Rights and Privacy Act (FERPA33) is a federal law that protects
the privacy of student education records. FERPA gives parents certain rights about
their child’s education records. When a student turns 18 years old or if a student
                                                                                                                                      CONSENT
attends a postsecondary institution (such as a college) at any age, the student
becomes an “eligible student” (a student who is 18 years old or a student of any age
who has taken postsecondary courses). This means the student, not the parent,
becomes the only person who has rights to the student’s educational record. In some
cases, FERPA information can still be provided to the parents of eligible students
without a written consent.

FERPA says that in most cases, a parent or eligible student must give his or her written
consent, or permission, before a school can give out any personally identifiable
information (PII) from an education record.




32 https://studentprivacy.ed.gov/sites/default/files/resource_document/file/FERPA%20and%20Coronavirus%20Frequently%20Asked%20Questions.pdf
33 https://studentprivacy.ed.gov/sites/default/files/resource_document/file/FERPA%20and%20Coronavirus%20Frequently%20Asked%20Questions.pdf




                                                                                                                                                30
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.122 Page 33 of 124


Personally identifiable information (PII)
 • This is information that can be used to identify who a student is, such as a student’s name or identification number.
 • PII includes information that directly or indirectly identifies a student. This means PII does not just include information
    that has a student’s name on it. If someone can use a piece of information that does not say who the student is, with a
    different piece of information, and is able to link the pieces of information together to know who the student is, all of
    the information is considered to be PII.




                              Under FERPA, a school is allowed to disclose student PII to the
          i                   health department on a case-by-case basis if it is necessary to
                              protect the health and safety of the student or others, without the
                              written consent of an eligible student or parent or guardian.



The United States Department of Education oversees FERPA and has published Frequently Asked Questions (FAQs)
regarding FERPA and COVID-19 which is linked within this document and may be consulted for more information in
addition to specific guidance by a school’s legal counsel.




                                                     What information can a school disclose
                                                     when someone in the school tests positive
                                                     for COVID-19?

                                                     A school may disclose that someone at the school tested positive for
                                                     COVID-19, as long as the facts alone or in combination with other
                                                     information released, do not identify the person.

                                                     The school may not publicly release the PII of the student such as the
                                                     student’s name or whether they tested positive for COVID-19.

                                                     The school may not publicly release the name of a teacher or employee
                                                     who tested positive for COVID-19.




                                                                                                                                  31
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.123 Page 34 of 124




What does close contact mean?


                                                                                                                 6
A close contact exposure means a person was closer than 6 feet or 2 meters (about 2
arm lengths) from someone who tested positive for COVID-19 for a total of 15 minutes
or longer with in a 24-hour period.34,35 This is a cumulative total meaning you could have
different exposure events throughout the day. For example, you could be closer than 6
feet to the person who tested positive 3 different times in the day for 5-minutes each
time, bringing the total time you were in close contact to 15 minutes. You may also have
a close contact exposure if:
  • You cared for someone at home who is sick with COVID-19.                                                    Feet
  • You had direct physical contact with the person who has COVID-19 (hugged or
     kissed them).
  • You shared eating or drinking utensils with the person who has COVID-19.                                 For a total of
  • The person who has COVID-19 sneezed, coughed, or somehow got respiratory
     droplets on you.
                                                                                                               15 Minutes
If you were in close contact with someone who has COVID-19, up to 2 days before he or she had symptoms, you were exposed to
the virus and should quarantine. Even if the person who has COVID-19 didn’t have any symptoms, he or she is infectious up to 2
days before they were tested.




In a school setting, close contact exposure means:
 •A
   nyone in a school setting (like a classroom) or in a school bus who sat 6 feet or 2
  meters in the front, back, or to the side of the person who tested positive for a total of
  15 minutes or longer.
 •A
   teacher, employee (such as a paraprofessional or bus driver), or visitor who
  was 6 feet or 2 meters for a total of 15 minutes or longer from the person who
  tested positive.
 •A
   nyone who was closer than 6 feet or 2 meters for a total of 15 minutes or longer to
  the person who tested positive during extracurricular activities (sports, dances, clubs);
  during a school gathering (assemblies, dances); or during lunch or free periods.


If the health department or point of contact at the school are unable to determine who was in close contact with the person
who tested positive, everyone in the classroom, school bus, lunch or free period, extracurricular activity (sports, dances,
clubs), or school gathering (assemblies, dances) is considered exposed.




34 https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html
35 https://www.cdc.gov/coronavirus/2019-ncov/php/contact-tracing/contact-tracing-plan/appendix.html#contact




                                                                                                                                 32
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.124 Page 35 of 124



             The health department may also consider other things when deciding if someone had a close contact
             exposure, depending on the situation.36 These are things we know increase the risk of exposure to COVID-19:




                            6
                                                                    • Proximity. This means how close someone was to the person
                                                                       who has COVID-19. The closer you are, the more chance there is
                                                                       for exposure.


                           Feet                                     •D
                                                                      uration of exposure. This means how long you were around the
                                                                     person who has COVID-19. The more time you spend with a person
                    For a total of                                   who is infectious, the more chance there is for exposure.
                     15 Minutes




                                                                    • Symptoms. People are most infectious and can spread the virus
                                                                       to others more easily around the time their symptoms begin.




                                                                    •R
                                                                      espiratory aerosols. The chance of exposure increases if the
                                                                     person who has COVID-19 is coughing, singing, shouting, or doing
                                                                     other things that make it easier for respiratory droplets to spread.




                                                                    •E
                                                                      nvironmental factors. The chance of exposure increases from
                                                                     things like crowded spaces, poor ventilation, and if the exposure
                                                                     happened indoors instead of outdoors.




36 https://www.cdc.gov/coronavirus/2019-ncov/php/contact-tracing/contact-tracing-plan/appendix.html#contact




                                                                                                                                            33
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.125 Page 36 of 124




Schools will determine close
contact exposures
The point of contact (POC) will work closely with the health department to
determine who came into close contact at school with the person who
tested positive.

The POC may need to talk with a teacher or coach to understand who a student
was in close contact with. Sharing this information must be limited to the least
                                                                                                   CONFIDENTIAL
number of school officials possible and each must be notified that the information
is confidential and cannot be re-disclosed or shared with anyone else.




To protect the privacy of the person who tested positive as much as possible and help with contact tracing efforts, schools may
want to consider:




                          SEATING CHART

                                                       Asking teachers to have written seating charts
                                                       and student groupings in advance for classroom
                                                       activities.




                                                       Students should have assigned seats on buses
                                                       if possible. This includes if a bus is used to take
                                                       students to an activity, field trip, or sports events.




                          OFFENSIVE LINE
                                                       Coaches may want to consider advance written
                                                       plans for practices that include student names
                                                       and groupings for each activity or drill. Coaches
                                                       and activity directors should keep a roster of
                                                       attendance at activities, practice, and games.




                                                                                                                                  34
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.126 Page 37 of 124



Understanding the date of exposure

The date of exposure is when the person who tested positive for COVID-19 was
first considered infectious and could spread the virus to others. This date begins
2 days before the person has symptoms. If the person did not have symptoms,
he or she is infectious starting 2 days before the person was tested for COVID-19.
Anyone who came into close contact with the person who tested positive from the
date of exposure until the person has ended isolation and is no longer considered
infectious, is exposed to the virus. The health department will give the POC the date
of exposure.




It is important to select a POC who can be trusted with confidential information and who has the ability to communicate
with employees in a way that builds trust.
How we talk to someone who has been exposed or tested positive for COVID-19 is important. Using open-ended questions and
expressing genuine concern can help build trust with the employee. When an employee feels safe sharing about their experience,
he or she is more likely to provide detailed information to the POC or health department which is necessary to stop the spread of
the virus.

      Ask open-ended questions.

      Use reflective listening techniques.

      Use culturally and linguistically appropriate language.

      Be emphatic and judgement-free.


Questions the POC may need to ask to figure out who else was exposed at school:

	Does the student ride a school bus to and from school? Is there assigned seating on the school bus? If so, who sits
  within 6 feet of him or her to the front, back, and to the side?

	What classes does the student have? Are any of his or her classes off-campus? Does he or she have release time?

	Does the student have assigned seating during class? Who sits within 6 feet of him or her in the front, back and to the
  side? Are students in the class grouped into cohorts or pods? Are students able to physical distance?

	What lunch period does the student have? Is there assigned seating during lunch? If so, who sits within 6 feet of him
  or her in the front, back, and to the side?

	What extracurricular activities at the school is the student involved in? These activities may include sports teams, drill,
  clubs, theater, choir, or other activities.

	Did the student attend any school gatherings like assemblies, spirit nights, dances, or parent teacher conferences?

	Does the teacher, coach, or organizer of the activity keep a roster or attendance tracking sheet? Are students at the
  activities grouped into cohorts or pods? Are students able to physical distance?

	Are there other times during the school day when the student is in close contact with other students, teachers,
  or employees?




                                                                                                                                35
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.127 Page 38 of 124



How to determine when someone can
end quarantine37
  • The POC will work closely with the health department to find out the last time someone had close contact with the
     person who tested positive for COVID-19 (last date of exposure).
  • The POC will give the person who was exposed the date of last exposure and when the person can return to school
     or work.
  • If the person who was exposed meets the criteria on page 21 to NOT quarantine, he or she should monitor for symptoms
     for 14 days. Public health also recommends testing 7 days after the exposure, even though testing is not required to
     return to school in this case.
  • If the person who was exposed meets the criteria on page 21 to quarantine, he or she should quarantine for 10 FULL
     days. If the person who was exposed chooses to be tested, he or she must wait 7 FULL days from the date of last exposure
     to get tested.
  • People who are living with someone who tests positive for COVID-19 may need to quarantine for longer than 10 days
     because they have ongoing exposures.




   Last close
     contact
 with person
    who has
   COVID-19


        Earliest                                                                                              Last day of
       you can                                                                                                quarantine
     get tested




                                                                               10 DAY QUARANTINE




37 https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html




                                                                                                                                36
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.128 Page 39 of 124



Students, teachers, and employees
with symptoms of COVID-19 should
get tested.
The most common symptoms of COVID-19 in children are fever and cough. Symptoms can also look like other common illnesses
like strep throat, colds, flue, or allergies.38 Anyone with symptoms of COVID-19 should isolate, call a healthcare provider, and get
tested for COVID-19 right away, even if their symptoms are mild. Testing locations can be found at https://coronavirus.utah.gov/
testing-locations/.

People with COVID-19 generally develop symptoms 5-6 days after infection.39 About 75% of people will develop symptoms within
7 days after exposure. About 95% of people will develop symptoms within 12 days after exposure.40,41,42,43

Some people may be asymptomatic. This means they have no signs or symptoms of the virus but can still spread it to others.
Testing may be recommended for people without symptoms in certain situations, such as if there is a high number of cases in a
school. Asymptomatic testing may also be done if a person is exposed to someone who tested positive for COVID-19.




                                           Fever                                          Cough                                Shortness of breath
                           (temperature of 100.4°F or 38°C or higher
                                     or feeling feverish)




                      Decrease in sense of smell or taste                               Sore throat                          Muscle aches and pains


Visit the Centers for Disease Control and Prevention (CDC) website to find out other symptoms that may be associated with
COVID-19.

38 https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/children/symptoms.html       41 https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e1.htm
39 https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-        42 https://bmjopen.bmj.com/content/10/8/e039652
   covid-19-final-report.pdf                                                                43 https://bmjopen.bmj.com/content/10/8/e039856
40 https://www.acpjournals.org/doi/10.7326/M20-0504




                                                                                                                                                      37
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.129 Page 40 of 124



Students, teachers, and employees
who are exposed to COVID-19 should
get tested.
Anyone who comes into close contact with someone who tested
positive for COVID-19 should get tested for COVD-19. Wait 7 days
after the exposure to get tested. This lets enough of the virus build
up in your body to be detected by the test. Getting tested too soon
can result in an inaccurate test result. Testing locations can be found
at https://coronavirus.utah.gov/testing-locations/.




Is testing for COVID-19 free?
Most people will not have to pay for COVID-19 testing. You should not be asked for payment when you go to a testing location.
The Families First Coronavirus Response Act and subsequent sub-regulatory guidance ensures the cost of getting a COVID-19 test
is covered at 100% if you have health insurance and you have a medical reason to be tested. This means you have symptoms of
COVID-19, you have had close contact with someone who has COVID-19, or you have a referral from a healthcare professional.

If you have health insurance:
    • You should not be charged for a test no matter what testing site you go to.
    • Healthcare providers are required by federal law to post a cash price for COVID-19 tests. This is to inform health insurance
       companies what to pay if you get tested by a provider that is out-of-network. If you are insured and have been charged for a
       test, please email the Utah Department of Health at COVID19TestingCoverage@utah.gov or the Utah Insurance Department
       at health.uid@utah.gov.
    • Your insurance company may require you to have an order from a physician, practitioner, pharmacist, or other authorized
       health care professional for the cost of your test to be covered. Please check with your individual health insurance company to
       determine if this is a requirement for coverage. This type of visit or assessment should also be covered at 100%.

If you have Medicare coverage:
    • Medicare will make payment for one diagnostic test per resident/patient without an order from a physician, practitioner,
       pharmacist, or other authorized health care professional. For more than one COVID-19 test to be covered by Medicare,
       you will need an order from a doctor or medical provider. This type of visit or assessment should also be covered at 100%.




                                                                                                                                    38
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.130 Page 41 of 124
If you are tested for a non-medical reason:
    • You may be charged if you are getting tested for employment, travel, or non-medical reasons.
    • Your health insurance company may not cover the cost of the test if you are getting tested for a non-medical reason. This
       includes if you get tested for general workplace health and safety (such as employee ‘return to work’ programs) or public
       health surveillance. Health insurance may only cover tests used to diagnose or treat you for COVID-19 or another health
       condition included in the requirements of the Families First Coronavirus Response Act.
    • Before you get tested, check with your health insurance company for coverage details.

If you are uninsured and are a U.S. citizen and a Utah resident:
    • You qualify for COVID-19 testing coverage through Medicaid. You must apply for this program at https://medicaid.utah.
       gov/covid-19-uninsured-testing-coverage/.
    • Medicaid COVID-19 testing coverage for the uninsured covers the COVID-19 tests and all testing related services including
       doctor appointments (both in-person and through telehealth), ER visits, and any services performed in order to diagnose
       COVID-19, including X-rays, etc. Testing and other services will be paid for back to the date of your services.

If you are uninsured and do not qualify for the Medicaid option:
    • There are locations that will provide testing free of charge. If you need
       help finding a location that provides free testing please call the Utah Coronavirus Hotline at 1-800-456-7707 or use the
       chat feature on the coronavirus.utah.gov website.




                                                                                                                                   39
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.131 Page 42 of 124


What are the types of COVID-19 tests?44
There are three types of tests related to COVID-19.




                                  COVID-19 Test                                            COVID-19 Test

PCR test: A PCR test tells you if you have COVID-19 right now and could spread it to other people. A PCR test looks for the
genetic material of the virus. It is a very accurate test and almost always detects if a person is infected with the virus. PCR tests are
processed in a lab and the results can take a few days to get back. PCR tests are usually done by:
  •N
    asal or nasopharyngeal swab: A healthcare worker puts a swab into your nose to collect a sample either just inside your
   nose or reaching further down your throat.
  •S
    aliva: The saliva test is easier to perform, safer for healthcare workers, and more comfortable for the patient. You spit into a
   cup or tube and your saliva is then tested. The saliva test is as accurate as the swab test.




                                   Antigen Test

Rapid antigen test: An antigen test looks for proteins found on or within the virus. It tells you if you have COVID-19 right now and
could spread it to other people. Samples for an antigen test are collected with a nasal or nasopharyngeal swab, but you are able to
get the results much quicker than a PCR test. Results take about 15 minutes.

Antigen tests are less sensitive than PCR tests. This means that PCR tests are better than antigen tests at detecting the virus,
particularly when a person has small amounts of virus in their body. Antigen tests work best when someone has symptoms of
COVID-19 or when a person has high amounts of virus in their body. Antigen tests are most accurate during the first 7 days of your
illness when your viral load is highest.45 Because of this, even if you test negative with an antigen test, you may still be infected and
you may be able to transmit the virus to others.




                                  You may need to get a PCR test to confirm the results of your antigen test. You should get a


            !
                                  PCR test within 48 hours after you got your rapid antigen test if:
                                   • You have symptoms of COVID-19 but your rapid antigen test result was negative.
                                   • You do not have symptoms of COVID-19 and were not in close contact with someone who
                                      has COVID-19 but your rapid antigen test result was positive.


A PCR test is considered more accurate than an antigen test. In situations where a person has both an antigen and a PCR test within
48 hours of each other, public health officials will use the PCR test result to determine if a person needs to isolate or quarantine.
More information on antigen tests can be found at https://coronavirus-download.utah.gov/Health/COVID-19_Rapid_Antigen
Test.pdf.



44 https://www.fda.gov/media/140161/download
45 https://www.cdc.gov/coronavirus/2019-ncov/lab/resources/antigen-tests-guidelines.html




                                                                                                                                            40
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.132 Page 43 of 124




                       Blood Draw




Serology or antibody test: Serology, or antibody tests, may be able to tell if you have ever been exposed to the virus that causes
COVID-19. They do not tell you if you are infected with the virus that causes COVID-19 right now and can spread it to other people.
Antibody tests should not be used to diagnose current infections. A positive antibody test does not guarantee immunity to
COVID-19. A sample of your blood is collected and is used to see if your body has made antibodies to the virus. Your body makes
antibodies when it fights an infection. Antibodies in your blood mean, at one time, you were exposed to COVID-19. Antibody tests
find these antibodies in your blood and tell you if your immune system has responded to the infection.




                                                                                                                                      41
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.133 Page 44 of 124


                                                                Testing for COVID-19 is most accurate when someone
                                                                has symptoms.

                                                                Testing students, teachers, and employees who do not have symptoms or were not
                                                                exposed to COVID-19 can increase the chance of an inaccurate test result. Getting
                                                                tested too soon after being exposed to someone with COVID-19 may also increase
                                                                the chance of an inaccurate test result.

                                                                If a person who was exposed to COVID-19 chooses to get tested, he or she should
                                                                wait at least 7 days after their last exposure to get tested. This lets enough of the
                                                                virus build up in his or her body to be detected by the test. Getting tested before
                                                                this time may result in a false negative test result. This means the person tested
                                                                negative but is really positive and can infect others with COVID-19.

                                                                Some testing sites in Utah may not test people who are asymptomatic (this means
                                                                they do not have symptoms), even if they were exposed to COVID-19. It’s always
                                                                best to call a healthcare provider or testing site first, to make sure you are able
                                                                to get tested. Testing people who do not have symptoms or who have not had a
                                                                known exposure to COVID-19 may also place strains on limited testing resources.

                                                                The decision about who can be tested for COVID-19 is made by a healthcare
                                                                provider, the Utah Department of Health, and the health systems in Utah.




Should students, teachers, or employees get an antibody test?

Antibodies develop several days after an individual gets infected and the strength
of the immune response is highly variable among people. Right now, we know
having antibodies to the virus that causes COVID-19 may offer some protection
from getting infected again. We don’t know how much protection the antibodies
may provide or how long this protection will last.46

Schools should not require students, teachers, or employees to have an
antibody test to come to school or work. Antibody testing may be expensive
and does not tell you if someone could spread the virus to other people.

If a person wants to get an antibody test, he or she will need to ask a healthcare
provider to order the test. Antibody tests may also be available through private
companies. There may be a cost for this test. If someone tests positive for COVID-19
antibodies, there is a chance that the person could still be infectious. He or she
should get a PCR test to know if he or she is infectious right now and can spread the
virus to others.



46 https://www.cdc.gov/coronavirus/2019-ncov/testing/serology-overview.html




                                                                                                                                                        42
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.134 Page 45 of 124



If students, teachers, or employees test positive for COVID-19, do they need a
doctor’s note before they come back to school or work?

No. If a student, teacher, or employee tests positive for COVID-19, the health department will tell the person how long to
isolate. In some situations, the health department may also call the point of contact (POC) at the school to let him or her
know the person who tested positive has finished their isolation and can return to school. Once the person has finished
isolation, they no longer are at risk for spreading the disease.

Studies also show people may test positive long after they are infectious. This
means a person who at one time was sick with COVID-19 could still test positive
even though he or she can’t spread the virus to other people anymore. This makes
it hard to know when they can return to school or work if a school requires a
negative test result after their isolation is done.

You should not ask students, teachers, or employees who tested positive for
COVID-19 for a negative test result, a doctor’s note, or a note from the health
department to prove they are ill, qualify for sick leave, or to come back to school
or work after their isolation is done. This places a burden on the healthcare and                             DOCTOR’S
                                                                                                              NOTE
public health systems. Employers do not need a doctor’s note to get the tax
credits under the Families First Coronavirus Response Act.

Students, teachers, and employees may not have health insurance, access to a
healthcare provider, or the financial means to get a doctor’s note or a negative
test result.




                                                               If students, teachers, or employees test
                                                               negative for COVID-19, do they need a
                                                               doctor’s note to go back to school
                                                               or work?

                                                               Students, teachers, and employees who were exposed and
                                                               meet the criteria on page 21 to NOT quarantine don’t need
                                                               to provide proof of a negative test result to return to school
                                                               or work.

                                                               Students, teachers, and employees who were exposed and
                                                               meet the criteria on page 21 to quarantine, must provide
                                                               proof of a negative COVID-19 test to return the school or
                                                               work sooner than 10 days. The local health department will
                                                               determine what documentation meets this requirement.




                                                                                                                                43
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.135 Page 46 of 124



Extracurricular activities and COVID-19

Extracurricular activities are important to students, their families, and our communities.
This is why we are asking students, schools, families, and community members to
take extra precautions to slow the spread of COVID-19 in their communities. It will
take everyone working together and taking precautions to make sure students get to
participate in these activities.




What precautions can we take to make sure students
are able to participate in school extracurricular
activities, sports, and clubs?
                                          Schools should follow the specific requirements for extracurricular activities from the
                                          Utah High School Activities Association, Utah State Board of Education, and any state
                                          or local guidelines.

                                          You are expected to wear a mask at all times during extracurricular activities, unless
                6 Feet
                                          you are engaged in competition play that requires heavy physical exertion or if
                                          wearing a mask could be dangerous (like swimming in a pool). You are also expected
                                          to physical distance as much as possible during extracurricular activities. This means to
                                          stay at least 6 feet or 2 meters (about 2 arm lengths) away from other people as much
                                          as possible.

                                          We encourage everyone to do everything they can to make sure students have the
                                          opportunity to participate in extracurricular activities.


   	Everyone should wear a face mask in public and when you are around people you don’t live with, even when you
     are outside.

   	Activity directors, coaches, and training staff should encourage students to wear a face mask, physical distance, limit the
     number of people they come into close contact with in their personal lives, and the number of places they go where they
     may be in large groups.

   	Everyone should wear a face mask at events. Participants and athletes are exempt from wearing a face mask while they are
     performing or playing. Participants and athletes should wear a face mask as much as possible, including while sitting on
     the bench or sideline or even during the activity, practice, or game when it is feasible.




                                                                                                                                      44
    Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.136 Page 47 of 124


	Explain to participants that all of the extra precautions they are taking to stay safe and keep activities going are undone if
  they don’t wear a mask any time they are in close contact with people who don’t live in their home. This includes times like
  riding in a car with other people or after school at someone’s house. They need to wear a mask any time they are close to
  other people, especially indoors.

	Space participants and coaches 6 feet apart as much as possible at activities, practice, and games.

	When possible, practice in cohorts to limit possible exposures.

	Consider placing markers 6 feet apart to make it easy for participants and coaches to practice physical distancing without
  having to think about it. People are more likely to practice health behaviors when they are easy. Place markers in both home
  and away sections, to keep everyone safe.

	Limit spectators to only the families of participants, and not the general public.

	Group bleachers or seating areas to keep household groups 6 feet from other people who do not live in their home.

	Consider blocking off every other row of seating.

	Place markers 6 feet apart in typical areas of congestion (outside restrooms, at entrances and exits, in front of concession
  stands).

	Provide hand sanitizer at concession stands. Only serve individually packaged items or grab and go items at concession
  stands.

	Have automatic hand sanitizer stations outside restrooms.

	Students may not understand the severity of many students being exposed to the virus. Influential adults should consider
  explaining to students the effect many students being exposed would have on their events or sports seasons.

	Influential adults may also consider using the students in their circle of influence as school and community leaders to
  encourage other students, their families, and members of the community to take precautions at all times. Positive peer
  influence may help everyone in the school adopt more personal safety measures to stop the spread of the virus in the
  community, even when they are not at school.




                                                                                                                                   45
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.137 Page 48 of 124


Test to Play (testing for high school
extracurricular activities)
The “Test to Play” testing requirements apply only to high schools. The goal of “Test to Play” is to allow students and staff to
participate in extracurricular activities as safely as possible. Regular testing can find students and staff who are infectious with
COVID-19 quickly and help prevent further spread of the virus in the school and community. Extracurricular activities may be
higher risk environments than a school classroom if masks are not worn during the activity. Students who participate in these
activities may also be in close contact with each other during participation. Some activities, such as indoor sports, may pose a
greater risk for COVID-19 transmission if precautions are not taken.

Students, teachers, and staff may participate in extracurricular activities if they:47
  • Are tested for COVID-19 at least once every 14 days. The test can be a PCR or rapid antigen test. Antibody tests are not allowed.
  • Are not in isolation or quarantine.
  • Don’t have any symptoms of COVID-19.




                               and                                                     and
                                                                                                                                 6F
                                                                                                                             98.




               14
               Days




                                     Extracurricular activities that are held one time, like a school dance, are also included in the
                                     Test to Play requirements. This means participants of a one-time extracurricular activity are
                                     required to get tested for COVID-19 within 2 days of the start of the event.




Schools will provide rapid antigen testing for participants of high school extracurricular
activities. Schools may also provide testing to any teacher or staff member who wants
to get tested but are not involved in extracurricular activities as part of the “Test to Play”                    Antigen Test
program. Schools will determine when and how to offer the testing to participants of
extracurricular activities.




                                                                                                                                        46
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.138 Page 49 of 124

 Participants of “Test to Play”:
  • All test results must be reported to the Utah Department of Health.
  • Students who miss the testing event at the school may get tested at a testing provider of their choice. There are many free
     testing locations across the state, listed at https://coronavirus.utah.gov/utah-covid-19-testing-locations. They must show
     proof of the test result to the school. This documentation must include the student’s name, testing location, date of the test,
     type of test, and test result. At-home PCR or antigen test kits are not allowed.
  • Positive test results from “Test to Play” will NOT count toward the school’s outbreak threshold.
  • You can’t participate in extracurricular activities if you test positive. You must isolate for 10 days from the date of the test,
     even if you had symptoms before the test. You may return to school and participate in extracurricular activities after you are
     done with your isolation period.
  • You may participate in extracurricular activities if you test negative, are not in isolation or quarantine, and do not have any
     symptoms of COVID-19.
  • Those who choose not to get tested will be unable to participate in the extracurricular activity.




                                                  or                                       or
 Schools need to be familiar with the limitations of antigen testing. These tests work best when someone has symptoms of
 COVID-19 or it has been 7 days after an exposure to the virus. A negative antigen test result does not mean they won’t ever get
 sick with COVID-19. Precautions like wearing a mask, physical distancing, and following isolation and quarantine guidelines
 must still be taken. More information on antigen tests can be found at: https://coronavirus-download.utah.gov/Health/
 COVID-19_Rapid_Antigen_Test.pdf.



                                                       Schools must get parental permission prior to testing.
                                                       Prior to a test being administered to a student, the school must obtain written
                                                       permission from the student’s parent or guardian. The permission, if clearly
                                                       stated in the permission document, is valid for the duration of the school year
                                                       for the student’s testing as part of the Test to Play or Test to Stay protocols. This
                                                       helps the school move quickly to hold a testing event if the outbreak threshold
                                                       is met and prevent disruptions to in-classroom learning. Schools may choose to
                                                       get permission from parents during each term instead of one time for the entire
                                                       school year but should not ask for permission more than once every term. A
                                                       parent may rescind permission for their student’s participation in testing events
                                                       at any time during the school year by notifying the school in writing.




47 https://coronavirus.utah.gov/special-orders/




                                                                                                                                               47
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.139 Page 50 of 124

Contact tracing will be done for anyone who tests positive.
Students, teachers, or staff who are exposed to a person who tests positive should follow the school quarantine guidelines
(found on page 21).




                                         • You don’t have to quarantine if both you and the person who tested
                                            positive were at school or were participating in a school extracurricular
                                            activity and were both wearing masks at the time of the exposure. The
                                            person who tested positive needs to isolate for at least 10 days, even if
                                            you were both wearing a mask.




                                         • You need to quarantine if you were exposed at school and either you or
                                            the person who tested positive were not wearing masks. You may end
                                            quarantine on day 10 without testing, or on day 7 with a negative test
                                            result if the test was conducted on day 7 or later of your quarantine.




                                         • If a student is quarantined when the school offers “Test to Play” testing,
                                            the school may choose to offer individual testing to the student


               10
                                            after he or she has completed their quarantine so they can return to
                                            extracurricular activities. Students must complete their quarantine
                                            before they can return to extracurricular activities or participate in
                Days
                                            “Test to Play” testing.




Schools are expected to notify all close contacts, even if they meet the criteria to not quarantine, and provide instructions on
what they should do. Close contacts should be told to watch for symptoms of COVID-19 until it has been 14 days after their
exposure and what safety precautions should be taken. If at any time during the 14 days after their exposure a person develops
symptoms of COVID-19, he or she should isolate and get tested right away. If the person does not have symptoms, he or she
should wait 7 days after they were exposed to get tested.

The “Test to Play” option has different timeframes for when a person who tests positive should start isolation. If you test
positive as part of “Test to Play,” your isolation begins the day you are tested, not when your symptoms begin. You must isolate
even if you don’t get symptoms. The health department will determine the dates close contacts were exposed and when
quarantine begins.




                                                                                                                                   48
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.140 Page 51 of 124




                                                   What does an extracurricular activity mean?
                                                   An extracurricular activity means an activity, course, or program that is:
                                                    • Not directly related to delivering instruction
                                                    • Provided, sponsored, or supported by a school or public or private institution
                                                       of higher education

                                                   Examples of extracurricular activities may include sports teams, drill team, band,
                                                   concert choir, drama, debate team, school dances, graduation ceremonies,
                                                   recitals, etc.




If a student who participates in extracurricular activities tests positive for COVID-19,
will the whole group, team, or club be quarantined?
It depends on the situation.




                                                                                                               6
Anyone who was in close contact, 6 feet or 2 meters (about 2 arm lengths) for a total of
15 minutes or longer during a 24-hour period with the person who tested positive for
COVID-19 is exposed and should follow the quarantine protocols on page 21. This means
if both people were wearing face masks (the person who was exposed and the person
who tested positive) and the person who was exposed does not have any symptoms of
COVID-19, no quarantine is required. Every participant wearing a face mask as much as
possible during extracurricular activities will result in fewer students needing to quarantine.
                                                                                                               Feet
The entire team, club, or extracurricular activity may be considered exposed if the school
point of contact (POC) or the local health department cannot clearly determine who the
person who tested positive came into close contact with.                                                For a total of
Anyone who tests positive for COVID-19 will need to isolate at home. He or she will not                  15 Minutes
be able to go to school or participate in extracurricular activities or sports until his or her
isolation is over.



                                                   Is it safe to travel for extracurricular activities?
                                                   Travel is a risk factor for the spread of COVID-19. The CDC recommends avoiding
                                                   travel right now. If a school allows overnight travel right now, like for a team
                                                   competition, participants should be tested for COVID-19 within 2 days of
                                                   departure.
                                                     • Participants who test positive, or choose not to get tested, should not be
                                                        allowed to travel.
                                                     • Participants who test negative, don’t have symptoms of COVID-19, and have
                                                        not been in close contact with someone who has COVID-19 within the past 10
                                                        days may travel.
                                                     • Participants should also get tested 5-7 days after they return from overnight
                                                        travel for an extracurricular event.




                                                                                                                                        49
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.141 Page 52 of 124



COVID-19 outbreaks in schools
The Utah Department of Health and Utah’s 13 local health departments provide guidelines to help school administrators
understand when a group of students, teachers, or employees at the school may need to be dismissed from in-person
learning because there is a concerning number of cases among the school population.

These guidelines may change as we learn more about COVID-19. Schools and public health agencies need to be willing
to adapt to these changes as we learn more about the best ways to keep students, teachers, and employees safe and
schools open for in-person learning.


What is an outbreak of COVID-19 in a school?
An outbreak is when a disease happens in higher numbers than expected. An outbreak can happen in one area (like a
classroom) or extend more widely (like a school).

As cases are identified in a school, the school should consider notifying parents, teachers, and employees about the
situation and ask them to take extra precautions, including checking for symptoms of COVID-19 every day and staying
home when sick.



School outbreak thresholds
Where is the outbreak           How many people tested               What are the recommendations to protect students, teachers,
happening?                      positive for COVID-19 within         and employees at the school?
                                the previous 14 days?

Classroom -                     3 people who are connected by        The people who test positive should isolate.
Elementary schools only         setting is considered a classroom
                                outbreak. The threshold for a        The people who were exposed should follow the school
                                classroom outbreak applies ONLY      quarantine protocols.
                                to elementary schools.
                                                                     The classroom should be cleaned using the cleaning guidelines on
                                                                     page 75.

                                                                     Local education authority decides to either:
                                                                     • Move all students and staff in the classroom to virtual or remote
                                                                        learning for 10 days, or
                                                                     • Offer rapid antigen testing for all students and staff in the
                                                                        classroom (“Test to Stay”).

School -                        For schools with >1,500 students     The people who test positive should isolate.
applies to all K-12 schools     and staff, the outbreak threshold
                                is 1% of the school population.      The people who were exposed should follow the school
                                                                     quarantine protocols.
                                For schools with ≤1,500 students
                                and staff, the outbreak threshold    The whole school should be cleaned using the cleaning guidelines
                                is 15 cases.                         on page 75.

                                Positive test results from Test to   Local education authority decides to either:
                                Play do NOT count toward the         •M
                                                                       ove all students and staff in the school to virtual or remote
                                outbreak threshold.                   learning for at least 10 days, or
                                                                     •O
                                                                       ffer rapid antigen testing for all students and staff in the school
                                                                      (“Test to Stay”)




                                                                                                                                              50
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.142 Page 53 of 124

What test results count toward the outbreak thresholds?
A person who tests positive and has attended, worked in, or visited a school in-person while they had symptoms of COVID-19
or within 14 days after their symptoms started or their positive test result (called a school-associated case) will count toward the
school outbreak thresholds.

Schools should use a rolling 14-day window to determine if an outbreak threshold has been reached. The number of cases resets
after a school meets the outbreak threshold and completes an intervention.



Test to Stay
(testing for school outbreaks)
The goals of “Test to Stay” are to allow students and staff to participate in in-person learning as safely as possible while lessening
the burden of quarantine and multiple soft closures on students and their families, teachers, and school administrators. It was
officially implemented January 4, 2021.

Data from pilot tests of “Test to Stay” in 2 Utah high schools (Kearns High School and Syracuse High School) showed this strategy
can successfully identify students and staff who need to isolate or quarantine while also allowing in-person learning to continue
for those who test negative. The percent of positive students and staff from these pilot tests was between 1 and 2%. A survey
conducted with school administrators in February 2021 by the Utah Department of Health showed:
  • 61% of survey respondents believe the Test to Stay program is effective at keeping schools open for in-person learning.
  • Test to Stay events helped students’ families feel more comfortable and confident sending their students to school
  • Test to Stay events increased community buy-in for future testing events and mitigation strategies.
  • Low positivity rates after Test to Stay events indicates these types of testing strategies, along with the guidelines in the
     COVID-19 School Manual, are making a difference and helping to stop the spread of COVID-19 in schools.


                                                                            When a school meets the outbreak thresholds, the local
                                                                            education authority (in consultation with the local health



                             or
                                                                            department) can decide to either:
           An
             tig
                en
                     Te
                                                                             • Offer rapid antigen testing for all students and staff, or
                        st
                                                                             • Take other actions decided upon by the LEA to
                                                                                mitigate the spread of COVID-19 consistent with
                                                                                public health guidance.



Schools must get parental permission prior to testing.
Prior to a test being administered to a student, the school must obtain written permission
from the student’s parent or guardian. The permission, if clearly stated in the permission
document, is valid for the duration of the school year for the student’s testing as part of the
Test to Play or Test to Stay protocols. This helps the school move quickly to hold a testing
event if the outbreak threshold is met and prevent disruptions to in-classroom learning.
Schools may choose to get permission from parents during each term instead of one time for
the entire school year but should not ask for permission more than once every term. A parent
may revoke permission for their student’s participation in testing events at any time during
the school year by notifying the school in writing.




                                                                                                                                         51
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.143 Page 54 of 124

Rapid antigen testing
Schools will provide rapid antigen testing for the “Test to Stay” option. Schools will determine when and how to offer the testing
to students, teachers, and staff. All test results must be reported to the Utah Department of Health.

Schools need to be familiar with the limitations of antigen testing. These tests work best when someone has symptoms of
COVID-19 or it has been 7 days after an exposure to the virus. A negative antigen test result does not mean they won’t ever get
sick with COVID-19. Precautions like wearing a mask, physical distancing, and following isolation and quarantine guidelines must
still be taken. More information on antigen tests can be found at: https://coronavirus-download.utah.gov/Health/COVID-19_
Rapid_Antigen_Test.pdf.

Students who are offered rapid antigen testing:
  • Must isolate at home if they test positive, even if they had symptoms before the test. They may return to in-person learning
     after they are done with their isolation period.
  • May continue in-person learning if they test negative, are not a close contact of a person who tests positive, and do not have
     any symptoms of COVID-19.




                              or
                10
                Days



Students who choose not to get tested should move to virtual or remote learning for
at least 10 days if:
  • Fewer than 60% of students in the school participate in the testing event, or
  • The percent of positive tests among those who participated in the testing event
     (called percent positivity) is 2.5% or greater.
                                                                                                                        10
                                                                                                                         Days




                                               Scenario
                                               Helen, Gabriel, and Wade are high school students. Their school recently met the
                                               outbreak threshold and held a Test to Stay event. The school had 75% of their
                                               students and staff participate in the Test to Stay event.
                                   >60%

                                                • Helen tested positive and will go to virtual or remote learning while she
                                                   isolates at home.

                                                • Gabriel tested negative and does not have symptoms of COVID-19. He is able
     Helen                                         to continue in-classroom learning.


                  Gabriel                       • Wade didn’t participate in the testing event. However, because the school
                                                   had more than 60% participation in the event, Wade is able to continue
                                                   in-classroom learning.
                                  Wade




                                                                                                                                      52
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.144 Page 55 of 124


                                               Scenario
                                               Dulce, Luisa, and Thomas are high school students. Their school recently met the
                                               outbreak threshold and held a Test to Stay event. The school percent positivity
                                               after testing was 3%.
                                     >2.5%
                                                 • Dulce tested positive and will go to virtual or remote learning while she
                                                    isolates at home.

                                                 • Luisa tested negative and does not have symptoms of COVID-19. She is able
   Dulce                                            to continue in-classroom learning.

                                                 • Thomas didn’t participate in the testing event. He will need to go to virtual or
                   Luisa                            remote learning because the school’s percent positivity is greater than 2.5%.

                                  Thomas



Teachers and staff are expected to continue their normal job duties in-person if they choose not to get tested or test negative.
They should isolate at home if they test positive or follow quarantine guidelines if they were exposed to COVID-19.

Students who miss the testing event at the school may get tested at a testing provider of their choice. This testing must be
done within the same 2-days as the school Test to Stay event. There are many free testing locations across the state, listed
at https://coronavirus.utah.gov/utah-covid-19-testing-locations. They must show proof of the test result to the school. This
documentation must include the student’s name, testing location, date of the test, type of test, and test result. At-home PCR or
antigen test kits are not allowed.

There may be situations where students with special healthcare needs may be unable to participate in testing because of
physical, mental, or behavioral limitations. Parents should work with their child’s healthcare provider and the school to see if
accommodations are possible in these situations, such as using a saliva PCR test instead of a nasal swab test.

In rare circumstances, a student who is unable to participate in the Test to Stay testing, or is unable to use a different type
of test, may be allowed to attend school. Parents of children with special healthcare needs should make this request to the
school. Parents may wish to talk with their child’s healthcare provider, the school nurse, or local health department when
making this decision. Parents and the school should consider the following circumstances when deciding if a student returns
to in-person learning without being tested:
  • If strict prevention measures can be taken, including mask wearing by the student, teachers, and the student’s other
     classmates.
  • The student’s IEP or 504 plan services would be significantly disrupted if the student was moved to remote or virtual
     learning.
  • The student attends school in a self-contained unit, away from the general student population.




                                                                                                                                       53
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.145 Page 56 of 124

Contact tracing will be done for anyone who tests positive.
Students, teachers, or staff who are exposed to a person who tests positive should follow the quarantine guidelines
(found on page 21).




                                           ou don’t have to quarantine if both you and the person who tested positive
                                          Y
                                          were at school and were both wearing masks at the time of the exposure while
                                          at school. The person who tested positive needs to isolate for at least 10 days,
                                          even if you were both wearing a mask.




                                          You need to quarantine if you were exposed at school, and either you or the
                                          person who tested positive were not wearing masks. You may end quarantine
                                          on day 10 without testing, or on day 7 with a negative test result if the test was
                                          conducted on day 7 of your quarantine or later.




Schools are expected to notify all close contacts, even if they meet the criteria to not quarantine, and provide instructions
on what they should do. Close contacts should be told to watch for symptoms of COVID-19 until it has been 14 days after
their exposure and what safety precautions should be taken. If at any time during the 14 days after their exposure a person
develops symptoms of COVID-19, he or she should isolate and get tested right away. If the person does not have symp-
toms, he or she should wait 7 days after they were exposed to get tested.

The “Test to Stay” option has different timeframes for when a person who tests positive should start isolation. If you test
positive as part of “Test to Stay,” your isolation begins the day you are tested, not when your symptoms begin. You must
isolate even if you don’t get symptoms. The health department will determine the dates close contacts were exposed and
when quarantine begins.




                                                                                                                                54
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.146 Page 57 of 124




Who decides if a school will transition
from in-person learning to hybrid or
remote learning?
While the Governor, state health department, and local health department each have legal authority to close schools in
response to a public health emergency, the local school board will decide if or when a school will move to remote or hybrid
learning during the pandemic.48 The local health department should be consulted in this decision. Many things will be
considered in this situation including the:

  • Importance of in-person learning to the social, emotional, economic, and academic growth and well-being of students.
  • Number of people in the community who are testing positive for COVID-19 (called community spread or community
    transmission).
  • Number of students, teachers, and employees who are testing positive for COVID-19 or who are on quarantine due to an
    exposure.
  • Growth rate of new cases (people who tested positive) in the area.
  • Statewide capacity for testing, hospital beds, and ICUs.
  • The COVID-19 Transmission Index level the county is currently in.49
  • Interaction of students, teachers, and employees among other schools in the district.
  • Ability to provide virtual learning to students.
  • Economic and social hardships on families and students.




           Who is involved in the decision-making process for schools?
           There are many people and organizations involved in the plans for reopening schools during the pandemic.
            • Utah State Board of Education (USBE)
            • State and local health departments
            • Local education associations (school districts and charter schools are also known as LEAs)
            • State and local government officials
            • School administrators
            • Parents
            • Eligible students (students who are 18 years old or students of any age who have taken postsecondary classes)
            • Teachers
            • Employees who work in the education sector




48 https://schools.utah.gov/coronavirus?mid=4985&aid=1
49 https://coronavirus.utah.gov/utahs-health-guidance-system/




                                                                                                                              55
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.147 Page 58 of 124



COVID-19 vaccines
Getting vaccinated will help keep you, your family, and
your community healthy and safe.
COVID-19 vaccines are extraordinarily effective at protecting you from the virus.
By getting vaccinated, you can end the damage to the economy, prevent more
illnesses and deaths in America, and eliminate and eradicate COVID-19. Learn more
at https://coronavirus.utah.gov/vaccine/.




                                        How do COVID-19 vaccinations affect quarantine and
                                        isolation guidelines?

               2
           Weeks
                                        You are considered immune, or protected from the virus, 2 weeks after your 2nd
                                        dose of the COVID-19 vaccine. This means, 2 weeks after you’ve gotten both doses, you
                                        don’t have to quarantine, even if you are exposed to someone who tests positive. You
        after your 2nd dose             should still wear a face mask and take precautions to prevent the spread of COVID-19
                                        until more people are able to get the vaccine.



However, there are certain circumstances when you may need to quarantine or isolate, even after you’ve had the COVID-19
vaccine. We don’t know yet how well COVID-19 vaccines prevent you from spreading the virus to others, or if they just keep you
from getting sick. Some vaccines do not prevent you from getting a virus, but keep you from getting sick or ending up in the
hospital if you get it. For example, some people who have gotten a flu shot may still get sick, but they don’t end up in the hospital.
This means even though they still caught the virus, the vaccine prevented them from getting severe illness. This also means you
can still spread the virus to other people, even if you don’t get sick.




COVID-19 vaccines are extremely effective at protecting you from the virus. Until
medical experts see in real life conditions whether or not you can still spread the virus
to other people after you’ve been vaccinated, it’s important to continue using all the
tools available to us to help stop this pandemic: wear a mask, stay 6 feet apart from
people who don’t live in your home, wash your hands often, and stay home when
you’re sick. Once most people are vaccinated, life can start getting back to normal.




                                                                                                                                    56
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.148 Page 59 of 124




Do I have to get tested for the Test to Play or Test to Stay school testing
protocols if I’ve been vaccinated?

You are considered immune, or protected from the virus,
2 weeks after your 2nd dose of the COVID-19 vaccine. If you
were exposed to the virus before you had the chance to get
your 2nd dose of the vaccine, or were exposed before your body
developed full immunity, you can still get sick with COVID-19.

Most K-12 students won’t be able to get vaccinated because they
are too young to receive the vaccine. COVID-19 vaccines are only
approved for people 16 years of age and older. The Pfizer vaccine
is approved for people 16 years of age and older. The Moderna
vaccine is approved for people 18 years of age and older. Right
now, school testing protocols (like Test to Play and Test to Stay)
will most likely only impact school staff and teachers.




  Have not been vaccinated yet                                       Had 1 dose of the COVID-19 vaccine

  You must participate in the Test to Play or Test to                You must participate in the Test to Play or Test
  Stay testing protocols outlined in the COVID-19                    to Stay testing protocols outlined in the COVID-19
  School Manual.                                                     School Manual.



  If you’ve had BOTH doses of the vaccine:

  If it has NOT been 2 weeks since you were                          If it has been at least 2 weeks since you were
  vaccinated                                                         vaccinated

  You must participate in the Test to Play or Test to                You are not required to participate in the Test to Play
  Stay testing protocols outlined in the COVID-19                    or Test to Stay testing protocols outlined in the
  School Manual.                                                     COVID-19 School Manual.




                                                                                                                               57
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.149 Page 60 of 124


Do students, teachers, or school staff still need to quarantine if they are exposed to
COVID-19 after being vaccinated?

You are considered immune, or protected from the virus, 2 weeks
after you receive your 2nd dose of the COVID-19 vaccine. If you
were exposed to the virus before you had the chance to get
your 2nd dose of the vaccine, or were exposed before your body
developed full immunity, you can still get sick with COVID-19.

Most students won’t be able to get vaccinated because they are
too young to receive the vaccine. COVID-19 vaccines are only
approved for people 16 years of age and older. The Pfizer vaccine
is approved for people 16 years of age and older. The Moderna
vaccine is approved for people 18 years of age and older. Right
now, these guidelines will most likely only impact school staff
and teachers.




  If you haven’t had both doses of the vaccine and are exposed to someone who tests positive:

  Have not been vaccinated yet                                      Had 1 dose of the COVID-19 vaccine

  Quarantine and get tested for COVID-19.                           Quarantine and get tested for COVID-19.

  Students, teachers, and school staff should                       Students, teachers, and school staff should
  follow quarantine guidelines as outlined in the                   follow quarantine guidelines as outlined in the
  COVID-19 School Manual.                                           COVID-19 School Manual.




  If you’ve had BOTH doses of the vaccine and are exposed to someone who tests positive:

  If it has NOT been 2 weeks since                                  If it has been at least 2 weeks since
  you were vaccinated                                               you were vaccinated

  Quarantine and get tested for COVID-19.
                                                                    You don’t need to quarantine. However, if you get
                                                                    symptoms of COVID-19 after you were exposed,
  Students, teachers, and school staff should
                                                                    you should isolate and talk to a doctor or healthcare
  follow quarantine guidelines as outlined in the
                                                                    provider.
  COVID-19 School Manual.

It’s likely recommendations for testing, isolation, and quarantine will change as we learn more about COVID-19 vaccines.




                                                                                                                            58
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.150 Page 61 of 124


                               Do students, teachers, or school staff still need to get tested if
                               they develop symptoms of COVID-19 after being vaccinated?
                               You are considered immune, or protected from the virus, 2 weeks after your 2nd dose of the
                               COVID-19 vaccine. If you were exposed to the virus before you had the chance to get your
                               2nd shot, or were exposed before your body developed full immunity, you can still get sick
                               with COVID-19.


What to do if you have symptoms of COVID-19:

  If you have symptoms of COVID-19 and:

  Have not been vaccinated yet                                       Had 1 dose of the COVID-19 vaccine

  Isolate and get tested right away.                                 Isolate and get tested right away.


  If you have symptoms of COVID-19 and have had BOTH doses of the vaccine:

  If it has NOT been 2 weeks since                                   If it has been at least 2 weeks since
  you were vaccinated                                                you were vaccinated

                                                                     Isolate and call your doctor or healthcare provider. It is
                                                                     likely that something other than COVID-19 is causing
  Isolate and get tested right away.                                 your symptoms. However, your doctor may want you
                                                                     to get tested for COVID-19. COVID-19 vaccines do not
                                                                     interfere with the accuracy of the test.


Do students, teachers, or school staff still need to isolate if they test positive for
COVID-19 after being vaccinated?
Yes. You should isolate if you test positive or have symptoms of COVID-19, even if you have gotten both doses of the vaccine. This
is a good thing to do anytime you feel sick, so others don’t get sick too. We know COVID-19 vaccines keep you from getting sick
or having severe illness. However, we don’t know yet if the vaccine will keep you from getting the virus altogether. This means
there may be a chance you could still get the virus and spread it to other people, even if you never get symptoms.

The COVID-19 vaccine is not a cure and won’t lower your risk right away. It usually takes 1-2 weeks after you get vaccinated for
your body to start to create an immune response. You are considered fully immune, or protected from COVID-19, 2 weeks after
your 2nd dose of the vaccine. Your body starts to create an immune response after the 1st dose, but you need 2 doses to be
completely protected. This means it’s still possible for you to be infected with COVID-19 just before or after you are vaccinated, or
between doses. You can still get sick at these times because the vaccine didn’t have enough time to protect you.

It’s likely recommendations for isolation, quarantine, and testing will change as we learn more about COVID-19 vaccines.




                                                                                                                                        59
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.151 Page 62 of 124


Scenario example
A teacher tests positive for COVID-19. The teacher and the students in her class were
wearing face masks at the time of the exposure.



                      Mrs. Watkins is a 2nd grade teacher.

                      Mrs. Watkins tested positive for COVID-19.




                      She must isolate at home. She can’t go to work until she is:
                        •   Fever-free for 24 hours, and
                        •   Her respiratory symptoms have improved for 24 hours, and
                        •   It has been at least 10 days since she first got sick.
                        •   She needs to isolate for at least 10 days from the day she got tested, even if she never
                            gets symptoms of COVID-19.

                      The health department called to find out who she had been in close contact with, about 6
                      feet or 2 meters (about 2 arm lengths), for a total of 15 minutes or longer.



                      The people who live with Mrs. Watkins should quarantine for 10 days. They can’t end
                      quarantine until at least 10 days after the last time they were in close contact with Mrs.
                      Watkins, even if they test negative or never get symptoms of COVID-19.


     10
      Days
                      This means they should stay home and away from other people as much as possible. The
                      health department will tell them how long to quarantine and when to get tested.

                      Mrs. Watkins was at school 2 days before she got sick and tested positive for COVID-19.
                      The health department called to tell the school she tested positive.




                      Both Mrs. Watkins and the students in her class wore face masks at the time of the
                      exposure. Since they were all wearing masks, the students don’t need to quarantine and can
                      stay in school as long as they don’t get symptoms of COVID-19 or test positive.

                      The students’ families don’t have to quarantine UNLESS the student who was exposed tests
                      positive.




                                                                                                                       60
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.152 Page 63 of 124




14
                The students who were exposed should still be extra careful and take safety precautions.
                There is a small chance they can still get sick with COVID-19 or expose others to the virus.
                For a list of safety precautions students should follow for 14 days after their exposure, go to
 Days           page 18.




                No one else at the school was in close contact with Mrs. Watkins. No other students, teachers,
                or employees need to quarantine. No one else had a close contact exposure to COVID-19.
                The school doesn’t need to tell any other parents in the school about the exposure. Only
                those students, teachers, or employees who need to quarantine will be notified.




  Health
Department




                The health department will let the school know when Mrs. Watkins has finished isolation and
                can return to school.




                                                                                                                  61
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.153 Page 64 of 124


Scenario example
A student tests positive for COVID-19 and was not wearing a face mask at the time of
the exposure.


                      Pearl is an 8th grade student at a junior high school.

                      Pearl tested positive for COVID-19.




                     She must isolate at home. She can’t go to school until she is:
                       • Fever-free for 24 hours, and
                       • Her respiratory symptoms have improved for 24 hours, and
                       • It has been at least 10 days since she first got sick.
                       • She needs to isolate for at least 10 days from the day she got tested, even if she never
                         gets symptoms of COVID-19.

                     The health department called Pearl’s parents to find out who she had been in close contact
                     with, about 6 feet or 2 meters (about 2 arm lengths), for a total of 15 minutes or longer.

                     People who live with Pearl should quarantine for 10 days. They can’t end quarantine
                     until it has been at least 10 days since the last time they were in close contact with
                     Pearl, even if they test negative or never get any symptoms.


     10
      Days
                     This means they should stay home and away from other people as much as possible. The
                     health department will tell them how long to quarantine and when to get tested.

                     Pearl was at school 2 days before she got sick and tested positive for COVID-19.
                     The health department called to tell the school she tested positive for COVID-19.



                     Pearl wasn’t wearing a face mask. Since she wasn’t wearing a mask when she was in close
                     contact with other people, her teachers and any students who came into close contact with
                     her must quarantine at home.
                     They may return to school:
                       • After 10 days if they choose not to get tested.
                       • After 7 days if they test negative and never got symptoms of COVID-19 while they
                          were quarantined. They must wait at least 7 days after the last time they were in close
                          contact with Pearl (their exposure) to get tested.

                     The families of the teachers and students who were exposed don’t have to quarantine
                     UNLESS the teachers or students test positive.




                                                                                                                    62
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.154 Page 65 of 124




                The people who were exposed should still be extra careful and take safety precautions for



14
                14 days. There is a small chance they can still get sick with COVID-19 or expose others to the
                virus. If at any time during the 14 days after their exposure, the students develop symptoms
                of COVID-19, they should isolate and get tested right away. If they do not have symptoms,
Days            they should wait 7 days after they were exposed to get tested. For a list of safety precautions
                they should follow for 14 days after their exposure, go to page 18.




                No one else at the school was in close contact with Pearl. No other students, teachers, or
                employees need to quarantine. No one else had a close contact exposure to COVID-19.
                The school doesn’t need to tell any other parents in the school about the exposure. Only
                those students, teachers, or employees who need to quarantine will be notified.




  Health
Department




                The health department let the school know when Pearl has finished isolation and can return
                to school.




                                                                                                                  63
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.155 Page 66 of 124


Scenario example
A student lives with someone who tests positive for COVID-19.




                     Cole is a 5th grade student at an elementary school.




                     Cole’s dad tests positive for COVID-19. His dad must isolate at home until he is:
                       • Fever-free for 24 hours, and
                       • His respiratory symptoms have improved for 24 hours, and
                       • It has been at least 10 days since he first got sick.
                       • He should still isolate for 10 days from the day he got tested, even if he doesn’t get any
                          symptoms of COVID-19.

                     His dad has to stay isolated until he’s not infectious anymore. This means it has been at least 10
                     days since he tested positive and his symptoms are getting better.



                     Since he lives with someone who tested positive, Cole has to quarantine at home for at
                     least 10 days. It can be hard to stay away from someone who is sick in your house. This means
                     Cole may have to stay at home for more than 10 days. Every time he comes into close contact


     10
      Days
                     with his dad while he’s infectious, his quarantine starts over. He has to quarantine for 10 days
                     from the last time he had close contact with his dad while his dad was infectious.

                     The health department will tell Cole’s family when they can end quarantine and when to get
                     tested. Even if no one else in Cole’s family gets sick or they all test negative for COVID-19, they all
                     have to finish their 10-day quarantine.



                     They should stay home and away from other people as much as possible. They should not
                     go to work, school, church, other family gatherings, or anywhere else until they’ve finished
                     quarantine. If they need to leave their home to get medical care, they need to wear face masks.

                     They need to be extra careful. For a list of safety precautions Cole and his family should follow,
                     go to page 18.




                                                                                                                           64
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.156 Page 67 of 124



               The other students in Cole’s classes do not need to quarantine UNLESS Cole tests positive for
               COVID-19 and he was at school during his infectious period.

               The school does not need to let other students, parents, teachers, or employees know that Cole
               is quarantined.




                                                                                                                65
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.157 Page 68 of 124


Scenario example
A student who already had COVID-19 in the last 90 days is exposed again.




                     William tested positive for COVID-19 less than 90 days ago. He went back to school after
                     he finished isolation. A few weeks later, he was exposed to someone who tested positive. This
                     means he was closer than 6 feet or 2 meters (about 2 arm lengths) from the person who tested
                     positive for a total of 15 minutes or longer.




                     William doesn’t have to quarantine because it has been less than 90 days since he tested


     90
                     positive. He can go to school and participate in extracurricular activities. He doesn’t need to get
                     tested for COVID-19 again for 90 days after he first tested positive, even if he’s exposed again.

      Days



                     William should follow these guidelines for 14 days from the date of his last exposure:
                      • Take his temperature before school. Check for symptoms of COVID-19 every day.
                      • Wear a face mask at school, during extracurricular activities, and when he’s around people
                           he doesn’t live with.
                      • If he gets sick or has symptoms of COVID-19, he should isolate for at least 10 days after
                           he first gets symptoms and call a doctor. His doctor will decide if he should get tested for
                           COVID-19 again. Even if he tests negative for COVID-19, William still needs to take extra
                           precautions for 14 days.




                                                                                                                          66
    Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.158 Page 69 of 124


Scenario example
A student had COVID-19 more than 90 days ago and is exposed again.



                   Rossina tested positive for COVID-19 more than 90 days ago. She went back to school after
                   she finished isolation. A few weeks later, she was exposed to a student who tested positive.
                   This means she was closer than 6 feet or 2 meters (about 2 arm lengths) from the person who
                   tested positive for a total of 15 minutes or longer.




                   Rossina has been exposed to the virus and needs to quarantine again since it has been



     90
                   more than 90 days since she tested positive. She should follow the quarantine and testing
                   guidelines for schools.

      Days



                   She doesn’t need to quarantine and can go to school if:
                     • Rossina and the student who tested positive were both wearing face masks at the time of
                        the exposure.
                     • She doesn’t have symptoms of COVID-19.




                   If Rossina doesn’t meet the criteria above, she needs to quarantine at home.
                   She may return to school:
                      • After 10 days if she chooses not to get tested.
                      • After 7 days if she tests negative and never gets symptoms of COVID-19 while she is
                         quarantined. She must wait at least 7 days after she was exposed to get tested.

                   Rossina’s family doesn’t have to quarantine UNLESS she tests positive.

                   She should be extra careful and take safety precautions. She can still get sick with COVID-19
                   or expose others to the virus. For a list of safety precautions Rossina should follow while
                   quarantined, go to page 21.




                                                                                                                   67
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.159 Page 70 of 124


Scenario example
A student is exposed in his personal life to someone who tested positive
for COVID-19.



                      Caesar is a 10th grade student at the high school. He goes to a family party. His cousin who
                      was at the party tested positive for COVID-19.




                      The health department called his parents to tell them their family had close contact with
       Health
     Department       someone who tested positive for COVID-19. This means Caesar and his family were closer
                      than 6 feet or 2 meters (about 2 arm lengths) from his cousin, for a total of 15 minutes or
                      longer.

                      The health department will tell them what to do next, how long to quarantine, and when
                      they should get tested.




                      Caesar and his family should quarantine at home. They can return to school or work:
                        • After 10 days if they choose not to get tested.
                        • After 7 days if they test negative for COVID-19 and they never get symptoms of
                          COVID-19. They must wait at least 7 days after the exposure to get tested.

                      This means they should stay home and away from other people as much as possible. They
                      should not go to work, school, church, other family gatherings, or anywhere else until their
                      quarantine is over. If they need to leave their home to get medical care, they should wear
                      face coverings.

                      Caesar and his family should be extra careful. For a list of safety precautions Caesar and his
                      family should follow, go to page 18.



                      The other students in Caesar’s classes do not need to quarantine UNLESS Caesar tests
                      positive for COVID-19 and he was at school during his infectious period.

                      The school does not need to let other students, parents, teachers, or employees know that
                      Caesar was exposed to someone with COVID-19.




                                                                                                                       68
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.160 Page 71 of 124


Scenario example
A school employee is exposed to someone in his personal life who tested
positive for COVID-19.




                     Mr. Penna is the custodian at an elementary school.




       Health        The health department called Mr. Penna to tell him he was exposed to someone who tested
     Department
                     positive for COVID-19. This means he was closer than 6 feet or 2 meters (about 2 arm lengths),
                     for a total of 15 minutes or longer from the person who tested positive. The health department
                     will tell him what to do next, how long to quarantine, and when to get tested.

                     Mr. Penna calls and lets his employer know he was exposed to COVID-19 and needs to
                     quarantine.




                     Mr. Penna should quarantine at home. He can return to work:
                      • After 10 days if he chooses not to get tested.
                      • After 7 days if he tests negative and never gets symptoms of COVID-19 while he was
                          quarantined. He must wait at least 7 days after he was exposed to get tested.

                     Mr. Penna’s family does not need to quarantine UNLESS they were also exposed to the person
                     who tested positive or if Mr. Penna tests positive for COVID-19.




                     No one at the school where Mr. Penna works came into close contact with the person who
                     tested positive for COVID-19. No one else needs to quarantine.

                     The school does not need to let anyone at the school know that Mr. Penna was exposed to
                     COVID-19.




                                                                                                                      69
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.161 Page 72 of 124


Scenario example
A student lives with someone who is quarantined.




                     Gia is a 3rd grade student at an elementary school.
                     Her mom works at a grocery store.




       Health
     Department

                     The health department called Gia’s mom to tell her she was exposed to someone who tested
                     positive for COVID-19. This means she was closer than 6 feet or 2 meters (about 2 arm lengths)
                     to the person who tested positive for a total of 15 minutes or longer. Gia’s mom should
                     quarantine at home and get tested for COVID-19.




                     Gia was not in close contact with the person who tested positive for COVID-19.
                     She can go to school. She doesn’t need to quarantine UNLESS her mom tests positive for
                     COVID-19. Gia doesn’t need to get tested for COVID-19.




                     Gia’s school doesn’t need to know her mom was exposed to someone who tested positive for
                     COVID-19 and is quarantined because Gia was not the one who was exposed.




                                                                                                                      70
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.162 Page 73 of 124



Scenario example
A high school provides “Test to Play” testing for students who participate in
extracurricular activities.




                      Sam, Jake, and Kendon play on the high school football team.
                      Their high school provides rapid antigen testing for anyone involved in extracurricular activities.
                      This is called “Test to Play.” Students, teachers, and staff can participate in extracurricular
                      activities if they:
                        • Are tested for COVID-19 at least once every 14 days.
                        • Are not in isolation or quarantine.
                        • Don’t have any symptoms of COVID-19.




                      Jake tests negative for COVID-19.
                      Jake doesn’t have any symptoms of COVID-19 or in isolation or quarantine. He can go to school
                      and participate in extracurricular activities, like football practice.




                      Sam tests positive for COVID-19. Sam must isolate at home. He can’t go to school or
                      participate in extracurricular activities until he is:
                        • Fever-free for 24 hours, and
                        • His respiratory symptoms have improved for 24 hours, and
                        • It has been at least 10 days since he was tested as part of his school’s “Test to Play”
                            testing event.




        Health
      Department

                      The health department called Sam’s parents to find out who he had been in close contact with,
                      about 6 feet or 2 meters (about 2 arm lengths), for a total of 15 minutes or longer. They need
                      to know all of his close contacts up to 2 days before he tested positive as part of “Test to Play.”
                      Anyone in close contact with Sam should quarantine.




                                                                                                                            71
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.163 Page 74 of 124




                Sam’s family should quarantine for 10 days.


10
                This means they should stay home and away from other people as much as possible.
                The health department will tell them when they can end quarantine and when to get tested. His
                family should finish their 10-day quarantine, even if they test negative or never get sick.
 Days



                People should quarantine if they were exposed to Sam up to 2 days before he tested
                positive.




                Kendon tested negative, but was in close contact with Sam at football practice. He should
                follow the quarantine protocols for schools.
                  • Kendon doesn’t need to quarantine if both he and Sam were wearing masks at the time of
                     the exposure.
                  • He will need to quarantine at home if either he or Sam were not wearing masks. He can
                     return to school after 10 days if he chooses not to get tested, or after 7 days if he tests
                     negative and never got symptoms of COVID-19 while he was quarantined. He must wait at
                     least 7 days after his exposure to get tested.

                The players and coaches on the football team who were close contacts of Sam should be extra
                careful. There is a small chance they can still get sick with COVID-19 or expose others to the
                virus. For a list of safety precautions they should follow for 14 days after their exposure, go to
                page 18.
   Health
 Department



                The health department will let the school know when Sam has finished isolation and can return
                to school and participate in extracurricular activities.




                                                                                                                     72
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.164 Page 75 of 124



Scenario example
A school meets the school outbreak threshold.




                     Ms. Borski is a teacher at the high school. Angela, Remmie, and Zach are students
                     at the school.
                     The number of students and staff who have tested positive at the school has reached the
                     outbreak threshold outlined in the COVID-19 School Manual.

                     When the school reaches the outbreak threshold, the high school chooses to provide rapid
                     antigen testing for all students and school staff. This is called “Test to Stay.”




                     Angela tests negative for COVID-19.
                     Angela doesn’t have any symptoms of COVID-19 or in isolation or quarantine. She can continue
                     in-person learning at school.




                     Remmie doesn’t participate in the “Test to Stay” option provided by the school.
                     She must move to virtual or remote learning for 10 days. The school and local health
                     department will decide when the 10-day remote learning period starts and ends.




                     Zach tests positive for COVID-19. Zach must isolate at home. He can’t go to school or
                     participate in extracurricular activities until he is:
                       • Fever-free for 24 hours, and
                       • His respiratory symptoms have improved for 24 hours, and
                       • It has been at least 10 days since he was tested during his school’s “Test to Stay” testing
                           event.




                                                                                                                       73
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.165 Page 76 of 124



  Health
Department
                The health department called Zach’s parents to find out who he had been in close contact with,
                about 6 feet or 2 meters (about 2 arm lengths), for a total of 15 minutes or longer. This means
                they need to know anyone he came into close contact with, up to 2 days before he was tested.
                Anyone who was exposed to Zach up to 2 days before he tested positive in “Test to Stay”
                is exposed. They should follow the school quarantine guidance and be extra careful. There
                is a small chance they can still get sick with COVID-19 or expose others to the virus. For a list of
                safety precautions they should follow for 14 days after their exposure, go to page 18.




                Zach’s family should quarantine for 10 days.
                This means they should stay home and away from other people as much as possible.


10
                The health department will tell them when they can end quarantine and when to get tested. His
                family should finish their 10-day quarantine, even if they test negative or never get sick.

 Days           The health department will let the school know when Zach has finished isolation and can return
                to school.



                Ms. Borksi tested negative, but was in close contact at school with someone who tested
                positive. Ms. Borski should follow the quarantine protocols for schools.
                  • Ms. Borksi doesn’t need to quarantine if both she and the person who tested positive were
                     wearing masks at the time of the exposure.
                  • Ms. Borski will need to quarantine at home if either she or the person who tested positive
                     were not wearing masks. She may return to school after 10 days if she chooses not to get
                     tested, or after 7 days if she tests negative and never gets symptoms of COVID-19 while
                     she is quarantined. She must wait at least 7 days after she was exposed to get tested.




                                                                                                                       74
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.166 Page 77 of 124




Cleaning50
The guidance in this section is for regular cleaning of your school or workplace.

Clean visibly dirty and high-touch surfaces. Disinfect them after you clean. This will help prevent the spread of COVID-19
and other viral respiratory illnesses.




What is the difference between cleaning and disinfecting?


                                                          Cleaning
                                                          Cleaning uses soap (or detergent) and water to remove germs, dirt,
                                                          and impurities from surfaces or objects. Cleaning doesn’t usually kill germs,
                                                          but it lowers their numbers and the risk of spreading infection when you
                                                          remove them.




                                                          Disinfecting
                                                          Disinfecting uses chemicals to kill germs on surfaces or objects. Disinfecting
                                                          doesn’t clean dirty surfaces or objects. It should be done after you clean and
                                                          remove germs, to kill germs and further lower the risk of spreading infection.




We don’t know how long the air inside a room could be infectious after someone with COVID-19 was there. You can shorten
the time it takes respiratory droplets to be out of the air, if you increase the ventilation in the area or room. When you
decide how long to close off rooms or areas used by people who were sick before you start disinfecting them, think about:
  • The size of the room.
  • The ventilation system design. You should know where the supply and exhaust vents are. It is also important to know the
     flow rate (air changes per hour).

Have an after-hours cleaning and maintenance plan for your school.
 • Vacuuming, sweeping, curtain cleaning, and brooms can send infected particles back into the air.
 • Employees who are responsible for cleaning and maintenance tasks that are not affected by HVAC system operation are
    at an increased risk of close range exposure and should wear proper PPE, including an N95 mask.51




50 https://www.cdc.gov/coronavirus/2019-ncov/community/disinfecting-building-facility.html
51 https://www.ashrae.org/technical-resources/commercial#general




                                                                                                                                           75
    Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.167 Page 78 of 124



Administrators should: 



                      • Make a plan with staff and teachers. Discuss obstacles to
                         more frequent cleaning and disinfecting and ways to overcome
                         those obstacles.




                      • Train staff. Make sure that cleaning staff, teachers, and others
                         who use cleaners and disinfectants read and understand all
                         instruction labels, understand safe and appropriate use, and
                         have and are using the PPE appropriate to the product. Consider
                         providing instructional materials and training in other languages.




                      • Develop a schedule for increased, routine cleaning and
                         disinfection. Modify your standard procedures to accommodate
                         more frequent cleaning and disinfection. Focus cleaning and
                         disinfection on surfaces and objects that are touched often
                         (doorknobs, light switches, classroom sink handles, countertops)
                         and shared items between uses.




              Cleaning and disinfection products should not be used by children

     !        or near children, and staff should make sure that there is adequate
              ventilation when using these products to prevent children or
              themselves from inhaling toxic vapors.




                                                                                              76
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.168 Page 79 of 124


Cleaning tips for teachers




What should I clean?                                                  When should I clean?
Clean and disinfect surfaces and objects in your classroom            Clean and disinfect surfaces and objects that are touched
that are touched often. Follow the recommendations in                 often at least daily or between use by different students.
this section for the types of cleaners and disinfectants you          Limit the use of shared objects when possible, or clean and
should use on different surfaces.                                     disinfect between use.

Examples of some of the surfaces in your classroom that               Times you may want to clean or disinfect:
may be touched often:                                                   • In the morning before students arrive
 • Door handles and knobs                                              • Between classes (if students change rooms and while
 • Desks and chairs                                                       students are not there)
 • Cabinets, lockers, and bookshelves                                  • Between use of shared surfaces or objects
 • Shared computer keyboards and mice                                  • Before and after food service
 • Light switches                                                      • Before students return from recess or breaks
 • Pencil sharpener handles                                            • After students leave for the day
 • Sinks and surrounding areas
 • Counter tops
 • Shared electronics such as printers
 • Other shared learning materials




                                            These cleaning guidelines are for community, non-healthcare facilities such as:
                                             • Schools
                                             • Institutions of higher education
                                             • Offices
                                             • Child care centers
                                             • Businesses
                                             • Community centers that do, and do not, house persons overnight




                                                                                                                                    77
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.169 Page 80 of 124


Cleaning products
Cleaning staff and others should clean hands often. Employees should wash their hands with soap
and water right away after they take off gloves or have contact with someone who is sick. If you
do not have soap and water and your hands do not look dirty, you can use an alcohol-based hand
sanitizer that contains at least 60% alcohol. If your hands look dirty, you need to wash them with
soap and water.

   • To disinfect surfaces, use products that meet EPA criteria for use against SARS-CoV-2, the virus
      that causes COVID-19, and are the right ones for the surface. Disinfectants are important to
      reduce the spread of COVID-19. Do not overuse or stockpile disinfectants or other supplies.            Call the Utah Poison
      This can cause shortages of products needed in critical situations.                                    Control Center if
   • Employers must follow OSHA standards on Bloodborne Pathogens (29 CFR 1910.1030),                       you have questions
      including proper disposal of regulated waste, and PPE (29 CFR 1910.132).                               about exposures to
   • Most common EPA-registered household disinfectants can be used to fight COVID-19.                      cleaning products.
   • A list of EPA-approved products for use against the virus that causes COVID-19 is available at
      https://www.epa.gov/pesticide-registration/list-n-disinfectants-use-against-sars-cov-2.
   • Always follow the manufacturer’s instructions for all cleaning and disinfection products for concentration, application
      method, and contact time, etc.
   • Always read and follow the directions on the label to make sure you are safe and using the products correctly.
   • Wear gloves and consider wearing eye protection in case chemicals splash.
   • Make sure there is enough ventilation in the room when you are using chemicals.
   • Only use the amount recommended on the label.
   • If you are diluting chemicals, use water that is room temperature (unless it says something different on the label).
   • Do not mix chemicals.
   • Put a label on diluted cleaning solutions.
   • Store and use chemicals out of the reach of children and pets.
   • You should never eat, drink, breathe, or inject these products into your body or put them directly on your skin. They can
      cause serious harm. Do not wipe or bathe pets with these, or any other products that are not approved for animal use. You
      can also use diluted household bleach solutions (at least 1000ppm sodium hypochlorite, or concentration of 5%–6%) to fight
      COVID-19.
   • Check to make sure bleach can be used on the surface before you use it.
   • Follow the manufacturer’s instructions to apply a bleach solution.
   • Make sure it stays on the surface for at least 1 minute.
   • Always make sure there is enough ventilation during and after using bleach solutions.
   • Check to make sure the product is not past its expiration date.
   • Never mix household bleach with ammonia or any other cleanser. This can cause fumes that could be very dangerous to
      breathe in.

If EPA-approved disinfectants are in short supply, you can use a bleach solution.
Household bleach that is not expired will be effective against coronaviruses when it is
properly diluted. Bleach solutions will be effective for disinfection up to 24 hours.
You can make a bleach solution by mixing:

   • 5 tablespoons (1/3 cup) bleach per gallon of room temperature water or
   • 4 teaspoons bleach per quart of room temperature water.




                                                                                                                                78
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.170 Page 81 of 124




Disinfectants
Some surfaces only need to be cleaned with soap and water. If surfaces
aren’t touched often, you can just clean them with soap and water and
don’t need to disinfect them. For more information about cleaning
and disinfecting, visit https://www.cdc.gov/coronavirus/2019-ncov/
community/organizations/cleaning-disinfection.html.

• Do not apply disinfectants to items used by children, especially items
   they might put in their mouths. Many disinfectants can be harmful if
   they are swallowed.
• In a household setting, you can usually just clean toys with soap
   and water. For more information about cleaning and disinfecting
   toys and surfaces in a childcare setting, visit https://www.cdc.gov/
   coronavirus/2019-ncov/community/schools-childcare/guidance-for-
   childcare.html.
• Employees or companies who have specialized training and
   equipment may be required to apply certain disinfectants such as
   fumigants and fogs.




                                                            Alternative disinfection methods:
                                                            We do not know how effective alternative disinfection methods are
                                                            against COVID-19, such as ultrasonic waves, high intensity UV radiation,
                                                            and LED blue light. The EPA does not routinely review these, so they
                                                            cannot confirm whether they are effective against COVID-19. The CDC
                                                            only recommends the use of EPA-recommended disinfectants against
                                                            the virus that causes COVID-19.

                                                            • The CDC does not recommend using a sanitizing tunnel. There is
                                                               no evidence they are effective to reduce the spread of COVID. The
                                                               chemicals used in these tunnels can cause eye, skin, or respiratory
                                                               irritation or damage.




                                                                                                                                     79
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.171 Page 82 of 124


How to clean hard surfaces
Increase how often you clean surfaces and shared objects that are
touched often (such as workstations, keyboards, telephones, handrails,
and doorknobs). This will reduce the risk of cross contamination. For
example, clean before and after school or before and after students or
staff use shared objects.

• Clean dirty surfaces with soap and water before you disinfect them.
• Always wear gloves and gowns recommended for the type of chemicals
   you use.
• You may need to wear extra PPE to clean and disinfect. This will depend
   on the product you are using and if there is enough ventilation in the
   place you are cleaning. Always follow the manufacturer’s instructions
   for each product you use.
• Give employees disposable disinfecting wipes so they can wipe down
   surfaces that are touched often before they use them (doorknobs,
   keyboards, remote controls, desks, or other work tools and equipment).




                                                         How to clean soft (porous) surfaces
                                                         Move or remove as many items as you can that are touched often or have
                                                         contact with many people. You may want to remove soft and porous
                                                         items such as area rugs and seating. These types of items are difficult to
                                                         clean and disinfect. It may be easier to store these types of items during
                                                         the pandemic. There are a limited number of EPA-approved products for
                                                         soft and porous materials.

                                                         When you clean soft (porous) surfaces like carpeted floor, rugs, and
                                                         drapes, remove anything you can see that is dirty or might contaminate
                                                         it. Vacuum before you use any type of cleaner. You can then use a cleaner
                                                         meant for this type of surface.

                                                         After you clean:

                                                         • If the items can be washed in a washing machine, follow the
                                                           manufacturer’s instructions to wash them. Use the warmest water
                                                           setting you can for the items. Dry the items all the way.
                                                         • If items can’t be washed in a washing machine, clean the surface with
                                                           soap and water or use products made for porous surfaces that are EPA-
                                                           approved for use against the virus that causes COVID-19.
                                                         • Soft and porous materials that are not touched often should only
                                                           be cleaned or laundered.




                                                                                                                                     80
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.172 Page 83 of 124



How to clean electronics
When you clean electronics like tablets, touch screens, keyboards, remote
controls, and ATM machines, remove anything you can see that is dirty or might
contaminate it.

• Follow the manufacturer’s instructions for all cleaning and disinfection
   products.
• You may want to use wipeable covers for electronics.
• If you don’t have the manufacturer’s instructions, you may want to use alcohol
   based wipes or sprays that have at least 70% alcohol to disinfect touch screens.
   Make sure you dry surfaces very well so liquids don’t pool.




                                            Cleaning linens, clothes, or other items
                                            that go in the laundry
                                            • Do not shake dirty laundry. You do not want to spread the virus in the air.
                                            • Use the manufacturer’s instructions when you wash items. Wash items on the
                                               warmest water setting you can use for the items. Dry them all the way. You can
                                               wash dirty laundry from someone who was sick with other people’s items.
                                            • Clean and disinfect hampers or other carts used to carry laundry. Follow the
                                               manufacturer’s instructions or use the cleaning recommendations for the type
                                               of surface.




How to clean outdoor areas, like playgrounds
Do your regular cleaning on these areas. You do not need to disinfect them.
• Do not spray disinfectant on outdoor playgrounds. This is not a good use of
   your supplies because disinfecting outdoor equipment is not proven to reduce
   the risk of COVID-19.
• Clean high-touch surfaces made of plastic or metal often (grab bars, railings).
• You do not need to clean and disinfect wooden surfaces (play structures,
   benches, tables) or ground covers (mulch, sand).
• You should not disinfect sidewalks and roads. Spread of COVID-19 from these
   surfaces is very low.




                                                                                                                                81
    Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.173 Page 84 of 124



Personal protective equipment (PPE) for cleaning staff


                                You should consider the safety of employees who perform custodial
                                or other cleaning and disinfecting tasks. These employees are at an
                                increased risk of being exposed to the virus and toxic effects
                                of chemicals.

                                • To protect your employees, train them to use PPE and chemicals
                                   correctly.
                                • Cleaning employees should wear disposable gloves and gowns for
                                   all of their tasks in the cleaning process. This includes when they
                                   handle trash.
                                • You should have gloves and gowns that can be used with the
                                   disinfectant products you are using.
                                • You may need to have extra PPE, depending on the type of
                                   cleaning or disinfectant products you use. For example, you may
                                   need eye protection if there is a risk of cleaning products splashing
                                   into your eyes.
                                • Be careful when you take off gloves and gowns. You don’t want to
                                   come into contact with any germs or spread them into the air. Wash
                                   your hands right away with soap and water for 20 seconds after you
                                   take off your gloves.
                                • If you don’t have a gown, you can wear coveralls, an apron, or a
                                   work uniform when you clean and disinfect. If you are wearing
                                   reusable (washable) clothes, wash it after you wear it. Wash your
                                   hands after you touch dirty laundry.
                                • Take off your gloves after you clean a room or an area where sick
                                   people have been. Wash your hands right away after you take off
                                   your gloves.
                                • Tell your supervisor right away if something happens to your PPE,
                                   like a tear in your gloves or something else that could expose you
                                   to COVID-19.
                                • Wash your hands often for 20 seconds with soap and water. If you
                                   don’t have soap and water and your hands don’t look dirty, you
                                   can use an alcohol-based hand sanitizer that contains at least 60%
                                   alcohol. If your hands look dirty, you need to wash them with soap
                                   and water.
                                • Use good hygiene at work and home. Wash your hands often.
                                   Try not to touch your eyes, nose, or mouth with unwashed hands.




                                                                                                           82
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.174 Page 85 of 124




Cleaning after a positive
case of COVID-1952
You usually do not need to close your entire school for a single case of COVID-19. You
should consider community spread, how much contact the person with COVID-19 had
with others, and when the contact took place. These things should also be considered
                                                                                                                                  Wait

                                                                                                                              24
when you decide how long a school, or part of the school, stays closed. Administrators
should work with local health officials to determine if temporarily closing the school
building is necessary.

You should wait 24 hours before you clean and disinfect. This reduces the chance for other
employees to be exposed to respiratory droplets.
                                                                                                                                Hours
If you can’t wait 24 hours, wait as long as possible. Open outside doors and windows to
increase air circulation in these areas during this waiting period.


                                                                   Clean visibly dirty and high-touch surfaces. Disinfect them after you clean. This
                                                                   will help prevent the spread of COVID-19 and other viral respiratory illnesses.

                                                                   We don’t know how long the air inside a room could be infectious after
                                                                   someone with COVID-19 was there. You can shorten the time it takes
                                                                   respiratory droplets to be out of the air, if you increase the ventilation in the
                                                                   area or room. When you decide how long to close off rooms or areas used by
                                                                   people who were sick before you start disinfecting them, think about:
                                                                     • The size of the room.
                                                                     • The ventilation system design. You should know where the supply and
                                                                        exhaust vents are. It is also important to know the flow rate (air changes
                                                                        per hour).




Have an after-hours cleaning and maintenance plan for your business.
 • Vacuuming, sweeping, curtain cleaning, and brooms can send infected
    particles back into the air.
 • Employees who are responsible for cleaning and maintenance tasks that
    are not affected by HVAC system operation are at an increased risk of close
    range exposure and should wear proper PPE, including an N95 mask.53




52 https://www.cdc.gov/coronavirus/2019-ncov/community/disinfecting-building-facility.html
53 https://www.ashrae.org/technical-resources/commercial#general




                                                                                                                                                       83
     Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.175 Page 86 of 124



                                          These cleaning guidelines are for community, non-healthcare facilities such as:
                                           • Schools
                                           • Institutions of higher education
                                           • Offices
                                           • Child care centers
                                           • Businesses
                                           • Community centers that do, and do not, house persons overnight


These guidelines are not meant for cleaning staff in healthcare facilities or repatriation sites, households, or for others who
have specific cleaning guidance.



    Number of days since the person who was
    sick or tested positive was at the school               What to do

    Fewer than 7 days	Close off all areas used for long periods of time by the
                       person who is sick.

                                                            Wait 24 hours before you start to clean and disinfect.


    7 days or more	You do not need to do extra cleaning and disinfection.

                                                            Just do your regular cleaning and disinfecting of all high-touch
                                                            surfaces at the school.




                                                                                                                                  84
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.176 Page 87 of 124



At a school, child care center, office, or other facility
that does not house people overnight:

• Close off areas visited by the person who was sick. You do not necessarily need
   to shut down your school if you can close off the affected area.
• Open outside doors and windows.
                                                                                        DO NOT ENTER
• Turn off in-room, window-mounted, or on-wall recirculation HVAC temporarily,
   to keep from contaminating HVAC units.
• Do NOT deactivate central HVAC systems. These systems introduce outdoor air
   into the areas and provide better filtration.
• Turn off room fans and the central HVAC system that services the room or space
   temporarily, so that particles that escape when you are vacuuming do not
   spread throughout the facility.
• Do not vacuum a room or space that has people in it. Wait until the room or
   space is empty to vacuum, such as at night for common spaces, or during the
   day for private rooms.
• Clean soft or porous surfaces such as carpeted floors or rugs with the
   recommended detergents or cleaners for these surfaces.
      - After the surfaces are cleaned, disinfect with an EPA-approved disinfectant.
      - Soft and porous materials, like carpet, are not as easy to disinfect as hard
         surfaces. There are a limited number of EPA-approved disinfectants for these
         surfaces. For more information about approved disinfectants, visit https://
         www.epa.gov/pesticide-registration/list-n-disinfectants-coronavirus-
         covid-19.
      - If a vacuum should not be used when the surface is wet, you need to make
         sure to allow enough time for the surface to dry.
• Wear disposable gloves to clean and disinfect.
• People who have asthma should not be present when you clean or disinfect.
   This can trigger asthma attacks or exacerbations.
• Cleaning staff should clean and disinfect all areas, such as offices, bathrooms,
   common areas, shared electronic equipment (like tablets, touch screens,
   keyboards, remote controls, and ATM machines) used by the person who is sick,
   focusing on frequently touched surfaces.
• Areas can be reopened once they have been cleaned and disinfected.
• Workers who did not have close contact with the person who was sick can
   return to work after the area has been disinfected.




                                                                                                       85
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.177 Page 88 of 124

At a facility that does house people overnight:

• You should work with state and local health officials to isolate people who are sick and provide temporary housing as needed.
   Follow the Interim Guidance for US Institutions of Higher Education.
• Close off areas visited by the person who is sick. You do not necessarily need to shut down your business if you can close off the
   affected area.
• Open outside doors and windows.
• Turn off in-room, window-mounted, or on-wall recirculation HVAC temporarily, to keep from contaminating HVAC units.
• Do NOT deactivate central HVAC systems. These systems introduce outdoor air into the areas and provide better filtration.
• Turn off room fans and the central HVAC system that services the room or space temporarily, so that particles that escape when
   you are vacuuming do not spread throughout the facility.
• Do not vacuum a room or space that has people in it. Wait to vacuum until the room or space is empty, such as at night for
   common spaces, or during the day for private rooms.
      - Clean soft or porous surfaces such as carpeted floors or rugs with the recommended detergents or cleaners for these
         surfaces.
      - After the surfaces are cleaned, disinfect with an EPA-approved disinfectant.
      - Soft and porous materials, like carpet, are not as easy to disinfect as hard surfaces. There are a limited number of EPA-
         approved disinfectants for these surfaces. For more information about approved disinfectants, visit https://www.epa.gov/
         pesticide-registration/list-n-disinfectants-coronavirus-covid-19.
      - If a vacuum should not be used when the surface is wet, you need to make sure to allow enough time for the surface to dry.
• Wear disposable gloves to clean and disinfect.
• People who have asthma should not be present when you clean or disinfect. This can trigger asthma attacks or exacerbations.




In areas where people who are sick are being housed in isolation, follow the CDC
Interim Guidance for Environmental Cleaning and Disinfection for U.S. Households
with Suspected or Confirmed Coronavirus Disease 2019.

• Focus on cleaning and disinfecting common areas where staff
   or other people who provide services may come into contact
   with people who are sick.
• You should reduce how often you clean and disinfect the
   bedrooms and bathrooms used by people who are sick. Only
   clean and disinfect these spaces as-needed.
• Clean and disinfect as normal in areas people who are sick have
   visited or used. You do not need to do any extra cleaning and
   disinfection if it has been more than 7 days since the person
   with COVID-19 visited or used the area.
• Areas can be reopened once they have been cleaned and
   disinfected.
• Workers who did not have close contact with the person who
   was sick can return to work after the area has been disinfected.




                                                                                                                                        86
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.178 Page 89 of 124




Create a healthy
learning environment.
COVID-19 is spread mainly by close contact between people. Close contact means a person was within 6 feet or 2 meters
(about 2 arm lengths) for a total of 15 minutes or longer of someone who tested positive for COVID-19.

It is very hard to prevent close contact in a school setting. You won’t always be able to prevent close contact. However, if
you think about how people use the spaces in your school and modify them to reduce close contact as much as you can,
you decrease the chance of exposures in the school. Wearing masks at all times during school will also help prevent the
spread of COVID-19.

This manual provides public health recommendations that will help make schools safer, but they will not eliminate
the risk of COVID-19 completely. Schools cannot stop the spread of COVID-19 alone. Communities which have a lot of
COVID-19 spread will also see outbreaks in schools. It is critical for communities, families, and individuals to take necessary
measures to lower the spread of COVID-19. If we all follow as many of the recommendations as we can, it will greatly
reduce the risk of COVID-19 spreading in our schools.54,55




54 https://pws.byu.edu/making-sense-of-the-research-on-covid-19-and-school-reopenings
55 https://services.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-guidance/covid-19-planning-considerations-return-to-in-person-education-in-schools/




                                                                                                                                                                               87
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.179 Page 90 of 124




Prepare your school
for in-person learning.
Custodians and maintenance employees should be the first employees back in your building after a school closure. Allow
plenty of time for them to prepare the building before you allow other employees to return.

The CDC uses a list of things you can do to lower the risk to students and employees. This list is called the
 hierarchy of controls .56 They are listed from the best ways you can control and stop the spread of COVID-19, to the ways
that are least effective. Use a combination of these controls to best protect your school. Some of these include engineering
controls (ventilation and how you set up the spaces in your school and workspaces), policies for your school and workplace,
and personal protective equipment (PPE).

Your hazard assessment will tell you what kind of COVID-19 workplace hazards you have, or may get. This will help you
decide what to do to lower the risk, or what type of PPE are needed for specific job duties.




56 https://www.cdc.gov/niosh/topics/hierarchy/default.html




                                                                                                                               88
           Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.180 Page 91 of 124



Engineering and
ventilation controls57
You may want to improve the engineering controls using the building ventilation system. It is a good idea to work with an
HVAC professional who knows the best way to improve ventilation for local environmental conditions and spread in the
community.

	Increase the percentage of outdoor air to as high as 100% as possible with the HVAC system capabilities (such as using
  economizer modes). You will need to verify to make sure the HVAC system is compatible for both temperature and humidity,
  as well as indoor and outdoor air quality. If you have fewer people in the building, this increases the effective dilution
  ventilation per person.

        Increase total airflow supply to occupied spaces, if possible.


Make sure ventilation systems are working properly.

        Disable demand-controlled ventilation (DCV) that reduces air supply based on temperature or occupancy.

	Consider using natural ventilation (open windows if it is safe and possible to do so) to allow outdoor air to dilute the
  indoor air.

        Increase air filtration to as high as possible without weakening the design airflow.

	Check filters to make sure they are within service life and have been installed correctly. Inspect the filter housing racks to
  make sure the filter fits correctly and check for ways to minimize filter bypass.

	Consider running the HVAC system at maximum outside airflow for 2 hours before and after areas are occupied, according
  to the industry standards.

	Keep systems running for longer hours. It is best to run them all the time if you can (24 hours a day, 7 days a week).
  This makes the air exchanges in the building space better.

        Generate clean-to-less-clean air movements. Re-evaluate how supply and exhaust air diffusers are positioned.
        Adjust the zone supply and exhaust flow rates to establish measurable pressure differentials.

	Have employees work in “clean” ventilation zones and out of higher risk areas, such as visitor reception or exercise facilities.

        Consider using a portable HEPA fan or filtration system to help clean the air, especially in higher-risk areas.

	Consider using ultraviolet germicidal irradiation (UVG) as another way to get rid of potential airborne virus in the upper
  room air of common areas.

        Post warning signs if exhaust outlets are near pedestrian areas; consider diverting to avoid them.




Some of these recommendations are from the American Society of Heating, Refrigerating, and Air-Conditioning Engineers
(ASHRAE) Guidance for Building Operations During the COVID-19 Pandemic. Learn more about ASHRAE guidelines at
https://www.ashrae.org/.


57 https://www.ashrae.org/




                                                                                                                                     89
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.181 Page 92 of 124

                                     Protect your building water system and devices after
                                     a long shutdown:

                                     If you had to shut down your building for a long time, there are steps you need to take before
                                     you reopen. The CDC Guidance for Building Water Systems has 8 steps you should take before
                                     you reopen your business or building. Learn more at https://www.cdc.gov/coronavirus/2019-
                                     ncov/php/building-water-system.html.



                                     Recommendations for specific areas and spaces:

                                     Make sure you know where the supply and return outlet locations are for these spaces and
                                     that there won’t be long time periods where people are exposed to air flow from the face of
                                     one person to another. For more information, visit
                                     https://www.ashrae.org/technical-resources/commercial#general
             ECNARTNE
               YLNO
                                     https://aiha-assets.sfo2.digitaloceanspaces.com/AIHA/resources/Guidance-Documents/
                                     Reopening-Guidance-for-General-Office-Settings_GuidanceDocument.pdf.



                                     Lobby:

                                     • Pressurized lobby to outside.
                                     • Label entrance and exit doors for one-way traffic.



Elevator and escalators:

• Ask riders to wear face coverings and minimize talking.
• Limit riders for physical distancing and face away from each other. Place decals inside
   the elevator to show riders where to stand, if needed.
• Consider having elevators stop at every floor in low-rise buildings.
• Turn on elevator cab (lift) ventilation fans, when possible.
• Ask people to take the stairs, if possible. This is very helpful when elevator lobbies
   are crowded.
• Post signs to remind people to physical distance.
• Allow elevators to run at high speed to reduce time in elevators.
• Consider installing a touchless call button.
• Consider a portable air cleaner with HEPA filter in the elevator for vulnerable riders.
• Use floor markings in elevator lobbies and near the entrance to escalators to remind people
   to physical distance.
• Consider leaving steps empty between passengers on escalators, if possible.
• Post signs to remind people not to touch surfaces. They should use an object (such as a pen
   cap) or their knuckle to push elevator buttons.
• Ask elevator and escalator riders to wash their hands and not touch their face after holding
   on to handrails or touching buttons.




                                                                                                                                   90
   Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.182 Page 93 of 124



                                                            Stairs:

                                                            • Consider one-way traffic if there are more than 2 stairs.
                                                            • Turn on fans or stairwell pressurization, if possible.
                                                            • Open windows to outside, if possible and outside
                                                               conditions allow.
                                                            • Consider portable air cleaners.


                                                            Toilet:

                                                            • Consider installing an occupancy sensor, if possible.
                                                            • Add a lid to the toilet and ask people to put the lid on
                                                               before they flush.


                                                            Conference room or private office:

                                                            • Keep doors open to allow air movement. If doors must
                                                               be closed, consider a portable air cleaner or return fan to
                                                               ceiling plenum.


                                                            Atrium:

                                                            • All air handling systems that connect to an atrium should
                                                               have similar measures.
                                                            • Review impact of stack effect.




Other recommendations or areas to review:

• Keep dry bulb temperatures within the comfort ranges indicated in ANSI/ASHRAE Standard 55-2017.
   You should try to keep them at the higher end of the dry bulb temperatures.
• Keep relative humidity between 40% and 60%, if possible. This can reduce how long the virus lives. You may need to
   watch for the possibility of issues with indoor condensation.
• Do not open windows if outdoor air quality is not healthy or increase ventilation without using the proper filters. For
   more information, visit ANSI/ASHRAE Standards 62.1-2019.
• Check outside air intake often to make sure there is not a potential risk.
• Check the air intake location for any obstruction, or less than 10’ above ground.
• Check the nearby exhaust for other contaminants.




                                                                                                                             91
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.183 Page 94 of 124

Find risks in your school.
You should give students, teachers, and employees a safe and healthy learning environment
and workplace. You should find out where and how people might be exposed to COVID-19
in the school. You can find out if there are risks for students, teachers, and employees to be
exposed to COVID-19 by doing a thorough COVID-19 hazard assessment of your school.

You may want to hold a training for teachers and employees so they understand your school’s
plan to reopen for in-person learning and what will be involved in the hazard assessment of
your school. It is very important every employee understands what the school is doing and
what they can do to keep the school safe.




Ideas to consider for this training:

• Hold all meetings, trainings, and professional development virtually.
• Your employees know their jobs best. Consider having all employees complete
   a hazard assessment of their workspaces and work processes. Identifying and
   modifying spaces or processes used in your school that increase the chance a
   student, teacher, or employee may be exposed to COVID-19 is a critical part of
   your school’s COVID-19 response.
• Make sure everyone understands what poses a threat and why. Work together
   to come up with ways you can decrease the risk of COVID-19. Provide this
   training in plain language, if you can. Employees may have limited knowledge
   about COVID-19 and how it spreads and limited knowledge about eliminating
   workplace hazards. If you have employees whose preferred language is not
   English, you may want to provide this and other trainings in other languages.




What is a COVID-19 hazard?58
A COVID-19 hazard is something in the physical environment (workplace hazard) or in the way we do things (work process
hazard) that increases our chances of being exposed to COVID-19. The best way to reduce exposure is to eliminate the
hazard, if you can. However, many times it may be too costly to fix the problem. Even if you can’t eliminate the hazard
completely, there are usually things you can do to reduce the risk. You can often reduce the risk of exposure with very
simple modifications.

The Utah Department of Health (UDOH) has 4 main health behaviors that reduce your risk of
exposure to COVID-19. These 4 simple health behaviors reduce the risk of exposure in EVERY
workplace, work process, situation, or scenario you may find yourself in. Keep these behaviors
in mind as you respond to risks in your school or workplace.



58 https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html




                                                                                                                          92
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.184 Page 95 of 124




                                                 6 Feet




                      1                           2                               3                              4


  The 4 health behaviors you should practice in your school:

    1     Wash your hands for 20 seconds with soap and water
          • After you blow your nose, cough, or sneeze.
          • After you use the restroom.
          • Before you make or eat food.
          • After you touch animals or pets.
          • Before and after you care for another person who needs help, such as a child.
          • Before and after school or work.
          • Before and after you take breaks at work.
          • After you put on, touch, or take off a face mask.

          If you do not have soap and water, you can use an alcohol-based hand sanitizer with at least 60% alcohol. Children
          younger than 6 years old should be supervised when they use hand sanitizer


    2     Physical distance. COVID-19 is mainly spread by close contact. Stay at least 6 feet or 2 meters (about 2 arm lengths)
          from people who do not live in your home as much as possible. We know this isn’t easy in a school setting. If you can’t
          stay 6 feet away from other people, stay as far away as you can. Any distance between you and other people can help.


    3     Wear a face mask. Face masks are effective at reducing the spread of COVID-19, especially when both people who may
          come into close contact are wearing a face mask.

          It is important to remember that even when you wear a face mask, you still need to physical distance. Sometimes
          when people hear this, it makes them wonder if face masks are actually an effective way to reduce the chances of
          getting COVID-19. Face masks are very effective.59 If you wear a mask AND physical distance, the chance of being
          exposed to COVID-19 is much lower.


    4     Stay home if you are sick. Students, teachers, and employees should not go to school or work if they are sick.
          They should stay home until they are feeling better.




59 https://pws.byu.edu/covid-19-and-masks




                                                                                                                                    93
    Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.185 Page 96 of 124




You can begin your hazard assessment as soon as custodial and maintenance staff say the school is prepared for
employees to return.

Remember, COVID-19 is spread mainly through close contact. Close contact means a person was within 6 feet or 2 meters
(about 2 arm lengths) for a total of 15 minutes or longer of someone who tested positive for COVID-19. It spreads through
respiratory droplets from person-to-person.

The good thing about doing a hazard assessment in a school, is that schools function on routine. With few exceptions,
when, by whom, and how the spaces in the school are used, is planned out in advance. The work processes teachers and
students use also function on routine. Almost everyone who attends or works in a school does the same thing, with the
same people, in the same place, at the same time every day. It may seem overwhelming before you get started, but doing a
hazard assessment in a school will be easier than doing one for the workplaces and work processes of other employees who
do not work in the school.




                                    Creating a hazard assessment for
                                    your school:
                                    • Make a schedule for the week. Each day should be broken into 15 minute increments.
                                        - Administrators should create a schedule that starts at the time the first teacher
                                           or employee usually arrives at the school and ends when the last employee
                                           usually leaves.
                                        - Teachers and employees should create a schedule that starts when they arrive at
                                           the school or workplace and ends when they leave.

                                    • Make a list of the spaces in the school used by students, teachers, and employees.
                                        - Administrators should also make a list of shared spaces, or common areas of the
                                           school. This may include the front office, cafeteria, pick-up and drop off zones,
                                           playgrounds or areas used for recess, hallways, bathrooms, breakrooms, and other
                                           shared spaces.
                                        - Teachers should make a list of the spaces in the school they or their students use
                                           during the day. This may include the classroom, the playground, the cafeteria,
                                           teacher workrooms, the library, and any other shared spaces teachers or
                                           students use.
                                        - All employees should make a list of the spaces in the school or the workplace they
                                           use throughout the day. This may include offices, other worksites, transportation
                                           vehicles, other vendor locations the employee visits as part of his or her job duties,
                                           and any other spaces the employee uses during the workday.




                                                                                                                                    94
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.186 Page 97 of 124


Assess the risk in each space.
Once you have a list of the spaces students, teachers, and employees use throughout the day, it is important to think about
how the setup of the spaces or the way people use them may increase the risk of exposure to COVID-19.

Use your schedule to write down the spaces you use at different times during the day. Administrators should create a
separate hazard assessment for each shared space. Use these questions to assess possible threats to the health of students,
teachers, and employees for each space in the school or workplace at each time of the day.




        Who uses the space?

        Do students, teachers, employees, or outside visitors use the space at the same time?

        Do students from different grades or classrooms use the space at the same time?

        How many students, teachers, or employees are in the space at one time?

        What is the space being used for?

        Are the people using this space able to physical distance?

        Are the people in this space in close contact for 15 minutes or longer when they are using the space?

        How long are the people using the space in close contact?

        Will the people using the space wear masks when they are in close contact with other people?

        Are people in the space exercising or physically playing, eating, drinking, or doing other activities where respiratory
        droplets from their eyes, nose, mouth, or body could get on someone else?

        Is the space cleaned after each use?

        Are people able to wash their hands with soap and water right before and after they use the space?

        Where do the people using this space go next?




                                                                                                                                  95
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.187 Page 98 of 124



Sample hazard assessment of student drop off and pick-up.
_____________________________________________             _____________________________________________

Who uses the drop off and pick-up areas?                  How long are the people using the space in close
Teachers, students, parents or visitors, and employees.   contact?
                                                          Briefly.
_____________________________________________
                                                          _____________________________________________
Do students, teachers, employees, or outside
visitors use the space at the same time?                  Will the people using the space wear masks when
Yes.                                                      they are in close contact with other people?
                                                          No. Students, teachers, and employees will be required
_____________________________________________             to wear masks when they enter the school.

Do students from different grades or classrooms
                                                          _____________________________________________
use the space at the same time?
Yes.                                                      Are people in the space exercising or physically
                                                          playing, eating, drinking, or doing other activities
_____________________________________________             where respiratory droplets from their eyes, nose,
                                                          mouth, or body could get on someone else?
How many students, teachers, or employees are in
                                                          Yes. Students often run to the entrance doors from
the space at one time?
                                                          their cars. Students often eat as they are entering the
Many. Every student who comes to school, any
                                                          school. Many students are finishing breakfast as they
teachers on morning duty, any visitors to the school.
                                                          enter the building.

_____________________________________________
                                                          _____________________________________________
What is the space being used for?
                                                          Is the space cleaned after each use?
Student drop off and pick-up.
                                                          No. Most of the drop off and pick up area is outdoors.

_____________________________________________
                                                          _____________________________________________
Are the people using this space able
                                                          Are people able to wash their hands with soap and
to physical distance?
                                                          water right before and after they use the space?
Yes. There is enough space people could physical
                                                          We do not know if students wash their hands right
distance. However, students, teachers, and employees
                                                          before they come to school. Students are able to
rarely physical distance in drop off and pick up areas.
                                                          wash their hands once they get to school. However,
                                                          students rarely wash their hands right after they enter
_____________________________________________
                                                          the school. This includes students who are eating as
Are the people in this space in close contact for 15      they enter the building.
minutes or longer when they are using the space?
No. However, students often rush through the              _____________________________________________
entrance doors at the same time.
                                                          Where do the people using this space go next?
                                                          When students get to school, they go outside on the
                                                          playground, to the cafeteria to eat breakfast, to the
                                                          office, to the library, or to their classroom.




                                                                                                                    96
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.188 Page 99 of 124




What are the hazards in the sample assessment of
drop off and pick up areas?
How can drop off and pick up areas be modified to reduce the chance a student, teacher, or employee will be exposed
to COVID-19?

Hazard: Many people who do not live in the same home come to, and enter, the school at the
same time.
Everyone in the drop off and pick-up areas and who enters the school is exposed to different people in their personal lives.
This many different, possible exposures being in the same place or entering the school at the same time, increases the risk
of exposure in the school.

Ideas to reduce the number of people who do not live in the same home entering the school at the same time:
   • Have different drop off and pick up times for each grade level.
   • In areas of higher community spread, have a designated drop off and pick up time and area for each class. Consider having
      classroom teachers meet students outside at the designated time and location outside the school and take students directly
      to the classroom or to the playground, if time and scheduling permits. This way, when students are at school, they are only in
      close contact with the other students in their class.
		        - This recommendation would be challenging for students who need to eat breakfast at school. It would also be
             challenging for parents who need to drop their children off earlier because of work schedules. If you consider using this
             approach, you will need to plan to accommodate situations such as these.

Hazard: Drop off and pick up areas have the potential for close contact exposures.
People are social by nature, especially students. Social interaction usually involves close contact between people. Plan for areas
of the school where students, teachers, or employees naturally are in close contact and interact with their friends, neighbors,
or colleagues. You should try to control movement in these areas and limit close contact as much as possible.




                                                                                                                                     97
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.189 Page 100 of 124


                        Ideas to reduce the potential for a close contact exposure in drop off and
                        pick up areas:
                        • Students, teachers, and employees should put on their face covering before they exit
                           their vehicle and enter the school. No one should enter the school without wearing a
                           face covering or mask.
                        • Place markers at least 6 feet apart for teachers or employees who oversee drop off
                           and pick up areas to stand. It is a good idea to also place another marker 6 feet from
                           where the teacher or employee will stand. It is common for students or parents to
                           take the opportunity to talk to a teacher in drop off and pick-up areas. People are
                           more likely to practice health behaviors when they are easy to do. Having a spot
                           marked off by the teacher will remind students and parents to physical distance and
                           keep teachers and employees safe.
                        • Create a student drop off and pick-up process that promotes physical distancing.
                           Place markers 6 feet apart at the entrance and exits of the school. Students should
                           not get closer than 6 feet to the person in front of them as they enter or exit the
                           school. Place markers where students should be dropped off and picked up. After
                           they exit their vehicle, students should stand on their marker and wait until the
                           person in front of them has moved to the next spot.
                        • Place markers 6 feet apart where students who ride the bus will enter and exit the
                           school. Bus drivers should place markers in the bus 6 feet apart for students to stand
                           when they enter or exit the bus. Students should stay seated until the row in front of
                           them has moved to the next marker. Students, teachers, and employees should put
                           on their face covering or mask before they enter the bus and should wear it any time
                           they are on the bus.



                        Hazard: Even if you improve hygiene practices after students
                        get inside the school or are in the classroom, there are many
                        opportunities for students, teachers, and employees to
                        spread germs beforehand.

                        People are more likely to practice health behaviors when they are easy to do. Plan to
                        make good hygiene practices before entering the school easier.

                        Ideas to promote good hygiene practices in drop off and pick up areas:

                        • Students should eat or drink only in designated areas. Students should not exit their
                           vehicle while eating.
                        • Ask parents to have students wash their hands before they leave home or use hand
                           sanitizer before they exit their vehicle.
                        • Consider having automatic hand sanitizer stations at entrances and exits. You may
                           consider posting a video on your school’s website of hygiene practices people
                           should use before they enter the school.
                        • Consider having teachers or employees who oversee drop off and pick up areas
                           provide students with hand sanitizer before they enter the school, or have a
                           designated employee at entrance and exits to provide students with hand sanitizer.
                        • Clean high-touch surfaces more often, such as door knobs and handles.




                                                                                                                98
         Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.190 Page 101 of 124


Ideas to prevent close contact exposures,
reduce hazards in the school or workplace, and
make your learning environment healthier.60
To reduce the chance of exposure at the beginning of the year, you may want to provide information to families to help them
understand your policies, procedures, and give them strategies to keep their families and the school safe.

Sometimes health information is hard to understand, especially for people who have lower literacy levels. Many people have
an easier time understanding information from videos or other formats. Consider different ways you can provide information
to families, including translating materials into other languages depending on the needs of your school community.




Attendance policies for students

The easiest way to protect students, teachers, and employees from COVID-19 is to ask any person who is sick to stay home
and not come to school. Students may be afraid to miss school if they are sick, for fear of having their grades or citizenship
grades lowered. Students may also be worried about falling behind in their classwork or they may not have the resources
or support at home to do their schoolwork. Students may also not realize that even mild symptoms can mean they have
COVID-19 and can spread the virus to others. It is important to review your school attendance policies.

  • Consider a non-punitive attendance policy which allows students to stay home without the absence hurting their grades
     when they are sick, under isolation, or asked to quarantine.
  • Make sure students know about the attendance policy so they aren’t afraid to stay home if they are sick.




60 https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/cloth-face-cover.html




                                                                                                                                 99
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.191 Page 102 of 124




Cafeterias:
• Record seating and attendance to support contact tracing.
• Keep the same students together in cohorts. Assign cohorts to the cafeteria by times or areas.
• Decrease lunch times. Have separate times for lunch recess.
• Place floor markers and lines to show the flow in lunch lines and areas.
• Consider staggering lunch hours to reduce the number of students in the cafeteria at one time.
• Use outdoor eating areas as much as possible.
• Have students wash their hands before they eat. If soap and water are not available, use an alcohol based hand sanitizer that
   is at least 60% alcohol.
• Increase how often you clean and disinfect high-touch areas.
• Consider having sack or boxed lunches students can eat in classrooms or outside. Have a plan for how lunches will be
   distributed. Prepare and distribute sack or box lunches for students to eat in classrooms or outside.
• Use paper cups and personal bottles instead of water fountains.
• Avoid any self-serve food or drink options, such as hot and cold food bars, salad or condiment bars, and drink stations.
• Consider having students eat lunch in the classroom. Reserve the cafeteria for students with food allergies. This will help
   students stay safe and avoid exposure to students they normally would not have been close to.
• If your school uses the cafeteria, space students 6 feet apart. Stagger students so they are not sitting face-to-face on each
   side of the table.
• Schools should clean and disinfect food line areas, tables, and chairs between uses.
• Schools should encourage students and employees not to share food or utensils and use disposable food service items
   (utensils, trays) as much as possible. If use of disposable items is not possible, make sure employees wear gloves when they
   touch any food service items and equipment that can’t be thrown away. Wash items you can’t throw away with dish soap
   and hot water or in a dishwasher.
• Employees should wash their hands for 20 seconds with soap and water after they remove their gloves or after they touch
   used food service items.
• Use touchless payment methods if possible. If touchless payment is not possible, provide hand sanitizer to students and
   employees to use after they touch money, cards, or keypads.




If you offer food at events:

• Consider having pre-packaged boxes or bags for each person at the event, instead of a buffet or family-style meal.
• Provide tissues and no-touch trash cans.




                                                                                                                                   100
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.192 Page 103 of 124




                     Classrooms:
                     • Keep the same students together as much as possible when they are at school,
                        such as a cohort of students.
                     • It is very hard to prevent close contact in a classroom setting. You won’t always be
                        able to prevent close contact, especially between young students. However, if you
                        think about how students use the spaces in your classroom and modify them to
                        reduce close contact as much as you can, you decrease the chance of exposures in
                        the school.
                     • Assign seats to students and small groups to support contact tracing.
                     • Develop and provide educator training for how they can implement strategies to
                        identify and mitigate risk in a classroom setting.
                     • Keep the same students and teachers or staff with each group or class as much as
     6 Feet             you can.
                     • Try to keep as much space between desks as you can.
                     • Identify and use large spaces (auditoriums, gyms, and outdoors) to maximize
                        physical distancing.
                     • Move nonessential furniture and equipment out of classrooms to increase the
                        space students have to physical distance.
                     • Seat students facing forward.
                     • Consider using other ways to separate students, such as plexiglass barriers,
                        if possible.
                     • Place floor markers or post signs so students know how to move around the
                        classroom without coming into close contact with other people.
                     • You may need to consider changing the way you group students when they work
                        together. Even in the classroom, it is important to keep students in the same
                        small groups as much as possible. Everyone is exposed to different people in their
                        personal lives. Every time you can reduce the possible exposures a student may
                        have, you should.
                     • You may need to allow more time for transitions so students can maintain
                        physical distancing.
                     • Provide explicit instruction and give students ideas about how to physical distance
                        when they play and learn. Students are more likely to practice physical distancing
                        at recess and when they play with other children in their personal lives if you teach
                        them how they can stay safe and have fun at the same time.
                     • Try to get students to use water fountains as little as possible. Provide disposable
                        cups or other ways for students to stay hydrated.
                     • Prop open doors so people do not have to touch them.
                     • Clean high-touch surfaces often, especially after transition periods.




                                                                                                                101
         Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.193 Page 104 of 124


                                                       What is a cohort, and how does it work?61

                                                       One strategy administrators can consider is cohorting (or forming “pods”). Cohorting
                                                       keeps groups of students, and sometimes teachers or employees, together throughout
                                                       the school day to minimize exposure for students, teachers, and employees across the
                                                       school environment.

                                                       Students and staff in a cohort only have potential close contact exposures with others in
                                                       the same cohort. This practice may help prevent the spread of COVID-19.

                                                       • Decreases opportunities for exposure to COVID-19.
                                                       • Helps make contact tracing more efficient.
                                                       • Only a single cohort may need to be quarantined or isolated, instead of many students
                                                          throughout the school.
                                                       • Cohorting can be used in a traditional school model where all students attend school in-
                                                          person, full-time, or as part of a hybrid school model (students attend in-person school
                                                          on an alternating schedule).
                                                       • Different strategies may be needed for elementary, middle, and high schools. Cohorting
                                                          is commonly used in many elementary schools, where students have the same teacher
                                                          and classmates all day and all year.
                                                       • How schools implement this in secondary schools looks different across schools. Some
                                                          schools choose to keep cohorts in one classroom, and have teachers move between
                                                          classrooms. Other schools may assign students to specific days or weeks for in-person
                                                          instruction.




                                                       What is an alternating (hybrid) schedule?62

                                                       Students attend school in-person part of the time and attend virtually part of
                                                       the time.

                                                       From what we know right now, alternating schedules can help reduce contact
                                                       between students, teachers, and employees. However, while alternating schedules
                                                       may reduce the spread of COVID-19, there may be additional costs for lesson
                                                       planning, childcare costs for parents, and other potential costs. More research
                                                       is needed on the layered impact of alternating schedules with other COVID-19
                                                       mitigation strategies (such as physical distancing, cloth face coverings, proper
                                                       hygiene, and cohorting) as well as the impact of alternating schedules on students’
                                                       learning and well-being.




61 https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/prepare-safe-return.html#cohorting
62 https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/reopening-schools-faqs.html




                                                                                                                                                102
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.194 Page 105 of 124


                            Driver education

                            Behind-the-wheel instruction has challenges to preventing the spread of
                            COVID-19 because students and instructors are in close proximity to each other
                            while inside a vehicle.

                            • Check instructors for symptoms of COVID-19 before each shift. This may
                               include temperature checks.
                            • Students should be screened for symptoms of COVID-19 before they enter the
                               vehicle. This may include temperature checks.
                            • Anyone with symptoms should be sent home and isolate.
                            • Students and instructors should wear a face covering while they are in the
                               vehicle. It is not recommended that face covering exemptions be allowed for
                               students or instructors while in a driver’s education vehicle.
                            • Do not touch or share paperwork. Send documents electronically to parents
                               and students.
                            • Leave enough time in between appointments for an instructor to disinfect all
                               surfaces in the vehicle.
                            • Limit the number of people in the vehicle.




                                                                                                         103
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.195 Page 106 of 124


Drop off and pick up:

• Create drop off and pick up procedures that promote physical distancing and hygiene practices. Let parents know what to
   do when they drop off and pick up students and how to keep their families healthy and the school safe.
       - Place markers 6 feet apart at the entrance and exits of the school.
       - Students should not get closer than 6 feet to the person in front of them as they enter or exit the school.
       - Place markers where students should be dropped off and picked up. After they exit their vehicle, students should
          stand on their marker and wait until the person in front of them has moved to the next spot.
• Place markers 6 feet apart where students who ride the bus will enter and exit the school.
       - Bus drivers may want to place markers in the bus 6 feet apart for students to stand when they enter or exit the bus.
       - Students should stay seated until the row in front of them has moved to the next marker.
       - Students, teachers, and employees should put on their face mask before they enter the bus and should wear it any
          time they are on the bus.
• Place markers at least 6 feet apart for teachers or employees who oversee drop off and pick up areas to stand.
       - It is a good idea to also place another marker 6 feet from where the teacher or employee will stand.
       - It is common for students or parents to take the opportunity to talk to a teacher in drop off and pick-up areas.
       - People are more likely to practice health behaviors when they are easy to do. Having a spot marked off by the teacher
          will remind students and parents to physical distance and keep teachers and employees safe.
• Consider having different drop off and pick up times for each grade level.
• In areas of higher community spread, have a designated drop off and pick up time and area for each class. Consider having
   classroom teachers meet students outside at the designated time and location outside the school and take students
   directly to the classroom or to the playground, if time and scheduling permits. This way, when students are at school, they
   are only in close contact with the other students in their class.
       - This recommendation would be challenging for students who need to eat breakfast at school.
       - It would also be challenging for parents who need to drop their children off earlier because of work schedules. If you
          consider using this approach, you will need to plan to accommodate situations such as these.
• Have a designated location on the playground for teachers to meet their class when the bell rings in the morning. This will
   help prevent students from being in close contact with students from other classes when they go back into the building.
   If you do not have automatic hand sanitizer stations at entrance and exits, consider having teachers provide students with
   hand sanitizer before they go back into the school.
• For secondary students, consider having students’ 1st period teachers meet them at a designated location outside the
   school. If you do not have automatic hand sanitizer stations at entrance and exits, consider having teachers provide
   students with hand sanitizer before they go back into the school.




                                                                                                                                   104
         Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.196 Page 107 of 124


Face masks:

• Ask students, teachers, and employees to put on their face mask before they exit their
   vehicle and enter the school. No one should enter the school without wearing a face
   mask.
• All visitors and non-regular staff should wear a face mask.
• You may want to include face masks on school supply lists and provide face masks as
   needed to students, teachers, employees, or visitors who do not have them.
• Consider clear face masks for teachers and staff who interact with students who are
   deaf or hard of hearing, students learning to read, students with disabilities, and
   those who rely on lip reading as a part of learning, such as students who are English
   Language Learners.
• Make sure students, teachers, and employees know how to use face masks correctly. face masks should be worn over the
   nose and mouth, and fit securely around the face. You may consider having teachers include this instruction as they teach
   classroom procedures.
• Wash your hands before you put on a face mask.
• Encourage students, teachers, and employees to try not to touch their faces when they wear a face mask. If they touch
   their face, they should wash their hands or use hand sanitizer right away.
• Teachers and employees should wash or sanitize their hands before and after they help students put on or adjust a face
   mask. Consider having a designated employee for this task.
• Do not wear face masks if they are wet. A wet face mask may make it hard to breathe.
• Students, teachers, and employees should never share face masks.
• Write students’ names or initials on face masks to keep them from wearing someone else’s.
• Students may need you to label their face masks to show them the top, bottom, front, and back.
• Store student face masks separately.
• Wash face masks every day, or if they look dirty.
• Have extra face masks for students, teachers, and employees in case a back-up is needed during the day.




Does everyone need to wear a face mask?

There is clear scientific evidence that wearing a face covering prevents the spread of COVID-19.63

The CDC recommends all people 2 years of age and older wear a cloth face covering in
public settings and when around people who don’t live in your household, especially
when it is hard to physical distance.64

While cloth face coverings are strongly encouraged to reduce the spread of COVID-19,
it may not be possible in every situation or for some people to wear a face covering. In
some situations, a cloth face covering could make a physical or mental condition worse
or be a safety concern. Consider adaptations and alternatives whenever possible to
help someone wear a face covering or to reduce the risk of COVID-19 spread if it is not
possible for someone to wear one.



63 https://pws.byu.edu/covid-19-and-masks

64 https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html




                                                                                                                               105
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.197 Page 108 of 124


                                                Examples of times people may need adaptations and
                                                alternatives to cloth face coverings:65

                                                People who rely on lipreading to communicate may not be able to wear a cloth face
                                                covering (such as someone who is deaf or hard of hearing, or someone who cares for or
                                                interacts with a person who is hearing impaired).
                                                • Consider using a clear face covering.
                                                • If a clear face covering isn’t available, consider whether you can:
                                                       - Use written communication, or
                                                       - Use closed captioning, or
                                                       - Decrease background noise to make it possible to communicate if you are wearing a
                                                          cloth face covering that blocks your lips.
                                                • Consider using a plexiglass barrier.
                                                • If you choose to wear a face shield, make sure it wraps around your face and goes below
                                                   your chin. When you are not communicating, you should put your cloth face covering
                                                   back on.

                                                It may be hard for some people with intellectual and developmental disabilities, mental
                                                health conditions, or other sensory sensitivities to wear a cloth face covering. They should
                                                talk to their doctor or healthcare provider for advice about wearing a cloth face mask.

                                                It may be hard for young children (preschool or early elementary aged children) to wear a
                                                face mask correctly, especially for a long time.
                                                • Make sure face masks fit correctly. Face masks should be the right size and fit.
                                                • Teach children how important it is to wear a face mask, and remind them often.
                                                • Double check to make sure young children are wearing their face masks correctly during
                                                   times when it is hard to stay 6 feet from others.


Students, teachers, and employees should not wear face masks during activities that may cause the face mask to get
wet, like swimming. A wet face mask may make it hard to breathe. For activities like swimming, it is very important to
physical distance from others when you are in the water.




65 https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-guidance.html#feasibility-adaptations




                                                                                                                                               106
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.198 Page 109 of 124


                 Students may not be able to wear a face mask during high intensity activities, like
                 running, if it makes it hard for them to breathe.
                 • Consider doing the activity in a location with more ventilation and air exchange (for
                    example, outdoors versus indoors) and where they can physical distance from others.

                 Some students, teachers, or employees may have classes or work in areas where face
                 masks may increase the risk of heat-related illness or cause safety hazards (for example,
                 straps could get caught in machinery).
                 • In these situations, students, teachers, and employees should talk to an occupational
                    safety and health professional to find the right face mask for their setting.




                 Cloth face coverings
                 Cloth face coverings are an important safety precaution, and are most important when
                 you can’t physical distance. If cloth face coverings can’t be used, make sure to take other
                 safety precautions to reduce the risk of COVID-19 spread (such as physical distance, wash
                 hands often, clean and disinfect high-touch surfaces). Remember, even when you wear
                 a cloth face covering, you still need to physical distance.




                 Face shields
                 It is not known if face shields provide any benefit to protect others from the spray of
                 respiratory particles. The CDC does not recommend use of face shields instead of a cloth
                 face covering, or for normal everyday activities. If you choose to wear a face shield, you
                 should also wear a face covering or mask.
                 • If you wear a face shield without a cloth face covering, make sure it wraps around your
                    face and goes below your chin.
                 • Only wear a disposable face shield one time.
                 • Clean and disinfect reusable face shields after each use.
                 • DO NOT use a plastic face shield for a newborn or infant.




                 Surgical masks
                 Cloth face coverings are not surgical masks or respirators. Right now, surgical masks and
                 respirators are critical supplies that should be reserved for healthcare workers and other
                 medical first responders.




                                                                                                               107
Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.199 Page 110 of 124


                  What are some strategies I can use to help students wear a
                  face mask in school?

                  Try to always be positive when you talk about ways to prevent the spread of COVID-19
                  and wearing face masks. This is a scary time for students. Students are likely to practice
                  health behaviors to help others. Try to frame prevention as something positive we can
                  do to reduce everyone’s risk, without letting students be scared.

                  • Consider asking parents, caregivers, and guardians to practice wearing face masks with
                     students at home before the first day of school. If they show students how to use face
                     masks correctly and help them get used to wearing one before they have to in school,
                     students may be more comfortable using one on the first day.
                  • Make sure there is someone to help students put on and adjust face masks if students
                     need help. Teachers and employees should wash or sanitize their hands before and
                     after they help students with face masks. Teachers and employees should ALWAYS wear
                     a face mask when they are in close contact with students.
                  • Post signs in classrooms and in the hall to remind students how to wear a face mask
                     correctly. You may want to use pictures of popular influencers or characters your
                     students are interested in to promote or model how to use a face mask.
                  • Remind students about face masks during daily announcements, in the school
                     newspaper, and any other medium students are likely to engage with. Make sure
                     communication is written in plain language and available in different languages.
                  • You may want to include how to correctly use, take off, and wash a face mask in back-
                     to-school materials.


                  Elementary school

                  • Play games or do fun activities to teach students how to wear a face mask.
                  • Use some art materials or other creative ways to help students understand how face
                     masks help reduce the spread of COVID-19.
                  • Read or share stories so students know what changes to expect at school.



                  Middle and high school

                  • Show short videos or use short lessons (less than 2 minutes) to teach students how to
                     wear a face mask. You may want to use videos with celebrities, musicians, athletes or other
                     influencers popular among these age groups.
                  • Show students how to wear a face mask correctly.
                  • Have the class come up with a class project about how your class can help reduce the
                     spread of COVID-19 in your community.
                  • Use science lessons to show students how respiratory droplets spread infectious disease.
                  • Create a schoolwide competition to see which class can create the best health
                     communication strategy about how important it is to wear a face mask and use prevention
                     strategies to middle and high school students.




                                                                                                                   108
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.200 Page 111 of 124




                                                    Students with special healthcare needs

                                                    • Ask parents, caregivers, and guardians to practice wearing face masks at home before
                                                       students return to school.
                                                    • Read or share stories so students know what changes to expect at school.
                                                    • You may want to have students with sensory concerns or tactile sensitivities try face
                                                       masks made of different materials, prints, and textures. Allow students to choose the
                                                       most comfortable face mask.




Hygiene practices and
symptom checking

Right now, the CDC does not recommend
screening all students for symptoms
at school. There is some evidence that
relying on temperature or fever checks
                                                                                           Fever                            Cough                Shortness of breath
alone is an insufficient method of                                                      Fever
                                                                           (temperature of 100.4°F or 38°C or higher
                                                                                     or feeling feverish)                Cough                 Shortness of
preventing the spread of the disease.66                                 (temperature of 100.4°F or 38°C
                                                                                            Fever                            Cough               breathof breath
                                                                                                                                                 Shortness
                                                                          or(temperature
                                                                              higher or      feeling
                                                                                         of 100.4°F      feverish)
                                                                                                    or 38°C or higher
There are many illnesses with symptoms                                                  or feeling feverish)


like COVID-19, especially in children.
Students with chronic health conditions
like asthma or allergies may have a cough
without being infectious. Researchers
have not found a single symptom or set of
                                                                      Decrease in sense of smell or taste                 Sore throat           Muscle aches and pains
symptoms, that are only seen in children
diagnosed with COVID-19.67 Post signs                                  Decrease in sense of smell or taste                 Sore throat           Muscle aches and pains
on the entrances of the school to remind                               Decrease in sense                                Sore throat               Muscle aches
people who have symptoms of COVID-19                                    of smell or taste                                                          and pains
to not enter the building.



Parents should check their child for symptoms of COVID-19 every day before school. Students, teachers,
and employees who are sick should not go to school. This is a good idea for any illness, not just during the
COVID-19 pandemic.

It is important to have school policies that encourage and support students, teachers, and employees to stay home when
they are sick. This will help keep schools open for in-person learning.


66 L
    ambert NJ, Survivor Corps, El-Azab S, Yu L, Esperanca A. Fever Scans Offer False Sense of Security for Stopping the Spread of COVID-19.
   Indiana University School of Medicine [October, 2020]
67 https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/symptom-sc




                                                                                                                                                                          109
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.201 Page 112 of 124



What to do if a student gets sick at school
Some students may get sick when they are at school. Schools should isolate students who get symptoms of COVID-19 from
other students, teachers, and employees. Work with your school nurse to designate the areas you will need to respond
appropriately to students who are sick while at school.




Consider having 3 separate areas for students if possible.
• Sick area (for students who get sick or hurt at school, but do not have symptoms of COVID-19).
• Well student area (for students with scheduled medical needs, such as students who receive insulin or medication at school).
• Isolation area (for students who have symptoms of COVID-19. This should be separate from other students).

Separate students who have symptoms of COVID-19 from other students, teachers, or employees to an isolation area:
• The student should stay in a separate room (like a sick room in the office) and away from other students.
• Call the student’s parents and ask them to come pick up their child from school right away.
• Any rooms the student was in should be cleaned using the cleaning guidelines starting on page 75.
• Schools will decide which PPE (such as a mask or gloves) employees who help or interact with students who get sick at
   school need (such as paraprofessionals, teacher aides, school health staff ). Employees who come into close contact with sick
   students should wear the PPE recommended by their school.




                                                                                                                                   110
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.202 Page 113 of 124


Other hygiene strategies

• Provide education to students and families about hygiene practices.
• Students, teachers, and employees should wash their hands often for 20 seconds
   with soap and water. If soap and water are not available, use an alcohol-based hand
   sanitizer that is at least 60% alcohol.
       - If students’ hands look dirty, they need to wash them with soap and water.
          Washing your hands is best, but if students’ hands do not look dirty and they do
          not have soap and water, they can use hand sanitizer. Children younger than 6
          years old should be supervised by an adult when they use hand sanitizer.
• Provide tissues and no-touch trash cans in the classroom.
• Students should eat or drink only in designated areas. Students should not exit their
   vehicle while eating.
• Ask parents to have students wash their hands before they leave home or use hand
   sanitizer before they exit their vehicle.
• Consider having automatic hand sanitizer stations at entrances and exits. You may consider posting a video on your school’s
   website of hygiene practices people should use before they enter the school.
• Consider having teachers or employees who oversee drop off and pick up areas provide students with hand sanitizer before
   they enter the school, or have a designated employee at entrance and exits to provide students with hand sanitizer.
• Clean high-touch surfaces more often, such as door knobs and handles




                                           Large group gatherings
                                           (such as assemblies and performances):

                                           • Record attendance and seating location for large gatherings to support contact
                                              tracing.
                                           • At special events, consider screening adults who will be direct participants and will
                                              have direct contact with students for symptoms of COVID-19. You should also take
                                              temperatures if possible.
                                           • Make sure group gatherings are organized with health and safety principles and
                                              requirements in place. You should consult with the local health department on how
                                              to hold the event safely if needed.
                                           • You may want to consider limiting or canceling nonessential assemblies, recitals,
                                              dances, and other school gatherings or reschedule them as virtual gatherings.
                                              Gatherings that are held outside, where students and others who attend can practice
                                              physical distancing, are also an option to reduce the risk of exposure.
                                           • Broadcast assemblies to classrooms or hold multiple sessions of the assembly, with
                                              smaller group sizes.
                                           • Try to avoid in-person meetings as much as possible. Consider having virtual
                                              meetings and gatherings.




                                                                                                                                 111
          Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.203 Page 114 of 124




Recess and playground:

• Have assigned, staggered times for each class for recess, playground, and outdoor spaces. It is best if the same students
   can stay together all day, including on the playground.
• Teach children how to physical distance when they play. Students are more likely to practice physical distancing at recess
   and when they play with other children in their personal lives, if teachers provide explicit instruction about how to
   physical distance when they play and provide them with ideas of how they can stay safe and have fun at the same time.
• Students are not required to use face masks at recess.68 It is less likely students will be exposed outside, especially if they
   are practicing physical distancing when they play or participate in activities. However, there is still a risk of students being
   exposed if they have a close contact exposure when they are outside. This is why it is important for students to stay with
   the same students as much as possible.
• Have a designated location on the playground for teachers to meet their class when the bell rings after lunch and recess.
   This will help prevent students from being in close contact with students from other classes when they go back into the
   building. If you do not have automatic hand sanitizer stations at entrance and exits, consider having teachers provide
   students with hand sanitizer before they go back into the school.
• Make sure recess and playgrounds are managed with health and safety principles and requirements in place. Work with
   the local health department if needed.




68 https://coronavirus.utah.gov/special-orders/




                                                                                                                                      112
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.204 Page 115 of 124


                                           Restrooms:
                                           • Try to have the same groups of students use the same bathroom as much as
                                              possible. If students are grouped by the same hallway, floor, or grade level,
                                              designate a restroom for each cohort.
                                                  - Tell younger students what to do in the case of a bathroom emergency.
                                                     Younger students may think they can only use their designated restroom,
                                                     even in an emergency.
                                           • You may want to consider asking secondary students to use the restroom during
                                              class periods and reduce the number of students going to the restroom at one
                                              time.
                                           • It may be effective in elementary classrooms to build in additional, scheduled
                                              times for restroom visits to reduce the number of students going to the
                                              restroom at once.
            SCHEDULE
                                           • Use strategies to minimize the number of individuals in a restroom, such as:
                                                  - Increase barriers between stalls/urinals.
                                                  - Block off every-other stall.
                                           • Place floor markers to remind students to physical distance when waiting to
                                              use restrooms.
                                           • Post signs to remind people to practice proper hand hygiene.
                                           • Create a schedule for cleaning high-touch areas often (faucets, paper towel
                                              dispensers, door handles,etc.).
                                           • Make sure employees who provide support in restrooms, including custodians,
                                              have the necessary PPE (gloves, masks).
                                           • Provide training for proper cleaning protocols for COVID-19.
                                           • Set a schedule to monitor to make sure soap is always available.


School courses that may increase the risk of exposure:
• School administrators should identify courses that would put students and
   teachers at an increased risk of exposure. Work with the local health department
   to make a plan to reduce the risk for these classes.
• Choir is an inherently high-risk of exposure because people are more likely to be
   exposed to someone else’s respiratory droplets. Consider using several strategies,
   such as:
      - Hold choir courses or practice in outdoor spaces.
      - Students should be spaced 6 feet apart.
      - Limit the amount of time students are face-to-face.
      - Use barriers in between students.
      - Increase the airflow and ventilation.
• You may want to consider limiting or canceling nonessential assemblies, recitals,
   dances, and other school gatherings or reschedule them as virtual gatherings.
   Gatherings that are held outside, where students and others who attend can
   practice physical distancing, are also an option to reduce the risk of exposure.
• Build in time to clean and sanitize between classes or when students use the area.




                                                                                                                               113
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.205 Page 116 of 124
Special education, related services, or school
counseling (school psychologist, speech language
pathologist, etc.):
• Make accommodations for circumstances where a student or parent will be in
   close contact with someone else like a school counselor or speech language
   specialist.
• Provide plexiglass, face shields, or auxiliary aids for one-on-one close contact to
   provide students with disabilities equal access to information.
• Allow accommodations for students who are exempt from wearing a face mask
   as described in the State Public Health Order available at https://coronavirus-
   download.utah.gov/Governor/UPHO-2020-10-State-Public-Health-Order-
   Masks-in-Schools.pdf.




                                               Transitions:
                                               • Keep the same students together as much as possible when they are at school.
                                               • Post signs or use floor markers to show people which door they should use to enter
                                                  or exit. This will reduce the chance people will have face-to-face contact if they are
                                                  trying to use a door, but are going opposite directions.
                                               • Post signs to remind people to physical distance.
                                               • Let people enter and exit through all doors. This will help reduce the number of
                                                  students who gather in groups while they wait to get into the building.
                                               • Develop a plan for how you will maintain physical distancing during safety drills (fire,
                                                  lockdown, earthquake).




Transportation:
• Assign seats on the bus to support contact tracing.
• Place markers in the bus 6 feet apart for students to stand when they enter or exit the bus.
• Students should stay seated until the row in front of them has moved to the next marker.
• Students, teachers, and employees should put on their face mask before they enter the bus and should wear it any time they are
   on the bus.
• Consider seating children one student per row, facing forward and skip rows between
   students, if possible. Students who live in the same home can sit together if they need to.
• Clean and disinfect seats and other high-touch surfaces often.
• Try to physical distance as much as you can on the bus. If students can’t stay 6 feet apart
   on the bus, try to keep them as far apart as possible.
• Make a plan to keep drivers safe, such as installing plexiglass around the driver.
• Consider staggered pick up and drop off times for students who ride the bus.
• Have clean, spare face masks for students who forget theirs.
• Open bus windows to increase circulation of outdoor air. Make sure windows do not
   open far enough to be a safety hazard.




                                                                                                                                       114
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.206 Page 117 of 124


Visitors, volunteers, and non-regular employees:

• Limit nonessential visitors and volunteers to schools, campuses, and programs. Your school should determine essential
   versus nonessential.
• Check visitors and non-regular staff for symptoms of COVID-19. If someone is sick, he or she should not enter the school.
• All visitors and non-regular staff should wear a face covering or mask when inside the building.
• Consider protocols for visitors, including sign-in and sign-out, locations being visited, screening, calling front office
   before entering, etc.




                                                                                                                               115
                 Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.207 Page 118 of 124




Considerations for schools
as employers
Sick leave
The easiest way to protect your school is to ask sick employees to stay home. Many employees are scared to take time off
if they are sick for fear of losing their job or income while they get better. Employees may also be scared to tell their employer if
someone in their home has tested positive for COVID-19 or if they have come in close contact with someone who has tested positive.

Most people who test positive for COVID-19 will have symptoms of the disease. However, COVID-19 may also be spread by people
who have very mild symptoms or no symptoms at all. This means a person can have the virus and not even know it. This is why it is
very important during the pandemic for employers to have sick leave policies that make employees feel safe to take time
off if they are sick or should be quarantined.


You should not ask employees who are sick for a COVID-19 test result, a
doctor’s note, or a note from the health department to prove they are ill,
qualify for sick leave, or to come back to work. This places a burden on the
healthcare and public health systems. You do not need a doctor’s note from
the employee to get the tax credits.

The Families First Coronavirus Response Act (FFCRA) requires certain
employers to give employees emergency paid sick leave or expanded family
and medical leave for reasons related to COVID-19. Private employers with
fewer than 500 employees get tax credits for the cost to give employees paid
leave for reasons related to COVID-19. Keep in mind this emergency leave
is in addition to any paid sick leave your company already offers. You can’t
reduce the benefits in the policy you have because of the law.

You may want to create a form or template for employees to fill out if they
need to isolate or quarantine for COVID-19. This form should include all of
the information you will need to get the FFCRA tax credits for your business.



Symptoms of COVID-19                                                                                         Fever
                                                                                             (temperature of 100.4°F or 38°C or higher
                                                                                                                                              Cough        Shortness of breath
                                                                                                       or feeling feverish)




                    Fever                          Cough         Shortness of breath     Decrease in sense of smell or taste                Sore throat   Muscle aches and pains
                 Fever
    (temperature of 100.4°F or 38°C or higher
              or feeling feverish)              Cough          Shortness of              Decrease in sense                               Sore throat       Muscle aches
 (temperature of 100.4°F or 38°C                                 breath                   of smell or taste                                                 and pains
   or higher or feeling feverish)




                                                                                                                                                                                 116

Decrease in sense of smell or taste              Sore throat    Muscle aches and pains
        Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.208 Page 119 of 124


Generally, the FFCRA says employees of covered employers are eligible for:

          Reason for paid                         Covered hours of                         Covered rate                Documentation needed
            sick leave                             paid sick leave                            of pay                    for FFCRA tax credit

 The employee is unable to work           Up to 80 hours                         Employee’s regular rate of pay    A statement from the employee
 because the employee is quarantined                                                                               that says he or she has symptoms
 or isolated due to COVID-19.                                                                                      of COVID-19 and will get medical
                                                                                                                   treatment.

                                                                                                                   The statement should include:
                                                                                                                   • Employee’s full name
                                                                                                                   • Date of birth
                                                                                                                   • Social security or work residency
                                                                                                                      number
                                                                                                                   • Rate of pay

 The employee is unable to work           Up to 80 hours of paid sick leave      Two-thirds (2/3) the employee’s   A statement from the employee
 because he or she has to care for                                               regular rate of pay               that says he or she is unable to work
 someone who is quarantined for                                                                                    because he or she must provide care
 COVID-19.                                                                                                         for someone who is quarantined.

 Or                                                                                                                The statement must include:
                                                                                                                   • Employee’s full name
 The employee has to care for a child                                                                              • Employee’s date of birth
 (under 18 years of age) whose school                                                                              • Employee’s social security number
 or childcare provider is closed or                                                                                   or work residency number
 unavailable for reasons related to                                                                                • Full name of the person the
 COVID-19.                                                                                                            employee is taking care of
                                                                                                                   • The date of birth of the person the
                                                                                                                      employee is taking care of
                                                                                                                   • The employee’s relationship to the
                                                                                                                      person he or she is taking care of
                                                                                                                   • Name of the government entity or
                                                                                                                      healthcare provider that required
                                                                                                                      the quarantine.

 An employee, who has been                Up to an additional 10 weeks of paid   Two-thirds (2/3) the employee’s   A statement from the employee
 employed for at least 30 calendar        expanded family and medical leave      regular rate of pay               that says he or she is unable to work
 days, is unable to work because he                                                                                because he or she must provide
 or she has to care for a child whose                                                                              care for children whose school or
 school or childcare provider is closed                                                                            childcare center is closed due to
 or unavailable for reasons related to                                                                             COVID-19 related reasons.
 COVID-19.
                                                                                                                   The statement must say that no other
                                                                                                                   person will be providing care for the
                                                                                                                   period the employee is receiving
                                                                                                                   EFMLEA.

                                                                                                                   If the child is over the age of 14, the
                                                                                                                   employee must also state there are
                                                                                                                   special circumstances requiring the
                                                                                                                   employee to provide care.

                                                                                                                   The statement must include:
                                                                                                                   • Employee’s full name
                                                                                                                   • Employee’s date of birth
                                                                                                                   • Employee’s social security number
                                                                                                                      or work residency number
                                                                                                                   • Full name of the children the
                                                                                                                      employee is taking care of
                                                                                                                   • The dates of birth of the children the
                                                                                                                      employee is taking care of
                                                                                                                   • The employee’s relationship to the
                                                                                                                      children he or she is taking care of
                                                                                                                   • The name of the school, care
                                                                                                                      center, or childcare provider that is
                                                                                                                      unavailable for COVID-19 reasons.




                                                                                                                                                             117
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.209 Page 120 of 124



If you offer sick leave
During the pandemic, make sure you have sick leave policies in place to protect all of your employees. If someone comes to
work sick, he or she could spread illness to other employees. Make employees stay home when they are sick to prevent the
spread of COVID-19 to others.
   • Review your sick leave and human resource policies. It is a good idea to add in a section about sick leave for reasons
      related to COVID-19.
   • It is important to make sure employees understand sick leave policies so they don’t come to work sick.
   • Your policies should give employees the leave they need to quarantine or isolate.
   • Sick leave policies should let employees stay home to care for a sick family member or take care of children if school or
      childcare is closed.
   • During the pandemic, you may want to give advances on future sick leave and allow employees to donate sick leave to
      each other.




If you do not offer sick leave to some or all of your employees
If you do not offer sick leave to some or all of your employees, you may want to make a non-punitive “emergency sick leave”
policy. This means your policy should not punish employees for taking leave for reasons related to COVID-19.

If you use other companies for contract or temporary employees, talk to them about how important it is for sick employees
to stay home. You may want to ask them to use non-punitive leave policies.




A good example of a non-punitive
emergency sick leave policy

An employer does not offer sick leave, but employees earn a certain
amount of paid time off each pay period. The amount of paid time off is
based on the hours they work each pay period. An employee tests positive
for COVID-19 and must isolate at home. The employer lets the employee
keep earning paid time off while the employee is on isolation, even
though the employee is not working. A policy like this makes it more
likely employees will stay home when they are sick, and not spread
the virus to other employees.




                                                                                                                                  118
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.210 Page 121 of 124



Plan for teachers and employees to be sick.
If many teachers and employees get sick at one time, this can make it hard to keep
your school open.
    • Have a process or system for teachers and employees to report if they are sick.
       You can use this same process to let teachers and employees know about
       exposures to COVID-19 or transition to remote or hybrid learning.
    • Cross-train employees to do essential functions. You need your workplace to
       operate even if key employees are absent.
    • Plan to track and respond to absenteeism in the workplace. If many teachers and
       employees get sick, you may need to change your plan to make sure your school
       stays open.
    • Plan for how you will operate if many teachers and employees are sick at one time
       or have sick family members to care for at home.




If an employee tests positive for COVID-19,
do I have to keep the employee on the payroll?
The Families First Coronavirus Response Act requires certain employers to give
employees paid sick leave or expanded family and medical leave for reasons related
to COVID-19. Private employers with fewer than 500 employees get tax credits for the
cost to give employees paid leave for reasons related to COVID-19.




                                                                                           119
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.211 Page 122 of 124



Travel
Travel increases the chance you may get infected or spread COVID-19. Staying home is the best way to protect
yourself and others from COVID-19. Try to limit non-essential travel during the COVID-19 pandemic as much as you
can. For up-to-date travel recommendations, visit the CDC website at https://www.cdc.gov/coronavirus/2019-ncov/
travelers/index.html.

Right now, there are no COVID-19 travel restrictions in Utah. This means students, teachers, or employees who
travel outside the state of Utah do not need to quarantine when they get back. However, there may be mandatory
quarantines in other cities or states across the U.S. Before traveling, visit the state website of the area you are traveling
to for more information.

The CDC recommends you avoid all nonessential travel to certain areas of the world where COVID-19 is widespread.
There may also be restrictions entering the U.S. if you travel to these areas. These travel health alerts can be found at
https://www.cdc.gov/ coronavirus/2019-ncov/travelers/map-and-travel-notices.html.




Consider these questions before you travel:

        Is COVID-19 spreading where you are going? You can get infected when you travel.

        I s COVID-19 spreading in your community? Even if you don’t have symptoms, you can spread COVID-19 to
         others while traveling.

         ill you, or people you travel with, be within 6 feet or 2 meters of other people during or after your trip?
        W
        COVID-19 is mainly spread by close contact with someone who is sick. If you are within 6 feet or 2 meters (about
        2 arm lengths) of other people you are more likely to get the virus.

         re you or people you are traveling with at high-risk of getting very sick from COVID-19? Older adults
        A
        and people of any age who have a serious underlying medical condition are at higher risk for severe illness
        from COVID-19.

         o you live with someone who is at high-risk of getting very sick from COVID-19? If you get infected while
        D
        you travel you can spread COVID-19 to loved ones when you return, even if you don’t have symptoms.

         oes the state or local government where you live or at your destination require you to stay home for
        D
        14 days after traveling? Some state and local governments may require people who have recently traveled to
        stay home for 14 days.

        I f you get sick with COVID-19, will you have to miss work or school? People with COVID-19 disease need to
         isolate at home until the health department says they will no longer spread the virus to other people.




                                                                                                                                120
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.212 Page 123 of 124

Help your students, teachers, and employees.
This is a stressful time for everyone. Students, teachers, and employees may not always feel comfortable telling someone they
need help. Talk to your students, teachers, and employees about stress related to COVID-19 and ways to cope with that stress.

Employee concerns
You may want to have a hotline or another way employees can voice any concerns anonymously.

Worksite wellness resources for teachers, employees, students, and families
The Utah Department of Health and your local health department have many other resources for your school to help you keep
students, their families, teachers, and employees healthy. If you are interested in other ways we can help, such as bringing health
screenings right to your worksite at no cost to you, contact the Utah Department of Health or your local health department.

Resources
Help connect employees to employee assistance program (EAP) resources and community resources if they need help.

Employees can call 2-1-1 or visit https://211utah.org/ for a list of resources.

Your students, teachers, and employees may need extra help from a professional. You can help them by making sure they know
where to find resources.

To help students, teachers, and employees understand the signs of stress, ways to feel better, and find mental health resources,
visit https://coronavirus.utah.gov/Mental-health/.

• Emotional health relief hotline: 1-833-442-2211. Caregivers are available 7 days a week.
• The National Suicide Prevention Lifeline provides 24/7, free and confidential support for people in distress.
• The Disaster Distress Helpline provides crisis counseling to people affected by the COVID-19 pandemic.
• The SafeUT app is a free youth crisis text and tip line.




                                                                                                                                   121
       Case 2:21-cv-00148-CMR Document 3-2 Filed 03/10/21 PageID.213 Page 124 of 124


Helpful resources
Schools and the education sector are not just places of learning for students, but also places of employment. Your school’s plan
should address the health and safety of students, teachers, and employees. Make sure your school’s COVID-19 reopening plan
follows public health guidance, as well as state and federal labor laws. These resources may be helpful to you as you write your
school reopening plan.

Utah State Board of Education School                                  Student privacy
Reopening Planning Handbook                                           The U.S. Department of Education website answers
https://www.schools.utah.gov/file/5997f53e-85ca-4186-                 questions about how to protect student privacy and federal
83fe-932385ea760a                                                     privacy laws such as FERPA apply to COVID-19.
                                                                      https://studentprivacy.ed.gov/
Utah State Board of Education Planning Requirements
and Recommendations for K-12 School Reopening                         Leavitt Partners “Understanding the Coronavirus &
Addendum to Utah Leads Together Color-coded                           Situational Characteristics: A Framework for Individuals
Guidelines                                                            and Businesses for Mitigating Risk”
https://www.schools.utah.gov/file/a5eba09a-42b8-45c0-                 This framework has guidelines to help reduce the spread
b8fa-9adeea879fcd                                                     of COVID-19.
                                                                      https://leavittpartners.com/whitepaper/understanding-the-
Utah State Board of Education                                         coronavirus-situational-characteristics-a-framework-for-
Resource Hub for Educators                                            individuals-and-businesses-for-mitigating-risk/
www.schools.utah.gov/coronavirus
                                                                      Anti-discrimination laws and COVID-19
Utah COVID-19 Transmission Index
                                                                      The U.S. Equal Employment Opportunity Commission
The COVID-19 Transmission Index is a balanced approach
                                                                      website answers questions about how COVID-19 impacts
intended to protect individuals, communities, and
                                                                      anti-discrimination laws. https://www.eeoc.gov/coronavirus
businesses. There are three levels in the transmission
index: high, moderate, and low. Each level has certain                Wage and hour issues, FLSA, FMLA, OSHA,
requirements for individuals and businesses to follow in              unemployment
order to reduce transmission of COVID-19. You can see what            The U.S. Department of Labor website answers questions
level your county is at https://coronavirus.utah.gov/utah-            about how COVID-19 impacts:
health-guidance-levels/.                                              • Wage and hour issues
                                                                      • Fair Labor Standards Act (FLSA)
Utah High School Activities Association
                                                                      • Family Medical Leave Act (FMLA)
https://uhsaa.org/
                                                                      • Occupational Safety and Health Administration
                                                                         requirements (OSHA)
Utah Guidelines for School Re-entry COVID-19 Response
                                                                      • Unemployment compensation
Plan from the Utah School Nurses Association
                                                                      • Families First Coronavirus Response Act (FFCRA) https://
https://www.utahschoolnurses.org/resources
                                                                         www.dol.gov/coronavirus
                                                                           - Answers to common questions about the FFCRA. This
CDC school guidance
                                                                              resource is for both employers and employees. https://
https://www.cdc.gov/coronavirus/2019-ncov/community/
                                                                              www.dol.gov/agencies/whd/pandemic/ffcra-questions
schools-childcare/index.html
                                                                           - This is a tool to help employees find out if they may
                                                                              qualify for paid sick leave if they need to be on isolation
                                                                              or quarantine for COVID-19. https://www.dol.gov/
                                                                              agencies/whd/ffcra/benefits-eligibility-webtool




                                                                                                                                      122
